
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TERM LOAN AGREEMENT


Dated as of May 7, 2007

among


VENOCO, INC.,
as the Borrower,

THE SEVERAL GUARANTORS PARTIES HERETO,

The Several Lenders
from Time to Time Parties Hereto,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Administrative Agent,

UBS SECURITIES LLC,
as Syndication Agent,

CREDIT SUISSE SECURITIES (USA) LLC

and

UBS SECURITIES LLC,
as Joint Lead Arrangers,

LEHMAN COMMERCIAL PAPER INC.

and

BANK OF MONTREAL,
as Co-Documentation Agents

and

LEHMAN BROTHERS INC.

and

BMO CAPITAL MARKETS CORP.,
as Co-Arrangers

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   1  
1.1
 
Certain Defined Terms
 
1   1.2   Other Interpretive Provisions   30   1.3   Accounting Principles   30
ARTICLE II THE CREDIT
 
31  
2.1
 
Amounts and Terms of the Loans
 
31   2.2   Maturity Date   31   2.3   Conversion and Continuation Elections   31
  2.4   Optional Prepayments   32   2.5   Mandatory Prepayments   33   2.6  
Repayment of Principal   34   2.7   Interest   34   2.8   Fees   34   2.9  
Computation of Fees and Interest   35   2.10   Payments by the Borrower; Loans
Pro Rata   35   2.11   Sharing of Payments, Etc   36   2.12   Incremental
Facilities   37
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
 
38  
3.1
 
Taxes
 
38   3.2   Illegality   39   3.3   Increased Costs and Reduction of Return   40
  3.4   Funding Losses   40   3.5   Inability to Determine Rates   41   3.6  
Certificates of Lenders   41   3.7   Substitution of Lenders   41   3.8  
Survival   41
ARTICLE IV SECURITY
 
41  
4.1
 
The Security
 
41   4.2   Agreement to Deliver Security Documents   41   4.3   Perfection and
Protection of Security Interests and Liens   42   4.4   Offset   42   4.5  
Guaranty   42   4.6   Production Proceeds   43
ARTICLE V CONDITIONS PRECEDENT
 
43  
5.1
 
Conditions of the Closing Date
 
43   5.2   Conditions Deemed Fulfilled   46
ARTICLE VI REPRESENTATIONS AND WARRANTIES
 
46  
6.1
 
Organization, Existence and Power
 
46   6.2   Authorization; No Contravention   46   6.3   Governmental
Authorization   47   6.4   Binding Effect   47   6.5   Litigation   47   6.6  
No Default   47


i

--------------------------------------------------------------------------------



  6.7   ERISA Compliance   47   6.8   Use of Proceeds; Margin Regulations   48  
6.9   Title to Properties   48   6.10   Oil and Gas Reserves   48   6.11  
Reserve Report   49   6.12   Gas Imbalances   49   6.13   Taxes   49   6.14  
Financial Statements and Condition   49   6.15   Environmental Matters   50  
6.16   Regulated Entities   50   6.17   No Burdensome Restrictions   50   6.18  
Copyrights, Patents, Trademarks and Licenses, etc   50   6.19   Subsidiaries  
50   6.20   Insurance   50   6.21   Full Disclosure   50   6.22   Solvency   51
  6.23   Labor Matters   51   6.24   Downstream Contracts   51   6.25  
Derivative Contracts   51   6.26   Ellwood Subsidiary   51   6.27   Senior Notes
Indenture   51   6.28   Existing Indebtedness   51   6.29   Specified
Acquisition Documents   52   6.30   Security Documents   52
ARTICLE VII AFFIRMATIVE COVENANTS
 
53  
7.1
 
Financial Statements
 
53   7.2   Certificates; Other Production and Reserve Information   53   7.3  
Notices   55   7.4   Preservation of Company Existence, Etc   55   7.5  
Maintenance of Property   55   7.6   Insurance   56   7.7   Payment of
Obligations   56   7.8   Compliance with Laws   56   7.9   Compliance with ERISA
  56   7.10   Inspection of Property and Books and Records   56   7.11  
Environmental Laws   56   7.12   New Subsidiary Guarantors   56   7.13   Use of
Proceeds   57   7.14   Further Assurances   57   7.15   Hedging Program   58
ARTICLE VIII NEGATIVE COVENANTS
 
58  
8.1
 
Liens
 
58   8.2   Disposition of Assets   59   8.3   Consolidations and Mergers   60  
8.4   Investments   60   8.5   Indebtedness   62   8.6   Transactions with
Affiliates   62   8.7   Margin Stock   63

ii

--------------------------------------------------------------------------------



  8.8   Contingent Obligations   63   8.9   Restricted Payments   63   8.10  
Derivative Contracts   64   8.11   Sale Leasebacks   65   8.12   Change in
Business   65   8.13   Accounting Changes   65   8.14   Certain Contracts;
Amendments; Multiemployer ERISA Plans   65   8.15   Senior Notes and other
Permitted Indebtedness   65   8.16   First Lien Credit Documents   66   8.17  
Forward Sales, Production Payments, Etc   66   8.18   Subsidiaries   66   8.19  
MLP and GP Activities   66
ARTICLE IX EVENTS OF DEFAULT
 
67  
9.1
 
Event of Default
 
67   9.2   Remedies   69   9.3   Rights Not Exclusive   70
ARTICLE X THE ADMINISTRATIVE AGENT
 
70  
10.1
 
Appointment and Authorization; Limitation of Agency
 
70   10.2   Delegation of Duties   70   10.3   Liability of Administrative Agent
  70   10.4   Reliance by Administrative Agent   71   10.5   Notice of Default  
71   10.6   Credit Decision   71   10.7   Indemnification   72   10.8  
Administrative Agent in Individual Capacity   72   10.9   Successor
Administrative Agent   72   10.10   Withholding Tax   73   10.11   Arrangers;
Syndication Agent and Co-Documentation Agents   74   10.12   Release of
Collateral   74
ARTICLE XI MISCELLANEOUS
 
74  
11.1
 
Amendments and Waivers
 
74   11.2   Notices   75   11.3   No Waiver; Cumulative Remedies   76   11.4  
Costs and Expenses   76   11.5   Indemnity   76   11.6   Setoff; Payments Set
Aside   77   11.7   Successors and Assigns   77   11.8   Assignments,
Participations, etc   78   11.9   Interest   82   11.10   Indemnity and
Subrogation   82   11.11   Automatic Debits of Fees   83   11.12   Notification
of Addresses, Lending Offices, Etc   83   11.13   Counterparts   83   11.14  
Severability   83   11.15   No Third Parties Benefited   83   11.16   Governing
Law, Jurisdiction   83   11.17   Submission To Jurisdiction; Waivers   83


iii

--------------------------------------------------------------------------------



  11.18   Entire Agreement   84   11.19   NO ORAL AGREEMENTS   84   11.20  
Accounting Changes   84   11.21   WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC  
84   11.22   Intercreditor Agreement; Collateral Trust Agreement   85   11.23  
USA PATRIOT Act   85   11.24   Acknowledgments   85   11.25   Survival of
Representations and Warranties   85   11.26   Release of Collateral and
Guarantee Obligations   86   11.27   Replacement/Refinancing; Reaffirmation   87

iv

--------------------------------------------------------------------------------



SCHEDULES
Schedule 1.1(a)
 
Commitments and Pro Rata Shares Schedule 6.5   Litigation Schedule 6.12   Gas
Imbalances Schedule 6.14(a)   Material Indebtedness Schedule 6.15  
Environmental Matters Schedule 6.17   Burdensome Restrictions Schedule 6.19  
Subsidiaries and Minority Interests Schedule 6.24   Downstream Contracts
Schedule 6.25   Existing Derivative Contracts Schedule 6.29   Material Specified
Acquisition Documents Schedule 6.30(a)-1   Security Agreement UCC Filing
Jurisdictions Schedule 6.30(a)-2   UCC Financing Statements to Remain on File
Schedule 6.30(b)   Mortgage Filing Jurisdictions Schedule 8.1   Permitted Liens
Schedule 8.9   Transactions with Affiliates
EXHIBITS
Exhibit A
 
Form of Collateral Trust Agreement Exhibit B   Form of Compliance Certificate
Exhibit C   Form of Guaranty Agreement Exhibit D   Form of Intercreditor
Agreement Exhibit E   Form of Note Exhibit F   Form of Notice of Borrowing
Exhibit G   Form of Notice of Conversion/Continuation Exhibit H   Form of
Security Agreement Exhibit I   Form of Exemption Certificate Exhibit J   Form of
Assignment and Acceptance Exhibit K   Supplement to Schedules to Security
Agreement

v

--------------------------------------------------------------------------------



TERM LOAN AGREEMENT

        This TERM LOAN AGREEMENT is entered into as of May 7, 2007 (this
"Agreement"), among VENOCO, INC., a Delaware corporation (the "Borrower"); each
of the Subsidiaries party hereto, as Guarantors; each of the financial
institutions which is or which may from time to time become a party to this
Agreement (including pursuant to an Assignment and Acceptance or a Joinder
Agreement) (individually, a "Lender" and collectively, the "Lenders"); CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the "Administrative
Agent"); UBS SECURITIES LLC, as syndication agent (in such capacity, the
"Syndication Agent"), CREDIT SUISSE SECURITIES (USA) LLC, and UBS
SECURITIES LLC, as joint lead arrangers (in such capacities, the "Arrangers"),
LEHMAN COMMERCIAL PAPER INC. and BANK OF MONTREAL, as co-documentation agents
(in such capacities, "Co-Documentation Agents") and LEHMAN BROTHERS INC. and BMO
CAPITAL MARKETS CORP., as co-arrangers (in such capacity, the "Co-Arrangers").

RECITALS

W I T N E S S E T H:

        WHEREAS, the Borrower has requested that the Lenders make term loans to
the Borrower in the aggregate principal amount of $500,000,000; and

        WHEREAS, the Lenders are willing to make term loans to the Borrower on
the terms and conditions of this Agreement;

        NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

        1.1    Certain Defined Terms.    The following terms have the following
meanings:

        "Acquisition" means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock of a corporation (or similar entity), which stock has ordinary voting
power for the election of the members of such entity's board of directors or
persons exercising similar functions (other than stock having such power only by
reason of the happening of a contingency), or the acquisition of in excess of
50% of the partnership interests or equity of any Person not a corporation which
acquisition gives the acquiring Person the power to direct or cause the
direction of the management and policies of such Person, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Borrower or a Subsidiary of the Borrower
is the surviving entity.

        "Acquisition Reserve Reports" means one or more reserve reports with
respect to the Oil and Gas Properties acquired on or prior to the Closing Date
pursuant to each Specified Acquisition.

        "Additional Loans" has the meaning specified in Section 2.1.

        "Adjusted Base Rate" shall mean, for any day and any Base Rate Loan, an
interest rate per annum equal to the greater of (a) the Federal Funds Rate for
such day plus one-half of one percent (0.5%) and (b) the Base Rate for such day;
such rate to be computed on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed (including the first day but excluding the last

1

--------------------------------------------------------------------------------




day) during the period for which payable, but in no event shall such rate at any
time exceed the maximum rate of interest permitted by applicable law.

        "Administrative Agent" has the meaning specified in the introductory
clause hereto.

        "Administrative Agent-Related Persons" means Administrative Agent, its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.

        "Administrative Questionnaire" has the meaning specified in
Section 11.8(a).

        "Affected Lender" has the meaning specified in Section 3.7.

        "Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

        "Agent-Related Persons" means with respect to each Agent, such Agent,
its Affiliates, and each of the officers, directors, employees, agents and
attorneys-in-fact of it and its Affiliates.

        "Agents" means, collectively, the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents, the Joint Lead Arrangers and the
Co-Arrangers.

        "Agent's Payment Office" means the address set forth on the signature
pages hereto in relation to the Administrative Agent, or such other address as
the Administrative Agent may from time to time specify.

        "Aggregate Exposure" means, with respect to any Lender at any time, an
amount equal to (a) if at such time the Commitments have not been reduced to
zero, the sum of the aggregate unpaid principal amount of the Loans of such
Lender and the aggregate amount of such Lender's Commitments at such time and
(b) if at such time the Commitments have been reduced to zero, the sum of the
aggregate unpaid principal amount of the Loans of such Lender.

        "Agreement" means this Term Loan Agreement, as such may be further
amended, supplemented, modified, replaced or refinanced from time to time
pursuant to the terms hereof and of the Intercreditor Agreement.

        "Applicable Margin" means, an annualized rate, computed as of each day
during the term hereof equal to (i) with respect to any Base Rate Loan, 300
basis points, and (ii) with respect to any LIBO Rate Loan, 400 basis points.

        "Approved Counterparty" means a Qualified Counterparty or any
counterparty to a Qualifying Derivative Contract which, at the time such
Qualifying Derivative Contract was entered into, had (or had such counterparty's
obligations under such Qualifying Derivative Contract guaranteed by a guarantor
with) long-term obligations rated BBB+ or Baa1 or better, respectively, by S&P
or Moody's.

        "Arrangers" has the meaning specified in the introductory clause hereto.

        "Asset Sale" means (a) any Disposition by the Borrower or any Restricted
Subsidiary (other than any Disposition specified in Sections 8.2(a), 8.2(b),
8.2(c), 8.2(d), 8.2(e) or 8.2(f)), or (b) any GP Equity Transfer.

        "Assignee" has the meaning specified in Section 11.8(a).

        "Assignment and Acceptance" has the meaning specified in
Section 11.8(a).

2

--------------------------------------------------------------------------------



        "Attorney Costs" means and includes all reasonable fees and
disbursements of any law firm or other external counsel, the allocated cost of
reasonable internal legal services and all disbursements of internal counsel.

        "Audited Financial Statements" means the Borrower's consolidated
financial statements as of and for the years ended December 31, 2006, 2005 and
2004, together with the unqualified independent auditors' report and opinion of
Deloitte & Touche LLP thereon, all in form and substance satisfactory to the
Administrative Agent.

        "Bankruptcy Code" means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.).

        "Base Rate" means, for any day, the rate of interest in effect for such
day as publicly announced from time to time by Administrative Agent at its New
York, New York office as its "base rate" for Dollar loans made in the United
States. (The "base rate" is a rate set by Administrative Agent based upon
various factors including costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate.) Any change in the
base rate announced by Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

        "Base Rate Loan" means a Loan that bears interest based at the Adjusted
Base Rate plus the Applicable Margin.

        "BMC" means BMC, Ltd., a California Limited Partnership, a California
limited partnership comprised of the Borrower, as the general partner, and
Whittier, as the limited partner.

        "Business Day" means any day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to close and, if the applicable Business Day relates to any LIBO Rate Loan,
means such a day on which dealings in deposits in Dollars are carried on in
London interbank Eurodollar market.

        "Capital Adequacy Regulation" means any guideline, request or directive
of any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

        "Capital Lease" means, when used with respect to any Person, any lease
in respect of which the obligations of such Person constitute Capitalized Lease
Obligations.

        "Capital Stock" means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

        "Capitalized Lease Obligations" means, when used with respect to any
Person, without duplication, all obligations of such Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
Property, or a combination thereof, which obligations shall have been or should
be, in accordance with GAAP, capitalized on the books of such Person.

        "Cash Dividends" means with respect to the Borrower, at any time, the
distribution of earnings in Dollars to stockholders of the Borrower, determined
in conformity with GAAP.

        "Cash Equivalents" means: (a) securities issued or fully guaranteed or
insured by the United States Government or any agency thereof and backed by the
full faith and credit of the United States having maturities of not more than
12 months from the date of acquisition; (b) certificates of deposit, time
deposits, eurodollar time deposits, or bankers' acceptances having in each case
a tenor of not more than 12 months from the date of acquisition issued by and
demand deposits with any U.S. commercial bank or any branch or agency of a
non-U.S. commercial bank licensed to conduct business in the U.S. having
combined capital and surplus of not less than $500,000,000 whose long term
securities are rated at least A (or then equivalent grade) by S&P and A2 (or
then equivalent grade) by Moody's at the

3

--------------------------------------------------------------------------------




time of acquisition; (c) commercial paper of an issuer rated at least A-1 by S&P
or P-1 by Moody's at the time of acquisition, and in either case having a tenor
of not more than 12 months; (d) repurchase agreements with a term of not more
than seven days for underlying securities of the types described in clauses (a)
and (b) above; and (e) money market mutual or similar funds having assets in
excess of $100,000,000.

        "Change of Control" means (a) a purchase or acquisition, directly or
indirectly, by any "person" or "group" within the meaning of Section 13(d)(3)
and 14(d)(2) of the Exchange Act (a "Group"), other than a Permitted Holder, of
"beneficial ownership" (as such term is defined in Rule 13d-3 under the Exchange
Act) of securities of the Borrower which, together with any securities owned
beneficially by any "affiliates" or "associates" of such Group (as such terms
are defined in Rule 12b-2 under the Exchange Act), shall represent more than 30%
of the combined voting power of the Borrower's securities which are entitled to
vote generally in the election of directors and which are outstanding on the
date immediately prior to the date of such purchase or acquisition; provided,
that no such "Change of Control" under this clause (a) shall be deemed to have
occurred if, and for so long as, Permitted Holders have "beneficial ownership"
(as such term is defined in Rule 13d-3 under the Exchange Act) of more than 50%
of the combined voting power of the Borrower's securities which are entitled to
vote generally in the election of directors and which are outstanding on the
date of determination; (b) a sale of all or substantially all of the assets of
the Borrower and its Subsidiaries taken as a whole to any Person or Group;
(c) the liquidation or dissolution of the Borrower; or (d) the first day on
which a majority of the Board of Directors of the Borrower are not Continuing
Directors (as herein defined). As herein defined, "Continuing Directors" means
any member of the Board of Directors of the Borrower who (x) is a member of such
Board of Directors as of the Initial Closing Date or (y) was nominated for
election or elected to such Board of Directors with the affirmative vote of
two-thirds of the Continuing Directors who were members of such Board of
Directors at the time of such nomination or election.

        "Closing Date" means the date on which all of the conditions precedent
set forth in Section 5.1 have been satisfied or waived.

        "Code" means the Internal Revenue Code of 1986, as amended, and
regulations promulgated thereunder.

        "Collateral" means all Property which is subject to a Lien in favor of
the Collateral Trustee, for the benefit of the Secured Parties, or which under
the terms of any Security Document is purported to be subject to such Lien.

        "Collateral Trust Agreement" means that certain Collateral Trust
Agreement dated as of the Initial Closing Date by and among the Loan Parties,
the Administrative Agent and the Collateral Trustee in the form of Exhibit A
hereto, as amended, restated, supplemented or otherwise modified from time to
time pursuant to the terms hereof and thereof.

        "Collateral Trustee" has the meaning assigned to such term in the
Collateral Trust Agreement.

        "Commitment" means as to each Lender, such Lender's obligation to extend
loans under this Agreement to the Borrower (i) on the Closing Date (by making
Original Loans) in an aggregate principal amount not exceeding the amount set
forth under the heading "Commitment" opposite the name of such Lender on
Schedule 1.1(a) hereto or (ii) on an Increased Amount Date (by making New Term
Loans) in an aggregate principal amount not exceeding such lender's New Term
Loan Commitment as established in a Joinder Agreement in accordance with
Section 2.12, or if such Lender is a party to an Assignment and Acceptance, the
amount set forth on the most recent Assignment and Acceptance of such Lender, in
each case, as that amount has been reduced or terminated pursuant to this
Agreement.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit B.

4

--------------------------------------------------------------------------------



        "Consolidated EBITDA" means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period plus, without
duplication and in accordance with GAAP and to the extent reflected as a charge
in the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) Consolidated Interest Expense of the Borrower and
its Restricted Subsidiaries, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness, (c) depreciation, depletion and amortization expense,
(d) accretion of abandonment liability, (e) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (f) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business) and (g) any other non-cash charges, and minus,
to the extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income (except to the extent deducted in
determining Consolidated Interest Expense), (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business,
in each case in accordance with GAAP) and (iii) any other non-cash income, all
as determined on a consolidated basis.

        "Consolidated Interest Expense" means, with respect to the Borrower and
its Restricted Subsidiaries on a consolidated basis for any fiscal period, total
interest expenses (including that portion attributable to Capitalized Lease
Obligations and capitalized interest) of the Borrower and its Restricted
Subsidiaries in such fiscal period which are classified as interest expense on
the consolidated financial statements of the Borrower and its Restricted
Subsidiaries, all as determined in conformity with GAAP.

        "Consolidated Net Income" means with respect to the Borrower and the
Restricted Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Restricted Subsidiaries after allowances for taxes
for such period determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income for such period of
any Person that is not a Subsidiary, or is an Unrestricted Subsidiary, a
Permitted MLP or a Permitted GP, or that is accounted for by the equity method
of accounting; provided that Consolidated Net Income of the Company shall be
increased by (i) the amount of dividends, distributions or other payments from
(x) any Person that is not a Subsidiary, (y) any Unrestricted Subsidiary or
(z) any Person that is accounted for by the equity method of accounting (in each
case, other than a Permitted MLP or any Subsidiary thereof or Permitted GP) and
(ii) the amount of any dividends, distributions or other payments from a
Permitted MLP or a Permitted GP, in each case only to the extent made out of the
operating surplus of such Permitted MLP or such Permitted GP, in each of
clauses (i) and (ii) above, that are actually paid in cash (or to the extent
converted into cash upon receipt thereof) to the Borrower or a Restricted
Subsidiary thereof in respect of such period (subject in the case of dividends,
distributions or other payments made to a Restricted Subsidiary to the
limitations contained in clause (b) below); (b) the net income (but not loss)
during such period of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Restricted Subsidiary is not at the time permitted by operation of
the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Restricted Subsidiary or is otherwise restricted
or prohibited, in each case determined in accordance with GAAP; (c) the net
income (or loss) of any Person acquired in a pooling-of-interests transaction
for any period prior to the date of such transaction; (d) any extraordinary
non-cash gains or losses during such period; (e) non-cash gains or losses under
FAS 133 resulting from the net change in the Borrower's mark-to-market portfolio
of commodity price risk management activities during that period and (f) any
gains or losses attributable to writeups or writedowns of assets, including
ceiling test writedowns.

5

--------------------------------------------------------------------------------



        "Consolidated Total Debt" means, at any date, the aggregate principal
amount of all Indebtedness of the Borrower and its Restricted Subsidiaries at
such date, determined on a consolidated basis in accordance with GAAP.

        "Contingent Obligation" means, as to any Person without duplication, any
direct or indirect liability of that Person with or without recourse, (a) with
respect to any Indebtedness, dividend, letter of credit or other similar
obligation (the "primary obligations") of another Person (the "primary
obligor"), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a "Guaranty Obligation"); (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other Property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other Property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other Property is ever made or tendered, or such services are ever
performed or tendered, or (d) in respect of any Derivative Contract. The amount
of any Contingent Obligation shall, in the case of Guaranty Obligations, be
deemed equal to the lesser of (i) the stated maximum amount, if any, of such
Contingent Obligation and (ii) the maximum stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made or, if
not stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, and in the case of other Contingent Obligations, shall be equal
to the lesser of (i) the stated maximum amount, if any, of such Contingent
Obligation and (ii) the maximum reasonably anticipated liability in respect
thereof.

        "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its Property is bound.

        "Conversion/Continuation Date" means any date on which, under
Section 2.3 of this Agreement, the Borrower (a) converts Loans of one Interest
Rate Type to another Interest Rate Type, or (b) continues as Loans of the same
Interest Rate Type, but with a new Interest Period, Loans having Interest
Periods expiring on such date.

        "Credit Extension" means and includes the making, conversion or
continuation of any Loan hereunder.

        "Declined Proceeds" has the meaning specified in Section 2.10(e).

        "Default" means any event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default.

        "Default Rate" has the meaning specified in Section 2.7(c).

        "Denbury" means Denbury Resources Inc. or any of its subsidiaries.

        "Denbury Asset Transfer" means any Disposition of all or any portion of
the Hastings Properties to Denbury in accordance with the terms and conditions
of the Denbury Option Agreement.

        "Denbury Option Agreement" means the Option Agreement dated November 1,
2006 between the Borrower and Denbury Resources Inc., as in effect on the
Closing Date.

6

--------------------------------------------------------------------------------



        "Derivative Contract" means all futures contracts, forward contracts,
swap, put, cap or collar contracts, option contracts, hedging contracts or other
derivative contracts or similar agreements covering oil and gas commodities or
prices or financial, monetary or interest rate instruments.

        "Dispose" (including the correlative terms "Disposed" or "Disposition")
means any sale, assignment, transfer, lease, conveyance, gift, pledge,
distribution, hypothecation or other encumbrance or any other disposition,
whether voluntary, involuntary or by operation of law, effected directly or
indirectly, in one or a series of transactions (and including by way of merger
or consolidation) and including any issuance or sale of Capital Stock of any
Restricted Subsidiary and any MLP Asset Transfer, MLP Equity Transfer or GP
Equity Transfer.

        "Disqualified Stock" means, as to any Person, any Capital Stock of such
Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or otherwise (including upon the
occurrence of an event) requires the payment of dividends (other than dividends
payable solely in Capital Stock which does not otherwise constitute Disqualified
Stock) or matures or is required to be redeemed (pursuant to any sinking fund
obligation or otherwise) or is convertible into or exchangeable for Indebtedness
or is redeemable at the option of the holder thereof, in whole or in part, at
any time on or prior to the date six (6) months after the Maturity Date of any
Loans.

        "Dollars," "dollars" and "$" each mean lawful money of the United
States.

        "Effective Amount" means on any date, the aggregate outstanding
principal amount of all Loans after giving effect to any prepayments or
repayments of such Loans occurring on such date.

        "Ellwood" means Ellwood Pipeline, Inc., a California corporation and a
Wholly Owned Subsidiary of the Borrower.

        "Engagement Letter" means that certain Engagement Letter, dated as of
April 12, 2007, among the Borrower and the Agents.

        "Environmental Claims" means all material claims by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

        "Environmental Laws" means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authorities, in each case relating to
environmental, health, and safety matters.

        "Equity Interests" means Capital Stock and all warrants, options or
other rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and regulations promulgated thereunder.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

        "ERISA Event" means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate (other than
pursuant to Section 4041(b) of ERISA), the treatment of a Plan amendment as a
termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the

7

--------------------------------------------------------------------------------




PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

        "Eurodollar Reserve Percentage" has the meaning specified in the
definition of LIBO Rate.

        "Event of Default" means any of the events or circumstances specified in
Section 9.1.

        "Exchange Act" means the Securities and Exchange Act of 1934.

        "Existing Derivative Contracts" means the contracts listed on
Schedule 6.25 hereto.

        "Existing Term Loan Agent" means Credit Suisse, Cayman Islands Branch,
as administrative agent under the Existing Term Loan Agreement.

        "Existing Term Loan Agreement" means that certain Amended and Restated
Term Loan Agreement dated as of April 28, 2006, among the Borrower, the
subsidiary guarantors party thereto, the lenders party thereto and the Existing
Term Loan Agent.

        "Extraordinary Distribution" means any dividend or distribution of cash
or Property made by a Permitted MLP or Permitted GP, but excluding (i) any
dividend or distribution made out of the operating surplus of such Permitted MLP
or Permitted GP or (ii) with respect to proceeds of a primary offering of Equity
Interests in a Permitted MLP received by a Permitted MLP GP the amount thereof
applied as a Permitted GP Rollover Investment contemporaneously with (and in no
event later than three Business Days after) such dividend or distribution is
received.

        "fair market value" means, with respect to any asset or group of assets
at any date, the value of the consideration obtainable in a sale of such asset
at such date assuming a sale by a willing seller to a willing purchaser dealing
at arm's length and arranged in an orderly manner over a reasonable period of
time having regard to the nature and characteristics of such asset. For purposes
of calculating the fair market value of any assets or property transferred to
any Person, any Person and any Equity Interests in a Person with respect to any
MLP Asset Transfer, MLP Equity Transfer or GP Equity Transfer, any Indebtedness
that is owed by such Person to the Borrower or any Restricted Subsidiary shall
be disregarded and shall not be reflected in such calculation to reduce the fair
market value of such assets or property, Person or Equity Interests in such
Person, as the case may be.

        "FAS 133" means Statement of Financial Accounting Standard No. 133
promulgated by

        "Federal Funds Rate" means, for any day, the rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Bank of New York (including any
such successor, "H.15(519)") on the preceding Business Day opposite the caption
"Federal Funds (Effective)"; or, if for any relevant day such rate is not so
published on any such preceding Business Day, the rate for such day will be the
arithmetic mean as determined by the Administrative Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York, New York time) on that day by each of three leading brokers of Federal
funds transactions in New York, New York selected by the Administrative Agent.

        "First Lien Commitments" means the aggregate "Commitments" (as defined
in the First Lien Credit Agreement).

        "First Lien Credit Agent" means the Administrative Agent (as defined in
the First Lien Credit Agreement).

        "First Lien Credit Agreement" means the Second Amended and Restated
Credit Agreement among the Loan Parties, the First Lien Credit Agent, Harris
Nesbitt Corp., as lead arranger, Credit Suisse

8

--------------------------------------------------------------------------------




Securities (USA) LLC and Lehman Brothers Inc., as co-arrangers, Credit Suisse,
Cayman Islands Branch, and Lehman Commercial Paper Inc., as co-syndication
agents and co-documentation agents, and the other lenders from time to time
party thereto dated as of March 30, 2006, as amended, restated, refinanced,
supplemented or otherwise modified in accordance with the terms hereof and the
terms of the Intercreditor Agreement.

        "First Lien Credit Documents" means the "Loan Documents" (as defined in
the First Lien Credit Agreement).

        "First Lien Credit Lenders" means the "Lenders" (as defined in the First
Lien Credit Agreement).

        "First Lien Loans" means the loans to be made from time to time under
and in accordance with the First Lien Credit Documents.

        "First Lien Obligations" has the meaning ascribed thereto in the
Intercreditor Agreement.

        "First Lien Secured Parties" means the "Secured Parties" (as defined in
the First Lien Credit Agreement).

        "First Liens" has the meaning specified in Section 7.14(b).

        "FRB" means the Board of Governors of the Federal Reserve System, and
any Governmental Authority succeeding to any of its principal functions.

        "GAAP" means generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

        "Governmental Requirement" means any statute, law, regulation,
ordinance, rule, judgment, order, decree, permit, concession, grant, franchise,
license, agreement, directive, requirement of, or other governmental restriction
or any similar binding form of decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Government
Authority, including all common law, whether now or hereafter in effect.

        "GP" means the Person that is (i) the sole MLP GP of a MLP or (ii) the
sole general partner of a MLP GP (if such MLP GP is a limited partnership).

        "GP Equity Transfer" means the issuance, sale, conveyance, transfer or
other disposition of any Equity Interest in a MLP GP by the Borrower or any
Guarantor or by such MLP GP, other than to the Borrower or any Wholly Owned
Subsidiary Guarantor.

        "Granting Lender" has the meaning specified in Section 11.8(d).

        "Guarantor" means each of the Borrower's Subsidiaries on the Closing
Date (other than Ellwood), together with any Subsidiary of the Borrower which is
required to execute the Guaranty under Section 7.12 upon the execution and
delivery by such entity of the Guaranty.

        "Guaranty" means the Guaranty Agreement, dated March 30, 2006, as
supplemented by joinders thereto, dated as of March 31, 2006, of the Guarantors
(other than BMC and Whittier), substantially in the form of Exhibit C hereto
executed by each Guarantor in favor of the Administrative Agent, for the

9

--------------------------------------------------------------------------------




benefit of the Lender Parties, as the same may be amended, supplemented or
otherwise modified from time to time pursuant to the terms hereof (including, in
the case of any Subsidiary required to execute the Guaranty pursuant to
Section 7.12, by execution and delivery of a joinder thereto in the form of
Annex 1 thereto).

        "Guaranty Obligation" has the meaning specified in the definition of
Contingent Obligation.

        "Hastings Properties" means the Oil and Gas Properties included in the
term "Assets" as defined in the Denbury Option Agreement.

        "Highest Lawful Rate" means, as of a particular date, the maximum
nonusurious interest rate that under applicable federal and state law may then
be contracted for, charged or received by the Lenders in connection with the
Obligations.

        "Hydrocarbon Interests" means leasehold and other interests in or under
oil, gas and other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests, production
payment interests relating to oil, gas or other liquid or gaseous hydrocarbons
wherever located including any reserved or residual interest of whatever nature,
covering lands in or offshore the continental United States.

        "Increased Amount Date" has the meaning specified in Section 2.12.

        "Indebtedness" of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of Property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms and
not past due for more than 90 days after the due date thereof, other than those
trade payables disputed in good faith); (c) all non-contingent reimbursement or
payment obligations with respect to Surety Instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such Property)
including, without limitation, production payments, net profit interests and
other Hydrocarbon Interests subject to repayment out of future Oil and Gas
production; (f) all obligations with respect to Capital Leases; (g) all
non-contingent net obligations with respect to Derivative Contracts; (h) gas
imbalances or obligations under take-or-pay or prepayment contracts with respect
to any of the Oil and Gas Properties which would require the Borrower or any of
its Subsidiaries to deliver Oil and Gas from any of the Oil and Gas Properties
at some future time without then or thereafter receiving full payment therefor;
(i) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (j) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (g) above.

        "Indemnified Liabilities" has the meaning specified in Section 11.5.

        "Indemnified Person" has the meaning specified in Section 11.5.

        "Indenture Trustee" has the meaning ascribed to such term in the
Intercreditor Agreement.

        "Independent Auditor" has the meaning specified in Section 7.1(a).

        "Independent Engineer" has the meaning specified in Section 7.2(c).

10

--------------------------------------------------------------------------------



        "Independent Financial Advisor" means an accounting, appraisal,
investment banking firm or consultant to Persons engaged in the oil and gas
exploration and production business of nationally recognized standing that is,
in the good faith judgment of the Borrower, qualified to perform the task for
which it has been engaged and that is independent of the Borrower and its
Affiliates.

        "Initial Closing Date" means March 30, 2006.

        "Initial Reserve Report" has the meaning specified in Section 6.11.

        "Insolvency Proceeding" means (a) any case, action or proceeding
relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding-up or relief of debtors, or (b) any general assignment for
the benefit of creditors, composition, marshaling of assets for creditors, or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

        "Intercreditor Agreement" means that certain Amended and Restated
Intercreditor Agreement dated as of May 7, 2007 among the Loan Parties, the
First Lien Credit Agent and the Collateral Trustee substantially in the form of
Exhibit D hereto, as amended, restated, supplemented or otherwise modified from
time to time pursuant to the terms hereof and thereof.

        "Interest Coverage Ratio" means the ratio of Consolidated EBITDA for a
four fiscal quarter period to Consolidated Interest Expense for such period.

        "Interest Payment Date" (a) as to any Base Rate Loan, means June 1, 2007
and the first day of each month thereafter prior to the Termination Date and
each date on which such a Base Rate Loan is converted into another Interest Rate
Type of Loan, and (b) as to any LIBO Rate Loan, the last day of the Interest
Period applicable to such Loan; provided, if any Interest Period for an LIBO
Rate Loan exceeds three months, the date that falls three months after the
beginning of such Interest Period is also an Interest Payment Date.

        "Interest Period" means, as to any LIBO Rate Loan, the period commencing
on the Closing Date or on the Conversion/Continuation Date on which such Loan is
converted into or continued as LIBO Rate Loan, and ending on the date one, two,
three or six months, or, if available to each Lender, twelve months thereafter,
in each case as selected by the Borrower in its Notice of
Conversion/Continuation; provided: (a) if any Interest Period would otherwise
end on a day that is not a Business Day, that Interest Period shall be extended
to the following Business Day unless, in the case of an LIBO Rate Loan, the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; (b) any Interest Period pertaining to an LIBO Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (c) no Interest Period for any Loan shall
extend beyond the Termination Date.

        "Interest Rate Type" means, with respect to any Loan, the interest rate,
being either the Base Rate or the LIBO Rate forming the basis upon which
interest is charged against such Loan hereunder.

        "Investments" means, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
Guaranty Obligations), advances or capital contributions (including by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others, but excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the

11

--------------------------------------------------------------------------------




same manner as the other investments included in this definition to the extent
such transactions involve the transfer of cash or other property. For purposes
of the definitions of "Unrestricted Subsidiary," "Permitted MLP" and
"Permitted GP" and Section 8.5, "Investments" shall include the portion
(proportionate to the Borrower's equity interest in such Subsidiary) of the fair
market value of the net assets of a Subsidiary of the Borrower at the time that
such Subsidiary is designated an Unrestricted Subsidiary, Permitted MLP or
Permitted GP; provided:

        (a)   solely in the case of a redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent "Investment" in such Person pursuant to Section 8.4(m) in an
amount (if positive) equal to: (i) the Borrower's "Investment" in such
Subsidiary at the time of such redesignation, less (ii) the portion
(proportionate to the Borrower's equity interest in such Subsidiary) of the fair
market value of the net assets of such Subsidiary at the time of such
redesignation; and

        (b)   in the case of property transferred to or from an Unrestricted
Subsidiary, Permitted MLP or Permitted GP, such property being transferred shall
be valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Borrower.

        "IPO" means, with respect to any Person, an initial public offering of
Equity Interests by such Person registered with the SEC under the Securities Act
of 1933, as amended.

        "IRS" means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

        "Joinder Agreement" has the meaning specified in Section 2.12.

        "Lender Parties" means (a) the Lenders, (b) the Administrative Agent and
(c) the holders from time to time of the Obligations.

        "Lenders" has the meaning specified in the introductory clause hereto.

        "Lending Office" means, as to any Lender, the office or offices of such
Lender specified on the signature pages hereof, or such other office or offices
as such Lender may from time to time notify the Borrower and the Administrative
Agent.

        "Letter of Credit" has the meaning ascribed thereto in the First Lien
Credit Agreement.

        "LIBO Rate" means, for any Interest Period, with respect to LIBO Rate
Loans, the rate of interest per annum (rounded upward to the next 1/16th of 1%)
determined by the Administrative Agent as follows:


LIBO Rate =
 
LIBOR

--------------------------------------------------------------------------------

1.00 - Eurodollar Reserve Percentage
where,
 
        "Eurodollar Reserve Percentage" means for any day for any Interest
Period the maximum reserve percentage (expressed as a decimal, rounded upward to
the next 1/100th of 1%) in effect on such day (whether or not applicable to any
Lender) under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as "Eurocurrency liabilities"); and

        "LIBOR" means, with respect to any LIBOR Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of the relevant Interest Period by reference to the

12

--------------------------------------------------------------------------------




British Bankers' Association Interest Settlement Rates for deposits in Dollars
(as set forth by the Bloomberg Information Service or any successor thereto or
any other service selected by the Administrative Agent which has been nominated
by the British Bankers' Association as an authorized information vendor for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the "LIBOR" shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.

The LIBO Rate shall be adjusted automatically as to all LIBO Rate Loans then
outstanding as of the effective date of any change in the Eurodollar Reserve
Percentage.

        "LIBO Rate Loan" means a Loan that bears interest based on the LIBO Rate
plus the Applicable Margin.

        "Lien" means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any Property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement and the
interest of a lessor under a Capital Lease), any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law and any
contingent or other agreement to provide any of the foregoing, but not including
(a) the interest of a lessor under a lease on Oil and Gas Properties or (b) the
interest of a lessor under an Operating Lease.

        "Loan Documents" means this Agreement, the Notes, each Guaranty, the
Security Documents, any Qualifying Derivative Contracts, the Fee Letter
Agreement, the Engagement Letter and all other documents delivered to the
Administrative Agent or any Lender in connection herewith.

        "Loan Parties" means the Borrower and each Guarantor.

        "Loans" has the meaning specified in Section 2.1(a).

        "Mandatory Prepayment Amount" has the meaning specified in
Section 2.10(e).

        "Margin Stock" means "margin stock" as such term is defined in
Regulation T, U or X of the FRB.

        "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or financial
condition of the Borrower and its Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Borrower or any Subsidiary to perform under any
material Loan Document and to avoid any Default; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Borrower or any Subsidiary of any material Loan Document.

        "Maturity Date" means (i) with respect to Original Loans, September 20,
2011 if (and only if) the Senior Notes are outstanding on September 20, 2011,
and otherwise, the seventh anniversary of the Closing Date or (ii) with respect
to New Term Loans of any Series, the related New Term Loan Maturity Date with
respect to such Series.

        "Minimum Cash Consideration" means, with respect to the Permitted
Initial MLP Asset Transfer, 40%, and with respect to any other Asset Sale
(including any MLP Asset Transfer other than the Permitted Initial MLP Asset
Transfer), 75%, of the fair market value of (a) the assets and property
transferred, and (b) in the case of any MLP Asset Transfer involving a transfer
of any Equity Interests of a Person, (i) in the case of any Person other than
Ellwood, such Person (it being understood that, in

13

--------------------------------------------------------------------------------




the case of a transfer of less than all of the Equity Interests of a Person, the
fair market value of such Person shall be determined at the time of the first
MLP Asset Transfer in which any Equity Interests of such Person are transferred
as if all the Equity Interests in such Person had been transferred at the time
of such first MLP Asset Transfer and the Minimum Cash Consideration requirement
shall have to be satisfied on that basis in connection with such first MLP Asset
Transfer, and there shall be no Minimum Cash Consideration required for any
subsequent transfer of Equity Interests of such Person) and (ii) in the case of
a transfer of Equity Interests of Ellwood, the fair market value of the
transferred Equity Interests only, without giving effect to any discount for
minority ownership or illiquidity.

        "MLP" means any master limited partnership or master limited liability
company.

        "MLP Asset Transfer" means the direct or indirect sale, conveyance,
transfer or other disposition of property or assets (including any Equity
Interests of any Person) by the Borrower or any Restricted Subsidiary to one or
more MLPs, GPs, or MLP Subsidiaries.

        "MLP Equity Transfer" means the sale, conveyance, transfer or other
disposition by the Borrower or any Restricted Subsidiary of any Equity Interest
in a MLP.

        "MLP GP" means the Person that is the sole general partner of a MLP (if
the MLP is a limited partnership) or the sole managing member of a MLP (if the
MLP is a limited liability company).

        "MLP Recourse Debt" means any indebtedness incurred (and any
refinancings thereof) by a Permitted MLP in connection with the consummation of
its IPO for which the holders thereof have recourse to the Permitted MLP GP that
is the sole general partner or sole managing member, as applicable, of such
Permitted MLP.

        "MLP Subsidiary" means each Subsidiary of a MLP.

        "Moody's" means Moody's Investors Service, Inc.

        "Mortgages" means the Mortgages, Deeds of Trust, Security Agreements,
Assignments of Production and Financing Statements from the Borrower and each
Guarantor in favor of the Collateral Trustee, for the benefit of the Secured
Parties, covering the Oil and Gas Properties of the Borrower and the Guarantors,
as each is supplemented by the Mortgage Amendments, and all further supplements,
assignments, assumptions, amendments and restatements thereto (or any agreement
in substitution therefor) which have been or are executed and delivered to the
Administrative Agent for benefit of the Lenders pursuant to Article IV of this
Agreement.

        "Mortgage Amendments" means each of the Amendment to Second Lien
Mortgage, Deed Of Trust, Assignment Of Production, Security Agreement And
Financing Statement by and from TexCal Energy South Texas L.P. to the trustee
thereunder in trust for the benefit of the Collateral Trustee dated as of May 7,
2007, the Amendment to the Second Lien Mortgage, Deed of Trust, Assignment of
Production, Security Agreement and Financing Statement by and from the Borrower
to the trustee thereunder in trust for the benefit of the Collateral Trustee
dated as of May 7, 2007 and the Amendment to the Second Lien Mortgage, Deed of
Trust, Assignment of Production, Security Agreement and Financing Statement by
and from BMC to the trustee thereunder in trust for the benefit of the
Collateral Trustee dated as of May 7, 2007.

        "Mortgaged Properties" means such Oil and Gas Properties upon which the
Borrower and the Guarantors have granted the Collateral Trustee for the benefit
of the Secured Parties a valid, second Lien pursuant to the Mortgages, subject
to Permitted Liens.

        "Multiemployer Plan" means a "multiemployer plan," within the meaning of
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

14

--------------------------------------------------------------------------------



        "Net Cash Proceeds" means:

        (a)   with respect to any Recovery Event, the cash proceeds thereof
(including cash proceeds subsequently received (as and when received) in respect
of noncash consideration initially received), net of selling and other expenses
(including reasonable broker's fees or commissions, legal fees, transfer and
similar taxes, Hedging Agreement termination costs and the Borrower's good faith
estimate of income taxes actually paid or payable in connection with such sale);

        (b)   with respect to any issuance or incurrence of Indebtedness or any
"Equity Offering" (as defined in the Senior Notes Indenture), the cash proceeds
thereof (including cash proceeds subsequently received (as and when received) in
respect of noncash consideration initially received), net of all taxes and
customary fees, commissions, costs and other expenses incurred in connection
therewith;

        (c)   with respect to any Extraordinary Distribution, the cash proceeds
thereof (including cash proceeds subsequently received (as and when received) in
respect of noncash consideration initially received); and

        (d)   with respect to any Asset Sale or other Disposition (including
without limitation any MLP Asset Transfer, any MLP Equity Transfer, any GP
Equity Transfer or any Denbury Asset Transfer), the cash proceeds thereof
(including cash proceeds subsequently received (as and when received) in respect
of noncash consideration initially received), net of (i) selling and other
expenses (including reasonable broker's fees or commissions, legal fees,
transfer and similar taxes, Hedging Agreement termination costs and the
Borrower's good faith estimate of income taxes actually paid or payable in
connection with such sale), (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustment associated with such Asset Sale or Disposition
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds), and (iii) any
amount payable in respect of any Indebtedness for borrowed money (other than the
Obligations or the First Lien Obligations) which is secured by the asset sold or
otherwise Disposed of and which is required to be repaid with such proceeds
(excluding any such Indebtedness assumed by the purchaser of such asset).

        "Net Proceeds of Production" means the amounts attributable to the
Borrower's and its Subsidiaries' interest in the proceeds received from the sale
of Oil and Gas produced from Mortgaged Properties after deduction of
(a) royalties existing as of the effective date on which the Borrower or its
Subsidiaries first mortgaged its interests in such Mortgaged Properties in favor
of the Lenders or their predecessors; (b) third party pipeline and
transportation charges; (c) production, ad valorem and severance taxes
chargeable against such production; (d) marketing costs; (e) overriding
royalties existing as of the effective date on which the Borrower or its
Subsidiaries first mortgaged its interests in such Mortgaged Properties in favor
of the Lenders or their predecessors; (f) other interests in and measured by
production burdening the Mortgaged Properties existing as of the effective date
on which the Borrower or its Subsidiaries first mortgaged its interests in such
Mortgaged Properties in favor of the Lenders or their predecessors; and (g) the
current portion of direct operating or production costs which is allocable to
such interest in such Mortgaged Properties.

        "New Term Loan" has the meaning specified in Section 2.12.

        "New Term Loan Commitments" has the meaning specified in Section 2.12.

        "New Term Loan Lender" has the meaning specified in Section 2.12.

        "New Term Maturity Date" shall mean the date upon which New Term Loans
of a Series are scheduled to be paid in full hereunder, as specified in the
applicable Joinder Agreement.

        "Non-Consenting Lender" has the meaning specified in Section 11.8(j).

15

--------------------------------------------------------------------------------



        "Note" means a promissory note, whether one or more, specified in
Section 2.1(d), substantially in the same form as Exhibit E, including any
amendments, modifications, renewals or replacements of such promissory notes.

        "Notice of Borrowing" means a notice of borrowing substantially in the
form of Exhibit F hereto

        "Notice of Conversion/Continuation" means a notice substantially in the
form of Exhibit G to this Agreement.

        "NYMEX" means the New York Mercantile Exchange.

        "Obligations" means the unpaid principal of and interest (including
interest accruing at the then applicable rate provided herein after the maturity
of the Loans and interest accruing at the then applicable rate provided herein
after the filing of any petition for an Insolvency Proceeding, or the
commencement of any Insolvency Proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) on the
Loans and all other advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by the Borrower to any Lender, the
Administrative Agent, any Qualifying Counterparty or any Indemnified Person,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel) or
otherwise.

        "Oil and Gas" means petroleum, natural gas and other related
hydrocarbons or minerals or any of them and all other substances produced or
extracted in association therewith.

        "Oil and Gas Liens" means (a) Liens arising under oil and gas leases,
overriding royalty agreements, net profits agreements, royalty trust agreements,
farm-out agreements, division orders, contracts for the sale, purchase,
exchange, transportation, gathering or processing of oil, gas or other
hydrocarbons, unitizations and pooling designations, declarations, orders and
agreements, development agreements, operating agreements, production sales
contracts, area of mutual interest agreements, gas balancing or deferred
production agreements, injection, repressuring and recycling agreements, salt
water or other disposal agreements, seismic or geophysical permits or
agreements, and other agreements that are customary in the oil and gas business
and are entered into by the Borrower in the ordinary course of business;
provided, in all instances that such Liens are limited to the assets that are
the subject of the relevant agreement; and (b) Liens on pipelines or pipeline
facilities that arise by operation of law.

        "Oil and Gas Properties" means Hydrocarbon Interests now or hereafter
owned by the Borrower and the Guarantors and contracts executed in connection
therewith and all tenements, hereditaments, appurtenances, and properties
belonging, affixed or incidental to such Hydrocarbon Interests, including,
without limitation, any and all Property, now owned by the Borrower and the
Guarantors and situated upon or to be situated upon, and used, built for use, or
useful in connection with the operating, working or developing of such
Hydrocarbon Interests, including, without limitation, any and all petroleum or
natural gas wells, buildings, structures, field separators, liquid extractors,
plant compressors, pumps, pumping units, field gathering systems, tank and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
apparatus, equipment, appliances, tools, implements, cables, wires, towers,
taping, tubing and rods, surface leases, rights of way, easements and
servitudes, and all additions, substitutions, replacements for, fixtures and
attachments to any and all of the foregoing owned directly or indirectly by the
Borrower and the Guarantors.

        "Operating Agreements" mean those agreements now or hereafter executed
in connection with the operation of the Oil and Gas Properties.

        "Operating Lease" means an operating lease determined in accordance with
GAAP.

16

--------------------------------------------------------------------------------



        "Originating Lender" has the meaning specified in Section 11.8(f).

        "Original Loans" has the meaning specified in Section 2.1(a).

        "Organization Documents" means, for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation and for any limited
liability company means the limited liability company agreement, initial
resolution of members and all other documents filings and instruments necessary
to create and constitute such company, or for any limited partnership means the
original agreement of limited partnership as same has been amended from time to
time.

        "Other Taxes" means any present or future stamp or documentary taxes or
any other excise or Property Taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement or any other Loan Documents.

        "Partially Owned Operating Company" means any Person that (i) is
transferred to a MLP or a MLP Subsidiary in connection with a Permitted MLP
Equity Transfer and (ii) holds operating assets and as to which the Borrower or
any Restricted Subsidiary continues to own Equity Interests.

        "Participant" has the meaning specified in Section 11.8(f).

        "PBGC" means the Pension Benefit Guaranty Corporation, or any
Governmental Authority succeeding to any of its principal functions under ERISA.

        "Pension Plan" means a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA, other than a Multiemployer Plan, which the
Borrower or any of its Subsidiaries sponsors, maintains, or to which it makes,
is making, or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five (5) plan years.

        "Permitted GP" means, as to any Permitted MLP or Permitted MLP GP,
the GP (a) designated by the Borrower, as provided below, as the "Permitted GP"
and the sole business of which is to act as the sole general partner of such
Permitted MLP (if such Permitted MLP is a limited partnership) or the sole
managing member of such Permitted MLP (if such Permitted MLP is a limited
liability company) or the sole general partner of such Permitted MLP GP, as
applicable, (b) that is a Wholly Owned Subsidiary of the Borrower or any
Guarantor until (solely if such GP is the sole general partner of or sole
managing member of such Permitted MLP) such time as a Permitted GP Equity
Transfer of Equity Interests therein is effected; (c) that holds no other assets
other than (i) Equity Interests (including any incentive distribution rights) in
such Permitted MLP or in such Permitted MLP GP (if such Permitted MLP GP is a
limited partnership), (ii) solely if such GP is the sole general partner of such
Permitted MLP or sole managing member of such Permitted MLP, any Permitted
Parent Note, (iii) assets temporarily held for subsequent contribution to such
Permitted MLP GP or such Permitted MLP permitted herein or distribution in
connection with a Permitted MLP Equity Transfer, Permitted GP Equity Transfer,
Extraordinary Distribution or other distribution from a Permitted MLP or a
Permitted MLP GP, as applicable, (iv) current assets sufficient to satisfy its
ordinary course operating expenses, and (v) reserves as established by
management for such GP, which in such management's determination are appropriate
for the administrative and operating expenses in the ordinary course of
such GP's business and as are prudent to maintain for the proper conduct of
such GP's business or to provide for future Extraordinary Distributions or other
distributions; and (d) which, except as otherwise permitted herein, is required
by its partnership agreement, limited liability company agreement or similar
organizational document to distribute all cash that it receives, from time to
time, to its partners or holders of its Equity Interests on a pro rata basis,
subject to the reserves described in clause (c)(v)

17

--------------------------------------------------------------------------------




above in accordance with the terms of the organizational documents of such GP,
provided that such organizational documents are in a form that is customary for
similar entities whose primary function is to serve as a general partner or
managing member, as applicable, of an entity operating as a MLP, and in each
case, including any successor Person to such GP.

        The Borrower may designate any Person which is a Wholly Owned Subsidiary
of the Borrower (including any existing Subsidiary and any newly acquired or
newly formed Subsidiary) to be a Permitted GP, provided that, at the time of
such designation:

        (i)    none of such Person or its Subsidiaries owns any Equity Interests
in or Indebtedness of (A) the Borrower or any Restricted Subsidiary of the
Borrower (other than a Permitted Parent Note), or (B) any Permitted MLP,
Permitted GP or Partially Owned Operating Company;

        (ii)   none of such Person or its Subsidiaries owns or holds any Lien on
any property of the Borrower or any Restricted Subsidiary of the Borrower (other
than any Subsidiary of the Person to be so designated);

        (iii)  such Person is an entity of which shares of the Capital Stock
entitled to cast at least a majority of the votes that may be cast by all shares
or equity interests having ordinary voting power for the election of directors
or other governing body are owned, directly or indirectly, by the Borrower,

        (iv)  such designation complies with the limitations on Investments set
forth in the last paragraph of Section 8.4,

        (v)   such Person and its Subsidiaries has not created, incurred,
issued, assumed, guaranteed or otherwise become directly or indirectly liable
with respect to any Indebtedness pursuant to which the holder of such
Indebtedness has recourse to any of the assets of the Borrower or any Restricted
Subsidiary,

        (vi)  no Default or Event of Default shall have occurred and be
continuing immediately before or after such designation, and

        (vii) immediately after giving effect to such designation, the Borrower
and the Restricted Subsidiaries shall be in compliance, on a pro forma basis,
with the covenants set forth in Sections 8.4 and 8.9 (and, as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating such compliance).

        The Borrower may not redesignate any Permitted GP as a Restricted
Subsidiary.

        Any such designation by the Borrower shall be notified by the Borrower
to the Administrative Agent by promptly filing with the Administrative Agent a
copy of any applicable Board Resolution giving effect to such designation and an
Officers' Certificate certifying that such designation complied with the
foregoing provisions.

        "Permitted GP Equity Transfer" means either:

        (a)   a GP Equity Transfer by the Borrower or any Guarantor, provided
that (a) the Permitted Transfer Conditions have been satisfied with respect to
such GP Equity Transfer, and (b) the Borrower or such Guarantor receives Net
Cash Proceeds at substantially the same time in an amount at least equal to the
fair market value of the Equity Interests subject to such GP Equity Transfer,
and in the case of a GP Equity Transfer by the Borrower or any Guarantor in
connection with an IPO of the Equity Interests subject to such GP Equity
Transfer, the Borrower or such Guarantor receives Net Cash Proceeds of at least
$50,000,000; or

18

--------------------------------------------------------------------------------



        (b)   a GP Equity Transfer by a MLP GP, provided that (a) the Permitted
Transfer Conditions have been satisfied with respect to such GP Equity Transfer
and (b) the Net Cash Proceeds received by such MLP GP (i) shall be at least
equal to the fair market value of the Equity Interests subject to such GP Equity
Transfer, and (ii) are used to pay a dividend to the holders of Equity Interests
of such MLP GP or to purchase, redeem, defease or otherwise acquire or retire
for value any Equity Interests in such MLP GP and, except for any portion
thereof used to effect a Permitted GP Rollover Investment, the Borrower or a
Guarantor shall receive at least a pro rata portion of such dividend or at least
a pro rata portion of the payment for such purchase, redemption, defeasance,
acquisition or retirement.

        "Permitted GP Recourse Debt" means Obligations of a Permitted MLP GP
with respect to Indebtedness of a Permitted MLP that is a limited partnership
arising by operation of law due to such Permitted MLP GP's position as a general
partner of such Permitted MLP (or corresponding Obligations of any Permitted GP
of a Permitted MLP GP with respect to Indebtedness of a Permitted MLP that is a
partnership arising by operation of law due to such Permitted GP's position as a
general partner of such Permitted MLP GP), provided, such Obligations or
Indebtedness are non-recourse to the Borrower or any of its Restricted
Subsidiaries.

        "Permitted GP Maintenance Investment" means an Investment by the
Borrower or a Guarantor holding Equity Interests in a Permitted MLP GP (or in
the GP of such Permitted MLP GP) of a Permitted MLP that has effected an
issuance of Equity Interests, which issuance has resulted in the Permitted
MLP GP's Equity Interest in the Permitted MLP falling below 2% (and in which all
the proceeds of such offering, if any, distributed to such Permitted MLP GP have
been applied as a Permitted GP Rollover Investment). The amount of such
Investment by the Borrower or a Guarantor shall be limited to the amount
necessary to enable such Permitted MLP GP to make a concurrent contribution to
the capital of such Permitted MLP to the extent necessary to maintain such
Permitted MLP GP's Equity Interest in the Permitted MLP at 2%.

        "Permitted GP Rollover Investment" means an Investment by the Permitted
MLP GP in the Permitted MLP that has effected an issuance of Equity Interests,
which issuance has resulted in the Permitted MLP GP's Equity Interest in the
Permitted MLP falling below 2%; provided that (i) such Investment shall be
funded by the portion of the Net Cash Proceeds of such offering that is
distributed to such Permitted MLP GP and (ii) the amount of such Investment
shall be limited to the amount necessary to enable the Permitted GP to maintain
its Equity Interest in the Permitted MLP at 2%.

        "Permitted Holder" means Timothy M. Marquez and Bernadette B. Marquez,
individually or as Trustees of the Marquez Trust dated February 26, 2002 (a
trust of which Timothy M. Marquez and Bernadette B. Marquez have sole
discretionary authority), and any entity of which any such Person owns, directly
or indirectly, and exercises voting power with respect to, 80% or more of the
capital stock, partnership or membership interests or other ownership interests
entitled (without regard to the occurrence of any contingency), to vote in the
election of (a) the board of directors of such entity, if such entity is a
corporation, (b) the board of directors of its general partner, if such entity
is a limited partnership or (c) the board or committee of such entity serving a
function comparable to that to the board of directors of a corporation, if such
entity is neither a corporation nor limited partnership.

        "Permitted Indebtedness" has the meaning specified in Section 8.5.

        "Permitted Initial MLP Asset Transfer" means the initial MLP Asset
Transfer to a Permitted MLP of property or assets (including any Equity
Interests) together with all other such related transfers completed on or prior
to consummation of an IPO of Equity Interests of such MLP, provided, (a) such
initial MLP Asset Transfer or series of related MLP Asset Transfers constitutes
the first MLP Asset Transfers by any Loan Party after the Closing Date and is
effected substantially concurrently with, and in any event not prior to, seven
Business Days before, the consummation of an IPO of the Equity Interests of such
MLP, (b) the Permitted Transfer Conditions are satisfied with respect to such
MLP

19

--------------------------------------------------------------------------------




Asset Transfer; and (c) the aggregate fair market value (and in the case of Oil
and Gas Properties that constitute Proved Reserves, the PV 10 Value) of the Oil
and Gas Properties being transferred (or, if Equity Interests of a Person are
being transferred, the PV 10 Value of the Oil and Gas Properties held by such
Person) in such transfer or series of related transfers does not exceed an
amount equal to 20% of the aggregate PV 10 Value of all of the Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries, as based on the
Reserve Report most recently delivered pursuant to Section 6.11 or
Section 7.2(c) immediately prior to such MLP Asset Transfer.

        "Permitted Liens" means the collective reference to (a) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.1 and (b) in
the case of Collateral consisting of Pledged Stock, (i) Liens permitted by
Sections 8.1(b) and 8.1(j) and (ii) non-consensual Liens permitted by Section
8.1 to the extent arising by operation of law.

        "Permitted MLP" means any MLP (a) formed by the Borrower or any
Guarantor for the purpose of being a publicly traded master limited partnership
or publicly traded master limited liability company and designated by the
Borrower, as provided below, as a Permitted MLP, (b) to which the Borrower or a
Guarantor shall have made, or shall have plans to make, the Permitted Initial
MLP Asset Transfer, either directly to such MLP or indirectly to a Subsidiary of
such MLP, and (c) being obligated on no Indebtedness for which there is recourse
of any type to the Borrower or any Restricted Subsidiary or their respective
assets, including any successor Person to such MLP.

        The Borrower may designate any Person which is a Wholly Owned Subsidiary
of the Borrower (including any existing Subsidiary and any newly acquired or
newly formed Subsidiary) to be a Permitted MLP, provided that, at the time of
such designation:

        (i)    none of such Person or its Subsidiaries owns any Equity Interests
or Indebtedness of the Borrower or any Subsidiary of the Borrower (other than
any Subsidiary of the Subsidiary to be so designated) or any Permitted MLP,
Permitted GP or Partially Owned Operating Company;

        (ii)   none of such Person or its Subsidiaries owns or holds any Lien
on, any property of, the Borrower or any Subsidiary of the Borrower (other than
any Subsidiary of the Person to be so designated);

        (iii)  such Person is an entity of which shares of the Capital Stock
entitled to cast at least a majority of the votes that may be cast by all shares
or equity interests having ordinary voting power for the election of directors
or other governing body are owned, directly or indirectly, by the Borrower,

        (iv)  such designation complies with the limitations on Investments set
forth in the last paragraph of Section 8.4,

        (v)   such Person and its Subsidiaries has not created, incurred,
issued, assumed, guaranteed or otherwise become directly or indirectly liable
with respect to any Indebtedness pursuant to which the holder of such
Indebtedness has recourse to any of the assets of the Borrower or any Restricted
Subsidiary,

        (vi)  no Default or Event of Default shall have occurred and be
continuing immediately before or after such designation, and

        (vii) immediately after giving effect to such designation, the Borrower
and the Restricted Subsidiaries shall be in compliance, on a pro forma basis,
with the covenants set forth in Sections 8.4 and 8.9 (and, as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating such compliance).

        The Borrower may not redesignate any Permitted MLP as a Restricted
Subsidiary.

20

--------------------------------------------------------------------------------



        Any such designation by the Borrower shall be notified by the Borrower
to the Administrative Agent by promptly filing with the Administrative Agent a
copy of any applicable Board Resolution giving effect to such designation and an
Officers' Certificate certifying that such designation complied with the
foregoing provisions.

        "Permitted MLP Equity Transfer" means a MLP Equity Transfer with respect
to which the Permitted Transfer Conditions are satisfied.

        "Permitted MLP GP" means a MLP GP that is a Permitted GP.

        "Permitted Parent Note" means one or more promissory notes issued by the
Borrower or a Guarantor in favor of a Permitted MLP GP in connection with the
IPO of the Permitted MLP for which such Permitted MLP GP is the MLP GP,
provided:

        (a)   the aggregate principal amount of all such notes at any time
outstanding does not exceed the least of (i) $100 million, (ii) an amount equal
to the minimum capitalization reasonably necessary in connection with the
transaction contemplated hereby and (iii) the aggregate proceeds of the related
MLP Recourse Debt distributed to the Borrower,

        (b)   such notes are unsecured and subordinated in all respects to the
prior payment in full in cash of all First Lien Obligations and all Obligations,
including a prohibition against enforcing any rights with respect to such notes
prior to the Permitted Date (as defined below),

        (c)   the terms of such notes do not require or permit cash interest
payments, scheduled repayment of principal, mandatory prepayment or redemption,
payment at the option of the holders of such notes, in whole or in part, any
sinking fund obligation or other cash payments prior to the date that is at
least 180 days after the later of (i) the Maturity Date of any Loans and
(ii) the date the Loans are no longer outstanding (such date the "Permitted
Date"),

        (d)   the covenants, events of default, Subsidiary guarantees and other
terms of such notes (other than interest rate and redemption premiums), taken as
a whole, are not more restrictive of the Borrower and the Restricted
Subsidiaries than those in this Agreement,

        (e)   the incurrence of such notes and the application of the proceeds
therefrom shall not result in a Default or an Event of Default,

        (f)    such notes are payable only in the event the holder of such notes
(the Permitted MLP GP) is required to pay any MLP Recourse Debt described in
such note (or any refinancing thereof) pursuant to its obligations thereon, and
only to the extent of such payment only once the Permitted Date has occurred,
and

        (g)   such notes are not convertible into, or putable or exchangeable
for, any other security other than a security that would satisfy the
requirements of this definition of "Permitted Parent Note".

        "Permitted Senior Notes Prepayment" means any prepayment, repurchase,
defeasance or redemption of the Senior Notes made in accordance with the terms
of the Senior Notes Indenture effected with (a) the proceeds of the Permitted
Initial MLP Asset Transfer in accordance with Section 2.5, (b) the Net Cash
Proceeds of an "Equity Offering" (as defined in the Senior Notes Indenture),
(c) up to $35,000,000 in cash; provided such cash does not constitute, directly
or indirectly, proceeds of the borrowings under any other Indebtedness (other
than Permitted Senior Notes Refinancing Indebtedness or First Lien Loans) and,
after giving effect to such cash payment, the Borrower has at least $20,000,000
in the aggregate of unused and unavailable commitments with respect to First
Lien Loans under the First Lien Credit Agreement or cash on hand, (d) the
proceeds of any New Term Loans or (e) the proceeds of any Permitted Senior Notes
Refinancing Indebtedness.

21

--------------------------------------------------------------------------------



        "Permitted Senior Notes Refinancing Indebtedness" means any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to "Refinance") the
Indebtedness under or with respect to the Senior Notes (or previous refinancings
thereof constituting Permitted Senior Notes Refinancing Indebtedness); provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Senior Notes Refinancing Indebtedness does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so Refinanced
(plus unpaid accrued interest and premium thereon), (b) no Permitted Senior
Notes Refinancing Indebtedness shall have different obligors, or greater
guarantees or security, than the Indebtedness being Refinanced and (c) the
incurrence of such Permitted Senior Notes Refinancing Indebtedness is permitted
under Section 8.5(a)(viii) hereof.

        "Permitted Sub Debt" means unsecured Indebtedness which is subordinated
in all respects to the prior payment in full in cash of all First Lien
Obligations and all Obligations, provided, (a) the terms of which do not require
or permit cash interest payments, scheduled repayment of principal, mandatory
prepayment, payment at the option of the holders of such Indebtedness, any
sinking fund obligation or other cash payments prior to the date that is at
least 180 days after the Maturity Date of any Loans, (b) the covenants, events
of default, Subsidiary guarantees and other terms of which (other than interest
rate and redemption premiums), taken as a whole, are not more restrictive of the
Borrower and the Restricted Subsidiaries than those in this Agreement, (c) no
Subsidiary is an obligor thereon that is not a Loan Party, and (d) immediately
prior to the incurrence or issuance of which, no Default or Event of Default
shall have occurred and be continuing, nor would the incurrence or issuance of
which and the application of the proceeds therefrom result in any Default or an
Event of Default.

        "Permitted Transfer Conditions" means, with respect to any MLP Asset
Transfer, any MLP Equity Transfer, any GP Equity Transfer, any Denbury Asset
Transfer or other Disposition:

        (a)   the Property subject to such Disposition is Disposed of at the
fair market value thereof at the time of such Disposition and, with respect to
any Property or Equity Interests of a Person constituting a Disposition,
directly or indirectly, of in excess of 5% of the PV 10 Value of the Borrower's
Oil and Gas Properties (other than the Permitted Initial MLP Asset Transfer at
the time of such Disposition), the Borrower shall have delivered to the
Administrative Agent a written opinion from an Independent Financial Advisor to
the effect that such Disposition is fair, from a financial standpoint, to the
Borrower and its Restricted Subsidiaries;

        (b)   substantially concurrently with such Disposition and as a result
thereof, (i) the Borrower or applicable Guarantor shall have received an amount
of Net Cash Proceeds from such Disposition (as a result of the receipt of cash
proceeds as all or a portion of the consideration for such Disposition) at least
equal to the Minimum Cash Consideration and (ii) if such Disposition is a MLP
Asset Transfer, the balance of the consideration received by the Borrower or any
Guarantor consists solely of Equity Interests in the applicable GP or MLP;

        (c)   the Net Cash Proceeds of such Disposition are applied as specified
in Section 2.5; and

        (d)   in the case of any Disposition of Oil and Gas Properties (other
than any Specified Asset Sale, but including any Denbury Asset Transfer), not
later than the date of consummation thereof, a Responsible Officer of the
Borrower shall have delivered an officer's certificate to the Administrative
Agent describing: (i) the Property subject to such Asset Sale, (ii) the purchase
price and other material terms of the agreement governing such Asset Sale, and
(iii) the fair market value and the PV 10 Value of, and the Oil and Gas
production attributable to, both (x) the Oil and Gas Properties subject to such
Disposition and (y) all Oil and Gas Properties previously Disposed of (including
in any Specified Asset Sales) since the first day of the then current fiscal
year of the Borrower.

        "Permitted Unsecured Debt" means unsecured Indebtedness of the Borrower
or any Guarantor for borrowed money consisting of senior or subordinated notes,
provided, (a) the terms of which do not

22

--------------------------------------------------------------------------------



provide for any scheduled repayment, mandatory redemption or sinking fund
obligation prior to the date that is 180 days after the Maturity Date of any
Loans, (b) the covenants, events of default, subsidiary guarantees and other
terms of which (other than interest rate and redemption premiums), taken as a
whole, are not more restrictive of the Borrower and the Restricted Subsidiaries
than those in Loan Documents, (c) no Subsidiary is an obligor thereon that is
not a Loan Party and (d) immediately prior to the incurrence or issuance of
which no Default or Event of Default has occurred and is continuing, nor would
the issuance or incurrence of which and the application of the proceeds
therefrom result in a Default or an Event of Default.

        "Person" means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or Governmental Authority.

        "Plan" means an employee benefit plan (as defined in Section 3(3) of
ERISA) which is subject to ERISA, other than a Multiemployer Plan.

        "Pledged Stock" means "Pledged Stock" as such term is defined in the
Security Agreement.

        "Premium" has the meaning specified in Section 2.4(b).

        "Principal Business" means the business of the exploration for, and
development, acquisition, production, and upstream marketing and transportation
of Oil and Gas.

        "Pro Forma Basis" means for any events as described in clauses (a) and
(b) below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the "Reference Period").

        (a)   For purposes of making any determination of Interest Coverage
Ratio, all Indebtedness (including Indebtedness incurred or assumed and for
which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes, in each case, not to finance
any acquisition) incurred or permanently repaid during the Reference Period and
the application of the proceeds from any such Indebtedness, shall be deemed to
have been incurred, repaid or applied at the beginning of such period; and

        (b)   For purposes of making any determination of Proved PV Value
pursuant to Section 2.12(a)(iii), pro forma effect shall be given to any
Dispositions and to any Acquisitions that occurred during the Reference Period.

        Pro forma calculations made pursuant to this definition shall be
determined in good faith by a Responsible Officer of the Borrower and in
accordance with the requirements with respect to pro forma financial statements
set forth in Regulation S-X promulgated under the Securities Act of 1933, as
amended, or any regulation or policy of the SEC related thereto.

        "Pro Forma Balance Sheet" has the meaning specified in Section 6.14(b).

        "Pro Rata Share" means, as to any Lender at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Lender's Aggregate Exposure divided by the combined Aggregate
Exposure of all Lenders.

        "Production Sales Contracts" mean those agreements now or hereafter
executed in connection with the sale of Oil and Gas attributable to the Oil and
Gas Properties.

        "Projected Oil and Gas Production" has the meaning specified in
Section 7.15.

23

--------------------------------------------------------------------------------



        "Property" means any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

        "Proved Developed Producing Reserves" means those Oil and Gas Properties
designated as proved developed producing (in accordance with the Definitions for
Oil and Gas Reserves approved by the Board of Directors of the Society of
Petroleum Engineers, Inc. from time to time) in the Borrower's most recent
Reserve Report delivered pursuant to Section 6.11 or 7.2(c).

        "Proved Reserves" means those Oil and Gas Properties designated as
"proved" (in accordance with the Definitions for Oil and Gas Reserves approved
by the Board of Directors of the Society of Petroleum Engineers, Inc. from time
to time) in the Borrower's most recent Reserve Report delivered pursuant to
Section 6.11 or 7.2(c).

        "PV 10 Value" means, on any date, 100% of the present value of future
revenues less severance and ad valorem taxes, operating expenses and capital
expenditures of the Proved Reserves attributable to the Oil and Gas Properties,
as evaluated in the most recently delivered Reserve Report with respect to such
Oil and Gas Properties, discounted at a rate of 10% and utilizing the monthly
crude oil (WTI) and natural gas (Henry Hub) prices, in each case based upon
(a) the actual monthly price quoted on NYMEX on such date for the corresponding
month through the 60th month from such date and (b) the arithmetic monthly
average for months 49 through 60 for each month after the 60th month. The amount
of the PV 10 Value then in effect shall be (i) calculated on a pro forma basis
for dispositions and acquisitions of Oil and Gas Properties consummated since
the date of the most recently delivered Reserve Report to the extent that a
reserve report reasonably acceptable to the Agent in respect of Proved Reserves
attributable to such disposition or acquisition is available and (ii) adjusted
to give effect to the Borrower's and the Restricted Subsidiaries' commodity
hedges then in effect.

        "Qualified Investment" means expenditures incurred (a) to drill for,
acquire or repair similar assets owned (or to be owned) by the Borrower or any
Guarantor of the same type as those subject to such Reinvestment Event
(including, in the case such proceeds used to fund drilling, similarity of the
category of well(s) proposed to be drilled to the well(s) to which the
Reinvestment Event related (i.e., exploration vs. development)) or equipment or
Oil and Gas Properties owned (or to be owned) by and useful in the business of
Borrower or any Guarantor or (b) solely with respect to a Recovery Event, to
reimburse the Borrower or such Guarantor for amounts paid from the operating
cash flow of such Person in advance of the receipt of Net Cash Proceeds with
respect to such Recovery Event in order to repair or replace the assets of any
Loan Party that have been damaged, destroyed or lost as a result of any casualty
event or condemnation; provided, that the Borrower or such Guarantor shall not
be reimbursed in an amount exceeding the Net Cash Proceeds actually received in
connection with such Recovery Event.

        "Qualifying Counterparty" means, with respect to a Qualifying Derivative
Contract, any Person that was a First Lien Secured Party or any agent or
Affiliate thereof at the time such Qualifying Derivative Contract was originally
entered into.

        "Qualifying Derivative Contract" means any Derivative Contract between
any Loan Party and any Qualifying Counterparty.

        "Qualified VPP Agreement" means a volumetric production payment
agreement entered into with Denbury any of its subsidiaries in lieu of a cash
payment from Denbury in connection the Disposition to it of the Hasting
Properties, which agreement shall be on substantially the same terms and
conditions as the description thereof set forth in that certain option agreement
with Denbury, dated November 1, 2006, as in effect on the date hereof.

        "Qualifying Net Cash Proceeds" means (i) with respect to any
Reinvestment Event that is a Recovery Event, Extraordinary Distribution or any
Specified Asset Sale (other than a Denbury Asset

24

--------------------------------------------------------------------------------




Transfer), 100% of the Net Cash Proceeds thereof, and (ii) with respect to any
other Reinvestment Event (including a Denbury Asset Transfer), 50% of the Net
Cash Proceeds thereof.

        "Quarterly Status Report" means a status report prepared quarterly by
the Borrower in form, scope and content acceptable to the Administrative Agent
for such quarter then ended (a) detailing production from the Mortgaged
Properties, the volumes of Oil and Gas produced and saved, the volumes of Oil
and Gas sold, gross revenue, net income, related leasehold operating expenses,
severance taxes, other taxes, capital costs and any production imbalances
incurred during such period, (b) describing the Borrower's position regarding
its Derivative Contracts including, as of the last Business Day of such quarter,
a summary of its hedging positions under its Derivative Contracts, including the
type, term, price, effective date and notional principal amount or volumes (in
total and as a percentage of the Borrower's total anticipated production), "mark
to market" and margin calculations, the hedged price(s), interest rate(s) or
exchange rate(s), as applicable, and any collateral therefor and credit support
agreements relating thereto and the counterparty to each Derivative Contract,
(c) containing a table that demonstrates the Borrower's compliance with the
requirements set forth in Section 8.10 and (d) containing such additional
information with respect to any of the Borrower's Oil and Gas Properties as may
be reasonably requested by Administrative Agent.

        "Real Estate Contingent Obligations" means the Contingent Obligations of
the Borrower under the Guaranty and Indemnity (Third Party-Unsecured) and the
Environmental Indemnity Agreement (Third Party-Unsecured), each dated
December 8, 2004 and made in favor of German American Capital Corporation and as
in effect on the Closing Date.

        "Recovery Event" means any settlement of or payment in respect of any
Property of the Borrower or any Subsidiary arising from a casualty insurance
claim or any condemnation proceeding (or proceeding in lieu thereof) relating to
any Property of any Loan Party.

        "Register" means a register for the recordation of the names and
addresses of the Lenders and the Commitments thereof, and the principal amount
of the Loans owing to such Lender from time to time.

        "Regulation U" and "Regulation X" means Regulation U and Regulation X,
respectively, of the FRB from time to time in effect and shall include any
successor or other regulations or official interpretations of the FRB relating
to the subject matter addressed therein.

        "Reinvestment Deferred Amount" means the aggregate Qualifying Net Cash
Proceeds received by a Loan Party in connection with a Reinvestment Event that
are duly specified in a Reinvestment Notice as not being required to be
initially applied to prepay the Loans pursuant to Section 2.5(a) as a result of
the delivery of such Reinvestment Notice.

        "Reinvestment Event" means any Specified Asset Sale, Denbury Asset
Transfer, Permitted GP Equity Transfer, Permitted MLP Equity Transfer, Recovery
Event or Extraordinary Distribution in respect of which Borrower has delivered a
Reinvestment Notice.

        "Reinvestment Notice" means a written notice executed by Borrower and
delivered to the Administrative Agent stating that no Default or Event of
Default has occurred and is continuing or would result therefrom and stating
that the Borrower (directly or indirectly through a Guarantor) intends and
expects to use all or a specified portion of the Qualifying Net Cash Proceeds of
a Reinvestment Event specified in such notice to make a Qualified Investment.

        "Reinvestment Prepayment Amount" means, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less the portion, if
any, thereof expended prior to the relevant Reinvestment Prepayment Date to make
a Qualified Investment.

        "Reinvestment Prepayment Date" means, with respect to any Reinvestment
Event, the earlier of (a) the date occurring 365 days after the occurrence of
such Reinvestment Event or, provided the Borrower or any Guarantor has entered
into a definitive binding agreement with respect to a Qualified

25

--------------------------------------------------------------------------------




Investment prior to such 365th day, such date as is 180 days after the date of
such binding agreement and (b) the date on which the Borrower shall have
determined not to make a Qualified Investment with all or any portion of the
relevant Reinvestment Deferred Amount.

        "Related Funds" has the meaning specified in Section 11.8(a).

        "Replacement Lender" has the meaning specified in Section 3.7.

        "Reportable Event" means any of the events set forth in Section 4043(b)
of ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

        "Required Lenders" means, at any time, subject to Section 11.1, the
Administrative Agent and the Lenders having an Aggregate Exposure equal to at
least 50% of the sum of the Aggregate Exposures of all Lenders.

        "Requirement of Law" means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

        "Reserve Report" means (a) the Initial Reserve Report, (b) the
Acquisition Reserve Reports, if any, and (c) each subsequent report delivered
pursuant to Section 7.2, each of which, in the case of the reports delivered
under clauses (a), (b) or (c), shall be a report, in form, scope and content
acceptable to the Administrative Agent, covering Proved Reserves attributable to
the Oil and Gas Properties of the Borrower and the Guarantors and setting forth
with respect thereto, (i) the total quantity of Proved Reserves (separately
classified as to producing, shut in, behind pipe, and undeveloped), (ii) the
estimated future net revenues and cumulative estimated future net revenues,
(iii) the present discounted value of future net revenues and (iv) such other
information and data with respect to the Mortgaged Properties as the
Administrative Agent may reasonably request.

        "Responsible Officer" means, with respect to any Person, the chief
executive officer, president, chief financial officer or treasurer of the
Person.

        "Restricted Payments" has the meaning specified in Section 8.9.

        "Restricted Subsidiaries" means, at any time, any direct or indirect
Subsidiary of the Borrower that is not then (a) an Unrestricted Subsidiary;
provided that upon the occurrence of an Unrestricted Subsidiary ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be included in the definition of
"Restricted Subsidiary" or (b) a Permitted MLP, Permitted GP or a Subsidiary of
a Permitted MLP (other than a Partially Owned Operating Company that is a
Subsidiary, which shall continue to constitute a Restricted Subsidiary).

        "S&P" means Standard & Poor's Rating Services.

        "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

        "Secured Parties" has the meaning ascribed thereto in the Security
Agreement.

        "Security Agreement" means the Security Agreement, dated as of March 30,
2006, as supplemented by joinders thereto dated as of March 31, 2006, of the
Guarantors (other than BMC and Whittier), substantially in the form of Exhibit H
executed by the Borrower and each Guarantor pledging to the Collateral Trustee
for benefit of the Secured Parties all of the Property of the Borrower and each
Guarantor, as security for the payment of the Sharing Obligations, as the same
may be amended, supplemented or otherwise modified from time to time pursuant to
the terms hereof (including, in the case of any Subsidiary required to execute
the Security Agreement pursuant to Section 7.12, by execution and delivery of a
joinder thereto in the form of Annex 2 thereto).

26

--------------------------------------------------------------------------------



        "Security Documents" means the Intercreditor Agreement, the Collateral
Trust Agreement, the Mortgages, the Security Agreement, and related financing
statements as same may be amended from time to time and any and all other
instruments now or hereafter executed in connection with or as security for the
payment of the Sharing Obligations.

        "Senior Note Debt Documents" has the meaning ascribed to such term in
the Intercreditor Agreement.

        "Senior Note Debt Instrument" has the meaning ascribed to such term in
the Collateral Trust Agreement.

        "Senior Note Lien Termination Time" has the meaning ascribed to such
term in the Intercreditor Agreement.

        "Senior Note Subsidiary Guarantees" has the meaning ascribed to such
term in the Intercreditor Agreement.

        "Senior Notes" means the 8.75% Senior Unsecured Notes due 2011
originally issued in aggregate principal amount of $150,000,000 under the Senior
Notes Indenture.

        "Senior Notes Indenture" means that certain indenture dated as of
December 20, 2004 among the Borrower, the Guarantors and U.S. Bank National
Association, as Trustee.

        "Series" has the meaning specified in Section 2.12.

        "Sharing Collateral" has the meaning ascribed to such term in the
Collateral Trust Agreement.

        "Sharing Obligations" has the meaning ascribed to such term in the
Collateral Trust Agreement.

        "Solvent" means, as to any Person at any time, that (a) the fair value
of all of the Property of such Person is greater than the amount of such
Person's liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code; (b) the present fair salable value of
all of the Property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person's Property would constitute unreasonably
small capital.

        "SPC" has the meaning specified in Section 11.8(d).

        "Special Damages" has the meaning specified in Section 11.21.

        "Specified Acquisitions" means (i) the acquisition of oil and gas
properties on April 25, 2007 by the Borrower from Pogo Producing Company for
aggregate consideration of approximately $48,000,000 (which acquisition was
financed with drawdowns of the First Lien Loans that will be repaid on the
Closing Date with the proceeds of the Loans) and (ii) the acquisition of oil and
gas properties by the Borrower from Berry Petroleum Company for an aggregate
consideration of approximately $63,000,000.

        "Specified Asset Sale" means any Disposition of Oil and Gas Properties
(other than the Permitted Initial MLP Asset Transfer or any Denbury Asset
Transfer), the fair market value of which, together with the aggregate fair
market value of all Oil and Gas Properties that have been Disposed of during the
Borrower's current fiscal year (other than as part of the Permitted Initial MLP
Asset Transfer or any Denbury Asset Transfer), does not exceed an amount equal
to 10% of the PV 10 Value as of the effective date of the most recent Reserve
Report delivered pursuant to Section 6.11 or 7.2(c) at or prior to the time of
such Disposition.

27

--------------------------------------------------------------------------------



        "Specified Subsidiary" means any Restricted Subsidiary of the Borrower,
now existing or created, acquired or coming into existence after the Closing
Date, that is, or pursuant to Section 7.12 is required to be, a Guarantor
hereunder.

        "Subsidiary" of a Person means any corporation, association,
partnership, joint venture or other business entity of which more than 50% of
the voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly, at the relevant
time, by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a "Subsidiary" refer to a Subsidiary of the Borrower, except that for
purposes of Article VI only, the following shall not be included as a
"Subsidiary" of the Borrower: (i) Ellwood (if and so long as Ellwood constitutes
a crude oil common carrier prohibited from guarantying an affiliate shipper's
debt), (ii) any Permitted MLP or any of its Subsidiaries (other than a Partially
Owned Operating Company), and (iii) any Permitted GP.

        "Surety Instruments" means all letters of credit (including standby),
banker's acceptances, bank guaranties, shipside bonds, surety bonds, performance
bonds (including plugging and abandonment bonds) and similar instruments.

        "Taxes" means any and all present or future taxes, including stamp
taxes, levies, duties, imposts, deductions, charges or withholdings which arise
from any payment made hereunder, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Administrative Agent, such taxes
(including income taxes or franchise taxes) as are imposed on or measured by
each Lender's net income or capital by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender or the Administrative
Agent, as the case may be, is organized or maintains a lending office or
conducts business (other than solely by reason of the transactions evidenced
hereby or taking any action contemplated by the Loan Documents).

        "Termination Date" means the earlier of (a) the final Maturity Date of
all Loans or (b) the date on which all Obligations (other than those to
Qualifying Counterparties in respect of Qualifying Derivative Contracts) have
been satisfied and all Commitments have terminated, in each case in accordance
with the provisions of this Agreement.

        "Triggering Event" has the meaning ascribed thereto in the Collateral
Trust Agreement.

        "Trust Estate" has the meaning ascribed thereto in the Collateral Trust
Agreement.

        "UCC" means the Uniform Commercial Code as adopted and in effect in any
applicable jurisdiction.

        "Unfunded Pension Liability" means the excess of a Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

        "United States" and "U.S." each means the United States of America.

        "Unrestricted Subsidiary" means:

        (a)   any Subsidiary of the Borrower that at the time of determination
is an Unrestricted Subsidiary (as designated by the Borrower, as provided
below); or

        (b)   any Subsidiary of an Unrestricted Subsidiary;

provided, in the case of clause (a) or (b), that no Permitted MLP, Permitted GP
or Subsidiary of a Permitted MLP or a Subsidiary of a Permitted GP will be, or
may be designated as, an "Unrestricted Subsidiary" for purposes of this
Agreement.

28

--------------------------------------------------------------------------------



        The Borrower may designate any Subsidiary of the Borrower (including any
existing Subsidiary and any newly acquired or newly formed Subsidiary but
excluding any of the entities referred to in the proviso of the immediately
following paragraph) to be an Unrestricted Subsidiary provided that, at the time
of such designation:

        (i)    none of such Person or its Subsidiaries owns any Equity Interests
or Indebtedness of (A) the Borrower or any Subsidiary of the Borrower (other
than any Subsidiary of such Person), or (B) any Permitted MLP, any Permitted GP
or any Partially Owned Operating Company;

        (ii)   none of such Person or its Subsidiaries owns or holds any Lien on
any property of the Borrower or any Subsidiary of the Borrower (other than any
Subsidiary of the Subsidiary to be so designated);

        (iii)  such Person must be an entity of which shares of the Capital
Stock entitled to cast at least a majority of the votes that may be cast by all
shares or equity interests having ordinary voting power for the election of
directors or other governing body are owned, directly or indirectly, by the
Borrower;

        (iv)  such designation complies with the limitations on Investments set
forth in the last paragraph of Section 8.4;

        (v)   such Person and its Subsidiaries has not created, incurred,
issued, assumed, guaranteed or otherwise become directly or indirectly liable
with respect to any Indebtedness pursuant to which the holder of such
Indebtedness has recourse to any of the assets of the Borrower or any Restricted
Subsidiary;

        (vi)  no Default or Event of Default shall have occurred and be
continuing immediately before or after such designation;

        (vii) immediately after giving effect to such designation, the Borrower
and the Restricted Subsidiaries shall be in compliance, on a pro forma basis,
with the covenants set forth in Sections 8.4 and 8.9 (and, as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating such compliance);

        (viii)    such Person is not a "Restricted Subsidiary" for the purpose
of the Senior Notes; and

        (ix)  such Person is not a primary operating Subsidiary of the Borrower.

        The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that (i) the permanent "Investment" deemed to
continue pursuant to clause (a) of the proviso to the definition of
"Investments" is permitted pursuant to Section 8.4(m) at such time, (ii),
immediately after giving effect to such designation, no Default shall have
occurred and be continuing and (iii) either: (A) the Borrower could incur at
least $1.00 of additional Indebtedness pursuant to the Section 8.7(a) or (B) the
Interest Coverage Ratio for the Borrower's most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding such date of determination would be greater than such ratio determined
on a Pro Forma Basis. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

        Any such designation by the Borrower of any Person as an Unrestricted
Subsidiary or a Restricted Subsidiary hereunder shall be notified by the
Borrower to the Administrative Agent by promptly filing with the Administrative
Agent a copy of any applicable Board Resolution giving effect to such
designation and an Officers' Certificate certifying that such designation
complied with the foregoing provisions.

29

--------------------------------------------------------------------------------



        "VPP Net Revenue" means the aggregate revenue produced in any fiscal
year from sales by or on behalf of Borrower or any Guarantor of the Oil and Gas
delivered to Loan Party pursuant to a Qualified VPP Agreement, net of customary
fees and expenses actually paid in connection with the sale of such Oil and Gas.

        "VPP Net Revenue Application Date" means the date on which the Borrower
delivers year-end financial information pursuant to Section 7.1(a) and in any
event not later than March 31st of each year (or if such day is not a Business
Day, the first Business Day immediately following such date).

        "Whittier" means Whittier Pipeline Corporation, a Delaware corporation.

        "Wholly Owned Subsidiary" of a Person means any corporation,
association, partnership, joint venture or other business entity of which all
(except for directors' qualifying shares required by law) of the voting stock or
other equity interests (in the case of Persons other than corporations) is owned
or controlled directly or indirectly, at the relevant time, by the Person, or
one or more of the Wholly Owned Subsidiaries of the Person, or a combination
thereof. Unless the context otherwise clearly requires, references herein to a
"Wholly Owned Subsidiary" refer to a Wholly Owned Subsidiary of the Borrower.

        "Wholly Owned Subsidiary Guarantor" means any Subsidiary Guarantor that
is a Wholly Owned Subsidiary of the Borrower.

        1.2    Other Interpretive Provisions.    The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.
Unless otherwise specified or the context clearly requires otherwise, the words
"hereof," "herein," "hereunder" and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement; and subsection,
Section, Schedule and Exhibit references are to this Agreement. The term
"documents" includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced. The
term "including" is not limiting and means "including without limitation." The
term "or" has, except where otherwise indicated, the inclusive meaning
represented by the phrase "and/or." In the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including"; the words "to" and "until" each mean "to but excluding," and the
word "through" means "to and including." Unless otherwise expressly provided
herein, (a) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document, and
(b) references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation. The recitals, table of
contents, captions and headings of this Agreement are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement. This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. This Agreement and the other Loan
Documents are the result of negotiations among and have been reviewed by counsel
to the Administrative Agent, the Borrower and the other parties, and are the
products of all parties. Accordingly, they shall not be construed against the
Lenders or the Administrative Agent merely because of the Administrative Agent's
or Lenders' involvement in their preparation. The terms "Lender,"
"Administrative Agent," "First Lien Credit Agent" and "First Lien Credit
Lenders" include their respective successors.

        1.3    Accounting Principles.    

        (a)   Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed, and all financial
computations required under this Agreement shall be made, in accordance with
GAAP, consistently applied. References to "consolidated," when it precedes any
accounting term, means such term as it would apply to the Borrower and its
Subsidiaries on a consolidated basis, determined in accordance with GAAP.

30

--------------------------------------------------------------------------------





        (b)   References herein to "fiscal year" and "fiscal quarter" refer to
such fiscal periods of the Borrower.

ARTICLE II

THE CREDIT

        2.1    Amounts and Terms of the Loans.    

        (a)   Subject to the terms and conditions set forth in this Agreement,
each Lender severally agrees to make term loans (the "Original Loans"; and
together with any New Term Loans, if any, "Loans") to the Borrower on the
Closing Date in an amount equal to the lesser of (i) such Lender's Commitment or
(ii) such Lender's Pro Rata Share of an amount equal to $500,000,000. Principal
amounts paid on account of the Loans may not be reborrowed.

        (b)   Upon the making of the Original Loans on the Closing Date or New
Term Loans on any Increased Amount Date, the Commitment of each Lender with
respect thereto shall permanently reduce to zero.

        (c)   Each Lender with a Commitment to make Original Loans or New Term
Loans shall make the amount of its Loans available to the Administrative Agent
for the account of the Borrower at the Agent's Payment Office by 4:00 p.m. (New
York, New York time) on the Closing Date or Increased Amount Date, respectively,
in funds immediately available to the Administrative Agent. The proceeds of all
Loans shall be made available to the Borrower by the Administrative Agent by
wire or intrabank transfer of funds for the uses set forth in Section 7.13.

        (d)   The Borrower agrees that upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to any
Lender a Note of the Borrower evidencing any Loans of such Lender, with
appropriate insertions as to date and principal amount; provided, that delivery
of Notes shall not be a condition precedent to the occurrence of the Closing
Date. The amount of principal owing on any Lender's Note, if any, at any given
time shall be the aggregate amount of all Loans theretofore made by such Lender
minus all payments of principal theretofore received by such Lender on such
Note. Interest on each Note shall accrue and be due and payable as provided
herein and therein.

        2.2    Maturity Date.    The Loans of each Lender shall mature on the
Maturity Date of such Loans.

        2.3    Conversion and Continuation Elections.    

        (a)   Prior to the Termination Date, the Borrower may, upon irrevocable
written notice to the Administrative Agent in accordance with Section 2.3(b),
(i) elect, as of any Business Day in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period in the case of LIBO Rate Loans, to
convert any such Loans into Loans of any other Interest Rate Type; or (ii) elect
as of the last day of the applicable Interest Period, to continue any Loans
having Interest Periods expiring on such day; provided, that if at any time an
LIBO Rate Loan is reduced, by payment, prepayment, or conversion of part thereof
to less than $1,000,000, such LIBO Rate Loan shall automatically convert into a
Base Rate Loan.

        (b)   (i) The Borrower shall deliver a Notice of Conversion/Continuation
to be received by the Administrative Agent not later than 12:00 p.m. (New York,
New York time) at least three Business Days in advance of the
Conversion/Continuation Date, if the Loans are to be converted into or continued
as LIBO Rate Loans; and (ii) on the Conversion/Continuation Date, if the Loans
are to be converted into Base Rate Loans, specifying: (A) the proposed
Conversion/Continuation Date; (B) the aggregate amount of Loans to be converted
or continued; (C) the Interest Rate Type of

31

--------------------------------------------------------------------------------






Loans resulting from the proposed conversion or continuation; and (D) other than
in the case of conversions into Base Rate Loans, the duration of the requested
Interest Period.

        (c)   If, upon the expiration of any Interest Period applicable to LIBO
Rate Loans, the Borrower has failed to select in a timely manner a new Interest
Period to be applicable to LIBO Rate Loans, or if any Default or Event of
Default then exists, the Borrower shall be deemed to have elected to convert
such LIBO Rate Loans into Base Rate Loans effective as of the expiration date of
such Interest Period.

        (d)   The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Conversion/Continuation, or, if no timely notice is
provided by the Borrower, the Administrative Agent will promptly notify each
Lender of the details of any automatic conversion. All conversions and
continuations shall be made ratably according to the respective Lender's Pro
Rata Share of outstanding principal amounts of the Loans with respect to which
the notice was given.

        (e)   The number of tranches outstanding of LIBO Rate Loans, whether
under a conversion or continuation, shall not exceed eight at any one time.

        2.4    Optional Prepayments.    

        (a)   Subject to Section 3.4, the Borrower may, at any time or from time
to time while there are no amounts outstanding under the First Lien Credit
Agreement and all letters of credit under the First Lien Credit Agreement have
been cash collateralized, subject to the concurrent payment of the Premium:

        (i)    prepay Base Rate Loans upon irrevocable notice to the
Administrative Agent not less than one Business Day, ratably as to each Lender,
in whole or in part, in aggregate minimum principal amounts of $100,000 or
integral multiples thereof, plus all interest and expenses then outstanding on
such Base Rate Loans, and

        (ii)   prepay LIBO Rate Loans upon irrevocable notice to the
Administrative Agent not less than three Business Days, ratably as to each
Lender, in whole or in part, in aggregate minimum principal amounts of $500,000
or integral multiples thereof plus all interest and expenses then outstanding on
such LIBO Rate Loans.

        Such notice of prepayment shall specify the date and amount of such
prepayment and the Interest Rate Type(s) of Loans to be prepaid.

        The Administrative Agent will promptly notify each Lender of its receipt
of any such notice, and of such Lender's Pro Rata Share of such prepayment. The
payment amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to each such date on the
amount prepaid, the applicable Premium, and any amounts required pursuant to
Section 3.4.

        (b)   For purposes hereof, the "Premium" shall be a cash amount equal to
the percentages of principal amount of the Loans being prepaid set forth below:

If prepaid after the Closing Date, but prior to the first anniversary of the
Closing Date   2.0 %
If prepaid on or after the first anniversary of the Closing Date, but prior to
second anniversary of the Closing Date
 
1.0
%
If prepaid on or after the second anniversary of the Closing Date
 
0.0
%

32

--------------------------------------------------------------------------------



        2.5    Mandatory Prepayments.    

        (a)   Unless the Required Lenders and the Borrower shall otherwise
agree, if (i) the Borrower or any Guarantor or other Restricted Subsidiary shall
receive Net Cash Proceeds from any incurrence of Indebtedness (other than
Permitted Indebtedness), Asset Sale, Recovery Event or Extraordinary
Distribution or (ii) any MLP GP shall receive Net Cash Proceeds (net, in the
case of clause (ii), of any portion thereof that has been distributed to the
Permitted GP or Loan Party that is the sole general partner thereof and that has
been applied as a Permitted GP Rollover Investment contemporaneously with (and
in no event later than three Business Days after) the receipt of such dividend
or distribution) from any GP Equity Transfer, then, unless a Reinvestment Notice
shall have been delivered by the Borrower to the Administrative Agent in respect
hereof, the Borrower shall apply an amount equal to such Net Cash Proceeds as
set forth in Section 2.5(d) no later than three Business Days after the date of
such receipt.

        (b)   Unless the Required Lenders and the Borrower shall otherwise
agree, if the Borrower has previously delivered a Reinvestment Notice, the
Borrower shall apply an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event as set forth in Section 2.5(d) on the
applicable Reinvestment Prepayment Date.

        (c)   Unless the Required Lenders and the Borrower shall otherwise
agree, on the relevant VPP Net Revenue Application Date, the Borrower shall
apply 50% of the VPP Net Revenue for such period as set forth in Section 2.5(d);
provided, that no such prepayment shall be required until the amount equal to
VPP Net Revenue otherwise subject to application under this Section 2.5(c) for
any fiscal year exceeds $2,500,000 (provided that for any fiscal year in which
no VPP Net Revenues are applied, the amount of such revenue for such fiscal year
shall be applied to the VPP Net Revenue for the next fiscal year).

        (d)   With respect to any amounts subject to Section 2.5(a), (b) or (c),
the Borrower shall:

        (i)    first, apply (or offer to apply), to the extent required by the
provisions set forth in the First Lien Credit Agreement (as in effect on the
Closing Date hereof) such amount to prepay obligations thereunder;

        (ii)   second, apply such portion of such amount to the repayment of the
Loans under the First Lien Credit Agreement as shall be necessary to cause the
percentage obtained by dividing (A) the aggregate outstanding principal amount
of all First Lien Loans, after giving effect to any prepayments or repayments
occurring on such date plus the principal amount of contingent and
non-contingent obligations in respect of letters of credit or other forms of
credit provided under the First Lien Loan Agreement, by (B) the sum of the
amount in clause (A) plus the aggregate amount of credit with respect to First
Lien Loans then available under the First Lien Credit Agreement, to be no
greater than 75%; and

        (iii)  third, to the extent otherwise permitted by the provisions of
Section 8.9 of the First Lien Credit Agreement (as in effect on the Closing
Date) prepay (subject to Section 2.10(e)) the Loans in an amount equal to such
amount, provided, that until such time as all Senior Notes have been defeased or
prepaid, redeemed or repurchased in full, the Net Cash Proceeds resulting from
the Permitted Initial MLP Asset Transfer may be applied to the prepayment,
redemption, repurchase or defeasance of Senior Notes.

        (e)   The Borrower shall deliver to the Administrative Agent with
respect to each required prepayment under this Section the certificate and
notice required by Section 2.10(f).

        (f)    All mandatory prepayments provided for in this Section 2.5 shall
be made together with interest accrued on the principal amount prepaid and any
amount required by Section 3.4, but

33

--------------------------------------------------------------------------------






without any Premium. Any amount required to be prepaid pursuant to this
Section 2.5 shall be applied to prepay the Loans.

        2.6    Repayment of Principal.    

        (a)   The Borrower shall repay to the Administrative Agent for the
benefit of the Lenders the outstanding principal balance of the Loans (and the
outstanding principal of the Loans shall be due and payable) on the Maturity
Date with respect to such Loans or on such date on which the Loans become due
and payable pursuant to Section 2.4 or 2.5 or Article IX.

        (b)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

        (c)   The Administrative Agent, on behalf of the Borrower, shall
maintain the Register, and a subaccount therein for each Lender, in which shall
be recorded (i) the amount and Series of each Loan made hereunder and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender's share
thereof. The Register shall be available for inspection by each Loan Party, the
Administrative Agent and any Lender at any reasonable time and from time to time
upon reasonable prior notice.

        (d)   The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement or the Borrower's
entitlement to credit for any payment of principal or interest on the Loans.

        2.7    Interest.    

        (a)   Each Loan shall bear interest on the principal amount thereof from
the Closing Date or date of conversion or continuation pursuant to Section 2.3
of this Agreement, as the case may be, at a rate per annum equal to the lesser
of (i) the LIBO Rate or the Adjusted Base Rate, as the case may be, plus the
Applicable Margin and (ii) the Highest Lawful Rate.

        (b)   Interest on each Loan shall be paid in arrears on each Interest
Payment Date. Interest shall also be paid on the date of any prepayment of Loans
under Section 2.4 or 2.5 for the portion of the Loans so prepaid and upon
payment (including prepayment) in full thereof and, during the existence of any
Event of Default, interest shall be paid on demand of the Administrative Agent.

        (c)   Notwithstanding paragraph (a) of this Section 2.7, while any Event
of Default exists or after acceleration, the Borrower shall pay interest (after
as well as before entry of judgment thereon to the extent permitted by law) on
the principal amount of all outstanding Loans, at a rate per annum equal to the
lesser of (i) the Highest Lawful Rate and (ii) the rate otherwise applicable
plus two percent ("Default Rate").

        2.8    Fees.    The Borrower has paid or will pay (as applicable) fees
to the parties and in the amounts specified in the Fee Letter Agreement.

34

--------------------------------------------------------------------------------



        2.9    Computation of Fees and Interest.    

        (a)   All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more interest being
paid than if computed on the basis of a 365 day year). Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.

        (b)   Each determination of an interest rate by the Administrative Agent
shall be conclusive and binding on the Borrower and the Lenders in the absence
of manifest error.

        2.10    Payments by the Borrower; Loans Pro Rata.    

        (a)   All payments to be made by the Borrower shall be made without set
off, recoupment or counterclaim. Except as otherwise expressly provided herein,
all payments by the Borrower shall be made to the Administrative Agent for the
account of the Lenders at the Agent's Payment Office, and shall be made in
dollars and in immediately available funds, no later than 12:00 p.m. (New York,
New York time) on the date specified herein. Except to the extent otherwise
expressly provided herein, (i) each payment by the Borrower of fees shall be
made for the account of the Lenders pro rata in accordance with their respective
Pro Rata Shares, (ii) each payment of principal of Loans shall be made for the
account of the Lenders pro rata in accordance with their respective outstanding
principal amount of such Loans, and (iii) each payment of interest on Loans
shall be made for the account of the Lenders pro rata in accordance with their
respective shares of the aggregate amount of interest due and payable to the
Lenders. The Administrative Agent will promptly distribute, subject to
Section 2.10(e), to each Lender its applicable share of such payment in like
funds as received. Any payment received by the Administrative Agent later than
12:00 p.m. (New York, New York time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue.

        (b)   Subject to the provisions set forth in the definition of "Interest
Period" herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

        (c)   Unless the Administrative Agent receives notice from the Borrower
prior to the date on which any payment is due to the Lenders that the Borrower
will not make such payment in full as and when required, the Administrative
Agent may assume that the Borrower has made such payment in full to the
Administrative Agent on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower has not made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

        (d)   Except to the extent otherwise expressly provided herein, the
Loans hereunder shall be from the Lenders pro rata in accordance with their
respective Pro Rata Shares.

        (e)   Notwithstanding anything to the contrary in Sections 2.5(a),
(b) or (c) or elsewhere in this Section 2.10, with respect to the amount of any
mandatory prepayment described in Sections 2.5(a), (b) or (c) that is allocated
to the Loans (such amount, the "Mandatory Prepayment Amount"), any Lender may
elect, by notice to the Administrative Agent at or prior to the time and in the
manner specified by the Administrative Agent, prior to any prepayment of Loans
required to be made by the Borrower pursuant to Sections 2.5(a),(b), or (c) to
decline all (but not a

35

--------------------------------------------------------------------------------






portion) of its pro rata share of such Mandatory Prepayment Amount (such
declined amounts, the "Declined Proceeds"). Any Declined Proceeds shall be
offered one additional time to the Lenders not so declining such prepayment
(with such Lenders having the right to decline any prepayment with Declined
Proceeds at the time and in the manner specified by the Administrative Agent).
Any remaining Declined Proceeds shall be applied as determined by the Borrower
in accordance with this Agreement.

        (f)    With respect to each prepayment required under
Sections 2.5(a),(b) or (c), the Borrower shall deliver to the Administrative
Agent (i) no later than the time of such prepayment, a certificate signed by a
Responsible Officer setting forth in reasonable detail the calculation of the
applicable Mandatory Prepayment Amount and (ii) to the extent practicable, at
least 15 Business Days' prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the type of each Loan being
prepaid (i.e., specifying Base Rate Loans or LIBO Rate Loans) and the principal
amount of each Loan (or portion thereof) to be prepaid; provided, that, if at
the time of any prepayment pursuant to Sections 2.5(a), (b) or (c), there shall
be Loans of different types or LIBO Rate Loans with different Interest Periods,
and if some but not all Lenders shall have accepted such mandatory prepayment,
then the aggregate amount of such mandatory prepayment shall be allocated
ratably to each outstanding Loan of the accepting Lenders.

        (g)   Notwithstanding anything to the contrary contained herein, after
the occurrence and during the continuance of any Event of Default, each payment
in respect of principal or interest on the Loans, each payment in respect of
fees payable hereunder and any proceeds of Collateral, and any Net Cash Proceeds
of any Disposition of Collateral received by the Administrative Agent and not
required to be turned over to the First Lien Credit Agent pursuant to the
Intercreditor Agreement shall be applied in the following order:

        (i)    first, to the payment or reimbursement of the Administrative
Agent for all costs, expenses, disbursements and losses incurred by the
Administrative Agent and which the Borrower is required to pay or reimburse
pursuant to the Loan Documents;

        (ii)   second, to the payment or reimbursement of the Lenders for all
costs, expenses, disbursements and losses incurred by such Persons and which any
Loan Party is required to pay or reimburse pursuant to the Loan Documents;

        (iii)  third, to the payment or prepayment to the Lenders of all
Obligations; and

        (iv)  fourth, to whomsoever shall be legally entitled thereto.

        If any Lender owes payments to the Administrative Agent hereunder, any
amounts otherwise distributable under this Section 2.10(g) to such Lender shall
be deemed to belong to the Administrative Agent to the extent of such unpaid
payments, and the Administrative Agent shall apply such amounts to make such
unpaid payments rather than distribute such amounts to such Lender. All
distributions of amounts described in paragraphs second and third above shall be
made by the Administrative Agent to each Lender based on its Pro Rata Share.

        2.11    Sharing of Payments, Etc.    If any Lender shall obtain on
account of the Obligations held by it any payment (whether voluntary,
involuntary, through the exercise of any right of set off, or otherwise) or
receive any collateral in respect thereof in excess of the amount such Lender
was entitled to receive pursuant to the terms hereof (after giving effect to
Section 2.10(e) hereof), such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment according to the terms hereof;
provided, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid

36

--------------------------------------------------------------------------------




therefor, together with an amount equal to such paying Lender's ratable share
(according to the proportion of (i) the amount of such paying Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of set
off, but subject to Section 11.9) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.11 and will in each case notify the Lenders
following any such purchases or repayments.

        2.12    Incremental Facilities    

        (a)   The Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more series of new term loan
commitments (the "New Term Loan Commitments"), in an aggregate amount not in
excess of $150,000,000. Each such notice shall specify the date (each, an
"Increased Amount Date") on which the Borrower proposes that the New Term Loan
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and the identity of each Lender or Affiliate or Related Fund of an Lender
or other Person that is consented to by the Administrative Agent (each, a "New
Term Loan Lender") to whom the Borrower proposes any portion of such New Term
Loan Commitments be allocated and the amounts of such allocations; provided that
any Lender approached to provide all or a portion of the New Term Loan
Commitments may elect or decline, in its sole discretion, to provide a New Term
Loan Commitment. Such New Term Loan Commitments shall become effective as of,
and the New Term Loans funded on, such Increased Amount Date; provided:

        (i)    no Default or Event of Default shall have occurred and be
continuing on such Increased Amount Date before or would result from the
effectiveness or funding of such New Term Loan Commitments;

        (ii)   the making of any Series of New Term Loans shall be conditioned
on satisfaction of each of the conditions set forth in Section 5.1 (with the
exception of Section 5.1(b) (with any reference thereon to "Closing Date" being
deemed to refer instead to the Increased Amount Date)); provided that, with
respect to any financial statements required to be delivered thereunder, such
financial statements shall be of the most recent Fiscal Quarter ended prior to
the Increased Amount Date for such New Term Loan;

        (iii)  at the time such New Term Loan is made, the Borrower's ratio of
PV 10 Value to Consolidated Total Debt shall be at least 2.0 to 1.0, determined
on a Pro Forma Basis;

        (iv)  at the time such New Term Loan is made, the Interest Coverage
Ratio for the four fiscal quarters for which financial statements have been
delivered pursuant to Section 7.1 would have been at least 2.5 to 1.0,
determined on a Pro Forma Basis;

        (v)   the New Term Loan Commitments shall be established pursuant to one
or more agreements in form and substance satisfactory to the Administrative
Agent (each such agreement, a "Joinder Agreement") and executed and delivered by
the Borrower and the Administrative Agent, each of which shall be recorded in
the Register and shall be subject to the requirements set forth in
Section 2.6(c) and (d); and

        (vi)  the Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

37

--------------------------------------------------------------------------------



        Any New Term Loans made pursuant to a New Term Loan Commitment on an
Increased Amount Date shall be designated a separate series (any such series of
New Term Loans, together with the Original Loans, each, a "Series") of Loans for
all purposes of this Agreement. All Loans (including any Original Loans and any
New Term Loans) shall rank pari passu in right of payment and as to benefits of
Collateral.

        (b)   On any Increased Amount Date on which any New Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each New Term Loan Lender of any Series
shall make a Loan to the Borrower (a "New Term Loan") in an amount equal to its
New Term Loan Commitment of such Series, and (ii) each New Term Loan Lender of
any Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made pursuant
thereto. The Administrative Agent shall notify Lenders promptly upon receipt of
the Borrower's notice of each Increased Amount Date and in respect thereof the
Series of New Term Loan Commitments and the New Term Loan Lenders of such
Series. The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Loans. In any event (A) the weighted
average life to maturity of all New Term Loans of any Series shall be no shorter
than the weighted average life to maturity of the Loans, (B) the applicable New
Term Loan Maturity Date of each Series shall be no earlier than the Maturity
Date of the Original Loans, and (C) the rate of interest applicable to the New
Term Loans of each Series shall be determined by the Borrower and the applicable
new Lenders and shall be set forth in each applicable Joinder Agreement;
provided, however that the interest rate applicable to the New Term Loans shall
not be greater than the highest interest rate that may, under any circumstances,
be payable with respect to Loans plus 0.25% per annum unless the interest rate
with respect to the Loans is increased so as to equal the interest rate
applicable to the New Term Loans. Each Joinder Agreement may, without the
consent of any other Lenders (other than the new Lenders providing a New Term
Loan Commitment pursuant thereto), effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to establish, or to effect the relevant increase in,
the New Term Loan Commitments contemplated by the provisions of this
Section 2.12.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

        3.1    Taxes.    

        (a)   Any and all payments by the Borrower to each Lender or the
Administrative Agent under this Agreement and any other Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes. In addition, the Borrower shall pay all Other Taxes.

        (b)   Subject to Section 3.1(f), the Borrower agrees to indemnify and
hold harmless each Lender and the Administrative Agent for the full amount of
Taxes or Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 3.1) paid by the Lender or
the Administrative Agent and any liability (including penalties, interest,
additions to Tax and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
Payment under this indemnification shall be made within 30 days after the date
the affected Lender or the Administrative Agent makes written demand therefor.

        (c)   If the Borrower shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or the Administrative Agent, then:

38

--------------------------------------------------------------------------------






(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 3.1), such Lender or
the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been made;
(ii) the Borrower shall make such deductions and withholdings; (iii) the
Borrower shall pay the full amount deducted or withheld to the relevant taxing
authority or other authority in accordance with applicable law; and (iv) the
Borrower shall also pay to each affected Lender or the Administrative Agent for
the account of such Lender, at the time interest is paid, all additional amounts
which such Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such Taxes or Other Taxes had not been imposed.

        (d)   Within 30 days after the date of any payment by the Borrower of
Taxes or Other Taxes under Section 3.1(c) above, the Borrower shall furnish the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to the Administrative
Agent. If the Borrower fails to pay any Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Arranger, the Agents and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Arranger, any Agent or any
Lender as a result of any such failure. The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

        (e)   If the Borrower is required to pay additional amounts to any
Lender or the Administrative Agent pursuant to Section 3.1(c), then upon written
request of the Borrower such Lender shall use reasonable efforts (consistent
with legal and regulatory restrictions) to change the jurisdiction of its
Lending Office so as to eliminate any such additional payment by the Borrower
which may thereafter accrue, if such change in the judgment of such Lender is
not otherwise disadvantageous to such Lender.

        (f)    No Lender that is required to comply with Section 10.10 shall be
entitled to any indemnification under this Section 3.1 if the obligation with
respect to which indemnification is sought would not have arisen but for a
failure of the affected Lender to comply with such Section 10.10.

        3.2    Illegality.    

        (a)   If any Lender determines that the introduction of any Requirement
of Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make LIBO Rate Loans, then,
on notice thereof by the Lender to the Borrower through the Administrative
Agent, any obligation of that Lender to make LIBO Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.

        (b)   If a Lender determines that it is unlawful to maintain any LIBO
Rate Loan, the Borrower shall, upon its receipt of notice of such fact and
demand from such Lender (with a copy to the Administrative Agent), prepay in
full such LIBO Rate Loans of that Lender then outstanding, together with
interest accrued thereon and amounts required under Section 3.4, either on the
last day of the Interest Period thereof, if the Lender may lawfully continue to
maintain such LIBO Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such LIBO Rate Loan. If the Borrower is required
to so prepay any LIBO Rate Loan, then concurrently with such prepayment, the
Borrower shall borrow from the affected Lender, in the amount of such repayment,
a Base Rate Loan.

39

--------------------------------------------------------------------------------



        (c)   If the obligation of any Lender to make or maintain LIBO Rate
Loans has been so terminated or suspended, all Loans which would otherwise be
made by the Lender as LIBO Rate Loans shall be instead Base Rate Loans.

        (d)   Before giving any notice to the Administrative Agent under this
Section 3.2, the affected Lender shall designate a different Lending Office with
respect to its LIBO Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

        3.3    Increased Costs and Reduction of Return.    

        (a)   If any Lender determines that, due to either (i) the introduction
of or any change (other than any change by way of imposition of or increase in
reserve requirements included in the calculation of the LIBO Rate) in or in the
interpretation of any law or regulation or (ii) the compliance by that Lender
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any LIBO Rate Loans, then the Borrower shall be liable for, and shall from time
to time, upon demand (with a copy of such demand to be sent to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender, additional amounts as are sufficient to compensate such Lender for such
increased costs.

        (b)   If any Lender shall have determined that (i) the introduction of
any Capital Adequacy Regulation, (ii) any change in any Capital Adequacy
Regulation, (iii) any change in the interpretation or administration of any
Capital Adequacy Regulation by any central bank or other Governmental Authority
charged with the interpretation or administration thereof, or (iv) compliance by
such Lender (or its Lending Office) or any Affiliate controlling such Lender
with any Capital Adequacy Regulation, affects or would affect the amount of
capital required or expected to be maintained by such Lender or any Affiliate
controlling such Lender and (taking into consideration such Lender's or such
Affiliate's policies with respect to capital adequacy and such Lender's desired
return on capital) determines that the amount of such capital is increased as a
consequence of its Commitment, Loans, other Credit Extensions, or Obligations
under this Agreement, then, upon demand of such Lender to the Borrower through
the Administrative Agent, the Borrower shall pay to such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such increase.

        3.4    Funding Losses.    The Borrower shall reimburse each Lender and
hold each Lender harmless from any loss or expense which the Lender may sustain
or incur as a consequence of (a) the failure of the Borrower to make on a timely
basis any payment of principal of any LIBO Rate Loan; (b) the failure of the
Borrower to continue a LIBO Rate Loan or to convert a Base Rate Loan to a LIBO
Rate Loan after the Borrower has given (or is deemed to have given) a Notice of
Conversion/Continuation (including by reason of the failure to satisfy any
condition precedent thereto); (c) the failure of the Borrower to make any
prepayment in accordance with any notice delivered under Sections 2.4 or 2.5;
(d) the prepayment (including pursuant to Sections 2.4 or 2.5) or other payment
(including after acceleration thereof) of a LIBO Rate Loan on a day that is not
the last day of the relevant Interest Period; or (e) the automatic conversion
under Section 2.3 of any LIBO Rate Loan to a Base Rate Loan on a day that is not
the last day of the relevant Interest Period; including any such loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
its LIBO Rate Loans or from fees payable to terminate the deposits from which
such funds were obtained. For purposes of calculating amounts payable by the
Borrower to the Lenders under this Section 3.4 and under Section 3.3(a), each
LIBO Rate Loan made by a Lender (and each related reserve, special deposit or
similar requirement) shall be conclusively deemed to have been funded at the
LIBOR used in determining the LIBO Rate for such LIBO Rate Loan by a matching
deposit or other borrowing in the interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBO Rate Loan is in
fact so funded.

40

--------------------------------------------------------------------------------



        3.5    Inability to Determine Rates.    If the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or that the LIBO Rate applicable pursuant to
Section 2.7(b) for any requested Interest Period with respect to a proposed LIBO
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
LIBO Rate Loans hereunder shall be suspended until the Administrative Agent upon
the instruction of the Lenders revokes such notice in writing. Upon receipt of
such notice, the Borrower may revoke any Notice of Conversion/Continuation then
submitted by it. If the Borrower does not revoke such notice, the Lenders shall
make, convert or continue the Loans, as proposed by the Borrower, in the amount
specified in the applicable notice submitted by the Borrower, but such Loans
shall be made, converted or continued as Base Rate Loans instead of LIBO Rate
Loans.

        3.6    Certificates of Lenders.    Any Lender claiming reimbursement or
compensation under this Article III shall deliver to the Borrower (with a copy
to the Administrative Agent) a certificate setting forth in reasonable detail
the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrower in the absence of manifest error;
provided, that such Lender shall only be entitled to collect amounts incurred
within 180 days of such notice.

        3.7    Substitution of Lenders.    Upon the receipt by the Borrower from
any Lender of a claim for compensation under this Article III and, as a result,
the Borrower elects by written notice to the Administrative Agent to replace
such dissenting Lender pursuant to this Section 3.7 (such Lender, an "Affected
Lender"), the Borrower may: (a) obtain a replacement bank or financial
institution satisfactory to the Administrative Agent to acquire and assume all
or a ratable part of all of such Affected Lender's Loans (a "Replacement
Lender"); or (b) request one more of the other Lenders to acquire and assume all
or part of such Affected Lender's Loans but none of the Lenders shall have any
obligation to do so. Any such designation of a Replacement Lender under
clause (a) shall be subject to the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld.

        3.8    Survival.    The agreements and obligations of the Borrower in
this Article III shall survive the payment of all other Obligations.

ARTICLE IV

SECURITY

        4.1    The Security.    The Obligations will be secured by the Security
Documents.

        4.2    Agreement to Deliver Security Documents.    The Borrower shall,
and shall cause its Specified Subsidiaries to, execute and deliver to the
Collateral Trustee, with an executed copy of each thereof provided to the
Administrative Agent, to further secure the Sharing Obligations, whenever
requested by the Administrative Agent in its sole and absolute discretion, deeds
of trust, mortgages, chattel mortgages, security agreements, financing
statements and other Security Documents, for the benefit of the Secured Parties,
in form and substance satisfactory to the Administrative Agent, for the purpose
of granting, confirming, and perfecting, for the benefit of the Secured Parties,
second and prior Liens or security interests in any Property now owned or
hereafter acquired by the Borrower or any Specified Subsidiaries, as applicable,
subject only to Permitted Liens. The Borrower shall, and shall cause the
Specified Subsidiaries to, deliver, and cause the Specified Subsidiaries, where
applicable, to deliver, in each case to the Collateral Trustee, with an executed
copy of each thereof provided to the Administrative Agent, whenever requested by
the Administrative Agent, favorable title opinions from legal counsel acceptable
to the Administrative Agent, title insurance policies, or such other evidence of
title satisfactory to the Administrative Agent with respect to the Mortgaged
Properties designated by the Administrative Agent, based upon abstract or record
examinations acceptable to the Administrative

41

--------------------------------------------------------------------------------




Agent and (a) stating that the Borrower or such Specified Subsidiary, as
applicable, has good and marketable title to the Mortgaged Properties, free and
clear of all Liens except Permitted Liens, (b) confirming that such Mortgaged
Properties are subject to Security Documents securing the Sharing Obligations
that constitute and create legal, valid and duly perfected deed of trust or
mortgage Liens in such Mortgaged Properties and interests, and assignments of
and security interests in the Oil and Gas attributable to such Mortgaged
Properties comprised of Oil and Gas Properties and interests and the proceeds
thereof, in each case subject only to Permitted Liens, and (c) covering such
other matters as the Administrative Agent may reasonably request.

        4.3    Perfection and Protection of Security Interests and Liens.    The
Borrower shall, and shall cause the Specified Subsidiaries to, from time to time
deliver to the Collateral Trustee, with a copy of each thereof to the
Administrative Agent, any financing statements, amendment, assignment and
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by the Borrower or such
Specified Subsidiary, as applicable, in form and substance satisfactory to the
Administrative Agent, which the Administrative Agent reasonably requests for the
purpose of perfecting, confirming, or protecting any Liens or other rights in
Collateral securing any Sharing Obligations, for the benefit of the Secured
Parties.

        4.4    Offset.    To secure the repayment of the Sharing Obligations,
the Borrower hereby grants the Administrative Agent and each Lender a security
interest, a Lien, and a right of offset, each of which shall be in addition to
all other interests, Liens, and rights of the Administrative Agent and the
Lenders at common law, under the Loan Documents, or otherwise, and each of which
shall be upon and against (a) any and all moneys, securities or other Property
(and the proceeds therefrom) of the Borrower now or hereafter held or received
by or in transit to the Administrative Agent or any Lender from or for the
account of the Borrower, whether for safekeeping, custody, pledge, transmission,
collection or otherwise, (b) any and all deposits (general or special, time or
demand, provisional or final) of the Borrower with the Administrative Agent or
any Lender, and (c) any other credits and claims of the Borrower at any time
existing against the Administrative Agent or any Lender, including claims under
certificates of deposit. During the existence of any Event of Default, the
Administrative Agent or (either (i) if the Loans have been accelerated or
otherwise become due and payable or (ii) with the consent of the Administrative
Agent) any Lender is hereby authorized to foreclose upon, offset, appropriate,
and apply, at any time and from time to time, without notice to the Borrower,
any and all items hereinabove referred to against the Obligations then due and
payable.

        4.5    Guaranty.    

        (a)   Each Guarantor has executed and delivered to the Administrative
Agent, and each Specified Subsidiary shall, promptly upon request by the
Administrative Agent, execute and deliver to the Administrative Agent, a
Guaranty (or a joinder thereto). The Borrower will cause each such Specified
Subsidiary to deliver to the Administrative Agent, simultaneously with its
delivery of such a Guaranty, written evidence satisfactory to the Administrative
Agent and its counsel that such Specified Subsidiary has taken all corporate,
limited liability company or partnership action necessary to duly approve and
authorize its execution, delivery and performance of such Guaranty and any
Security Documents and other documents which it is required to execute.

        (b)   To induce the Lenders and the Administrative Agent to enter into
this Agreement, the Borrower and each Guarantor represents and warrants to each
such Person as of the Closing Date and after giving effect to the making of the
Loans on the Closing Date:

        (i)    The Borrower and each Guarantor are mutually dependent on each
other in the conduct of their respective businesses, with the credit needed from
time to time by each often being provided by another or by means of financing
obtained by one such Affiliate with the support of the other for their mutual
benefit and the ability of each to obtain such financing is dependent on the
successful operations of the other. The board of directors, manager or

42

--------------------------------------------------------------------------------



general partner, where applicable, of each Guarantor has determined that such
Guarantor's execution, delivery and performance of this Agreement may reasonably
be expected to directly or indirectly benefit such Guarantor and is in the best
interests of such Guarantor.

        (ii)   The direct or indirect value of the consideration received and to
be received by such Guarantor in connection herewith is reasonably worth at
least as much as the liability and obligations of each Guarantor hereunder and
its Guaranty, and the incurrence of such liability and obligations in return for
such consideration may reasonably be expected to benefit such Guarantor,
directly or indirectly.

        (iii)  Neither the Borrower nor any Guarantor is "insolvent" (that is,
the sum of such Person's absolute and contingent liabilities, including the
Obligations, does not exceed the fair market value of such Person's assets,
including any rights of contribution, reimbursement or indemnity). Each of the
Borrower and each Guarantor has capital which is adequate for the businesses in
which such Person is engaged and intends to be engaged. None of the Borrower nor
any Guarantor has incurred (whether hereby or otherwise), nor does the Borrower
or Guarantor intend to incur or believe that it will incur, liabilities which
will be beyond its ability to pay as such liabilities mature.

        4.6    Production Proceeds.    Notwithstanding that, by the terms of the
various Security Documents, the Borrower and the Specified Subsidiaries are and
will be assigning to the Collateral Trustee all of the Net Proceeds of
Production accruing to the Mortgaged Properties covered thereby, so long as no
Event of Default has occurred and is continuing, pursuant to Section 7.03 of the
Collateral Trust Agreement, the Collateral Trustee, on behalf of the Secured
Parties, has granted each of the Borrower and the Specified Subsidiaries a
revocable license to continue to receive from the purchasers of production all
such Net Proceeds of Production, subject, however, to the Liens created under
the Security Documents, which Liens are hereby affirmed and ratified. During the
continuance of an Event of Default described under Sections 9.1(g) or 9.1(h),
pursuant to Section 7.03 of the Collateral Trust Agreement, this license shall
be automatically revoked, and during the continuance of any other Event of
Default, this license shall be revocable by the Collateral Trustee, subject to
Section 3.04(b) of the Collateral Trust Agreement, upon the written direction of
the Administrative Agent in the sole discretion of the Administrative Agent, by
notice to the Borrower, and the Collateral Trustee may exercise all rights and
remedies granted under the Security Documents, including the right to obtain
possession of all Net Proceeds of Production then held by the Borrower and its
Specified Subsidiaries or to receive directly from the purchasers of production
all other Net Proceeds of Production. In no case shall any failure, whether
purposeful or inadvertent, by the Collateral Trustee to collect directly any
such Net Proceeds of Production constitute in any way a waiver, remission or
release of any of its rights under the Security Documents, nor shall any release
of any Net Proceeds of Production by the Collateral Trustee to the Borrower and
the Specified Subsidiaries constitute a waiver, remission, or release of any
other Net Proceeds of Production or of any rights of the Collateral Trustee to
collect other Net Proceeds of Production thereafter.

ARTICLE V

CONDITIONS PRECEDENT

        5.1    Conditions of the Closing Date.    The agreement of each Lender
to the making of the Loans to be made by it hereunder is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

        (a)   Credit Agreement and Related Documents.    The Administrative
Agent shall have received, in each case executed and delivered by a Responsible
Officer of each of the applicable Loan Parties, this Agreement, the Notes (if
any) and the Mortgage Amendments;

43

--------------------------------------------------------------------------------



        (b)   First Lien Credit Agreement Amendment.    The Administrative Agent
shall have received a true, correct and complete copy, certified as to such by a
Responsible Officer of the Borrower of (i) an amendment to the First Lien Credit
Agreement and (ii) the Intercreditor Agreement, each of which shall have been
duly executed and delivered by each of the parties thereto and shall be in form
and substance acceptable to the Administrative Agent;

        (c)   Resolutions; Incumbency; Organization Documents.    The
Administrative Agent shall have received (i) a true, correct and complete copy,
certified as to such by a Responsible Officer of the applicable Loan Party, of
resolutions of the board of directors of the Borrower and members or the board
of directors of each Guarantor or its general partner, as applicable,
authorizing the transactions contemplated hereby, certified as of the Closing
Date by the Secretary or an Assistant Secretary of such Person;
(ii) certificates of the secretary of the Borrower and the secretary of each
Guarantor certifying the names and true signatures of the officers of such
Person authorized to execute, deliver and perform, as applicable, this
Agreement, the Security Documents, the Guaranty, and all other Loan Documents to
be delivered by it hereunder; and (iii) the Organization Documents of the
Borrower and of each Guarantor as in effect on the Closing Date, certified by
the secretary or assistant secretary of the such Person as of the Closing Date;

        (d)   Good Standing.    The Administrative Agent shall have received a
good standing certificate for the Borrower and each Guarantor from its state of
incorporation or formation, and evidencing its qualification to do business in
(i) California for the Borrower and each Guarantor (other than TexCal Energy
South Texas L.P. and TexCal Energy (LP) LLC), (ii) Texas for the Borrower, and
(iii) in each other jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, in each
case as of a recent date;

        (e)   Payment of Fees.    The Agents and the Lenders shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including reasonable fees, disbursements and other charges of counsel
to the Agents), on or before the Closing Date. All such amounts will be paid
with proceeds of Loans made on the Closing Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Closing Date.

        (f)    Certificate.    The Administrative Agent shall have received a
certificate signed by a Responsible Officer of each Loan Party, dated as of the
Closing Date, stating that (i) the representations and warranties contained
herein are true and correct on and as of the Closing Date, as though made on and
as of such date; (ii) no litigation is pending or threatened against the
Borrower or any Subsidiary in which there is a reasonable probability of an
adverse decision which would result in a Material Adverse Effect; and
(iii) there has occurred no event or circumstance that has resulted or would
reasonably be expected to result in a Material Adverse Effect since December 31,
2006;

        (g)   Title.    The Administrative Agent shall have received evidence
that the Borrower and its Subsidiaries have, and upon the consummation of any
Specified Acquisition will have, good and marketable title on at least 85% of
the PV 10 Value of the Loan Parties' Oil and Gas Properties subject to no other
Liens, other than Permitted Liens, evidenced by title information satisfactory
to the Administrative Agent and the Lenders;

        (h)   Environmental.    The Administrative Agent shall have completed a
review satisfactory to the Administrative Agent of current public environmental
data sources, registers and lists regarding the Borrower, each Guarantor and
each Restricted Subsidiary and their respective Oil and Gas Properties and the
Administrative Agent and the Lenders shall be satisfied with all environmental
matters;

44

--------------------------------------------------------------------------------



        (i)    Insurance Certificates.    The Administrative Agent shall have
received insurance certificates in form and substance reasonably satisfactory to
the Administrative Agent, from the Borrower's insurance carriers reflecting the
current insurance policies required under Section 7.6 (such insurance will be
primary and not contributing) including any necessary endorsements to reflect
the Administrative Agent as loss payee for the ratable benefit of the Lenders,
with the right to receive at least 30 days prior notice of cancellation of any
such policy;

        (j)    Other Documents.    The Administrative Agent shall have received
such other approvals, opinions, documents or materials as the Administrative
Agent or any Lender may request, including those in connection with the
Specified Acquisitions;

        (k)   Opinions of Counsel.    The Administrative Agent shall have
received the executed legal opinion of (i) Bracewell & Giuliani LLP, (ii) Davis
Graham & Stubbs LLP and (iii) Downey Brand LLP, in each case as the
Administrative Agent may require in form and substance satisfactory to the
Administrative Agent.

        (l)    Initial Reserve Report and Financial Statements.    The
Administrative Agent shall have received the Initial Reserve Report, the Audited
Financial Statements and the Pro Forma Balance Sheet, each in form and substance
satisfactory to the Administrative Agent;

        (m)  Lien Searches.    The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions in which UCC
financing statements or other filings or recordations should be made to evidence
or perfect security interests in any assets of the Borrower or any Guarantor,
and such search shall reveal no Liens on any of the Property of the Borrower or
any Guarantor, except for Permitted Liens;

        (n)   MMS Operational Matters.    The Administrative Agent shall have
received evidence that the Borrower is qualified by the Minerals Management
Service of the United States Department of Interior to operate its Hydrocarbon
Interests comprised of leases covering submerged lands on the federal Outer
Continental Shelf;

        (o)   Filings, Registrations and Recordings.    Each document
(including, without limitation, any UCC financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Collateral Trustee, for the benefit of the Secured Parties, a second priority
perfected Lien on the Sharing Collateral described in any Security Document to
which the Borrower or any Guarantor is (or, upon consummation of a Specified
Acquisition will be) a party, prior and superior in right to any other Person
(other than with respect to Permitted Liens), shall have been filed, registered
or recorded or shall have been delivered to the Collateral Trustee in proper
form for filing, registration or recordation;

        (p)   Approvals.    All government and third party approvals (including
any consents) necessary in connection with the continuing operations of the
Borrower and its Subsidiaries and the transactions contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the financing contemplated hereby;

        (q)   Solvency.    A certificate from a Responsible Officer of the
Borrower certifying that, on a consolidated basis, as of the Closing Date, and
after giving effect to the transactions contemplated hereby, including the
consummation of the Specified Acquisitions, the Borrower and its Subsidiaries
are and will be Solvent;

        (r)   Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes.    The First Lien Credit Agent, on behalf of itself, for the benefit of
the First Lien Secured Parties, and as agent

45

--------------------------------------------------------------------------------






and bailee for the Collateral Trustee, for the benefit of the Secured Parties,
shall have received (i) the certificates representing the shares of Capital
Stock of the Borrower's Subsidiaries pledged pursuant to the Security Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, and (ii) each promissory
note pledged by the Borrower and the Guarantors pursuant to the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank satisfactory to the First Lien Credit Agent) by the
pledgor thereof;

        (s)   Notice of Borrowing.    The Administrative Agent shall have
received a Notice of Borrowing with respect to the Credit Extensions hereunder
contemplated by Section 2.1;

        (t)    No Existing Default.    No Default or Event of Default shall
exist under the Existing Term Loan Agreement;

        (u)   No Event or Condition of Material Adverse Effect.    No event or
condition having a Material Adverse Effect shall have occurred since
December 31, 2006; and

        (v)   Mortgaged Properties.    The Administrative Agent shall be
satisfied that the Loan Parties have granted to the Collateral Trustee, for the
benefit of the Secured Parties, at such time, fully perfected Liens on Oil and
Gas Properties that are Mortgaged Properties, subject only to Permitted Liens,
sufficient to cause the Mortgaged Properties to include 85% of the PV 10 Value
of the Loan Parties' Oil and Gas Properties.

        5.2    Conditions Deemed Fulfilled.    The Loan Parties shall be deemed
to have made a representation and warranty as of the Closing Date that the
conditions specified in Section 5.1 have been fulfilled (provided that the Loan
Parties shall be entitled to assume, as to any condition which indicates it must
be completed on terms satisfactory to the Administrative Agent (or similar
terms), that such condition has been fulfilled upon the Additional Loans being
made available to the Borrower as contemplated by Section 2.1(c)). Additionally,
each notice pursuant to Section 2.12 submitted by the borrower hereunder shall
constitute a representation and warranty by the Borrower, as of the date of each
such notice and as of the Increased Amount Date that the conditions in
Section 5.1 will have been satisfied as of the Interest Amount Date (with any
reference to "Closing Date" being deemed to refer instead to the Increased
Amount Date).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

        To induce the Lenders and the Administrative Agent to enter into this
Agreement, the Borrower and each Guarantor represents and warrants to each such
Person, on and as of the date hereof and the Closing Date:

        6.1    Organization, Existence and Power.    The Borrower and each of
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation; (b) has the power and
authority and all material governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business as now conducted and as
proposed to be conducted and to execute, deliver, and perform its obligations
hereunder; (c) is duly qualified as a foreign corporation, limited partnership
or limited liability company and is licensed and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification or license, except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (d) is in compliance in all material respects with all Requirements
of Law.

        6.2    Authorization; No Contravention.    The execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the borrowing of Loans hereunder

46

--------------------------------------------------------------------------------




(a) have been duly authorized by all requisite corporate and, if required,
member action and (b) will not (i) violate in any material respect (A) any
provision of any material law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Subsidiary, (B) any material order of any
Governmental Authority or (C) any provision of any material indenture, agreement
or other instrument to which the Borrower or any Subsidiary is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under,
any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any Subsidiary (other
than any Lien permitted by Section 8.1).

        6.3    Governmental Authorization.    No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary in connection with the execution, delivery
or performance by, or enforcement against, the Borrower or any of its
Subsidiaries of this Agreement or any other Transaction Document to which it is
a party, filings necessary to obtain and maintain perfection of Liens; routine
filings related to the Borrower and the operation of its business; and such
filings as may be necessary in connection with the Lenders' exercise of remedies
hereunder.

        6.4    Binding Effect.    This Agreement and each other Loan Document to
which any Loan Party is a party constitute the legal, valid and binding
obligations of such Loan Party to the extent it is a party thereto, enforceable
against such Person in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors' rights generally or by equitable
principles relating to enforceability.

        6.5    Litigation.    Unless specifically disclosed in Schedule 6.5
attached hereto, there are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of any Loan Party, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, against
the Borrower or any of its Subsidiaries or any of their respective Properties
which (i) purport to affect or pertain to this Agreement, or any of the
transactions contemplated hereby; or (ii) if determined adversely to the
Borrower or any of its Subsidiaries, would reasonably be expected to have a
Material Adverse Effect. No injunction, writ, temporary restraining order or any
order of any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.

        6.6    No Default.    No Default or Event of Default exists or would be
reasonably expected to result from the incurring of any Obligations by the
Borrower. No "Default" or "Event of Default" (as those terms are defined in the
First Lien Credit Agreement, the Existing Term Loan Agreement or the Senior
Notes Indenture) exists under the First Lien Credit Agreement, the Existing Term
Loan Agreement or the Senior Notes Indenture, respectively. Neither the Borrower
nor any Subsidiary is in default under or with respect to any other Contractual
Obligation in any respect which, individually or together with all such
defaults, would reasonably be expected to have a Material Adverse Effect.

        6.7    ERISA Compliance.    Except as specifically disclosed in
Schedule 6.7:

        (a)   Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law. Each
Plan that is intended to be qualified under Code Section 401(a) is either (i) a
prototype plan entitled to rely on the opinion letter issued by the IRS as to
the qualified status of such plan under Section 401 of the Code to the extent
provided in Revenue Procedure 2005-16, or (ii) the recipient of a determination
letter from the IRS to the effect that such Plan is qualified, and the plans and
trusts related thereto are exempt from federal income Taxes under
Sections 401(a) and 501(a), respectively, of the Code. To the best

47

--------------------------------------------------------------------------------



knowledge of the Loan Parties, nothing has occurred which would cause the loss
of such qualification. The Borrower, each of its Subsidiaries and each ERISA
Affiliate have made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

        (b)   There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which has resulted or would reasonably be
expected to result in a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

        (c)   (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) none of the Borrower, any of its Subsidiaries nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

        6.8    Use of Proceeds; Margin Regulations.    The proceeds of the Loans
are or were used (as applicable) solely for the purposes set forth in and
permitted by Section 7.13. Neither the Borrower nor any Subsidiary is generally
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.

        6.9    Title to Properties.    The Borrower and each Subsidiary have
good and marketable title to the Mortgaged Properties subject only to Permitted
Liens, and, except for such defects in title as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, have
good and marketable title to, or valid leasehold interests in, all other
Property necessary or used in the ordinary conduct of their respective
businesses. The Mortgaged Properties of the Borrower and its Subsidiaries are
subject to no Liens, other than Permitted Liens.

        6.10    Oil and Gas Reserves.    The Borrower and each Subsidiary is and
will hereafter be, in all material respects, the owner of the Oil and Gas that
it purports to own from time to time in and under its Oil and Gas Properties,
together with the right to produce the same. The Oil and Gas Properties are not
subject to any Lien other than Permitted Liens. All Oil and Gas has been and
will hereafter be produced, sold and delivered by the Borrower and its
Subsidiaries in accordance in all material respects with all applicable laws and
regulations of every Governmental Authority; each of the Borrower and its
Subsidiaries has complied in all material respects and will hereafter use
commercially reasonable efforts to comply with all material terms of each oil,
gas and mineral lease comprising its Oil and Gas Properties; and all such
material oil, gas and mineral leases under which the Borrower or a Subsidiary is
a lessee or co-lessee have been and will hereafter be maintained in full force
and effect; provided, that nothing in this Section 6.10 shall prevent the
Borrower or its Subsidiaries from abandoning any well or forfeiting,
surrendering or releasing any lease in the ordinary course of business which is
not materially disadvantageous in any way to the Lenders and which, in the
opinion of the Loan Parties, is in its best interest, and following which the
Borrower and its Subsidiaries are and will hereafter be in compliance with all
obligations hereunder and the other Loan Documents. To the best of the knowledge
of the Loan Parties, all of the Hydrocarbon Interests comprising its Oil and Gas
Properties are and will hereafter be enforceable in all material respects in
accordance with their terms, except as such may be modified by applicable
bankruptcy law or an order of a court in equity.

48

--------------------------------------------------------------------------------



        6.11    Reserve Report.    The Borrower has heretofore delivered to the
Administrative Agent a true and complete copy of a report, dated effective as of
January 1, 2007, prepared by Netherland Sewell & Associates, Inc. (the "Initial
Reserve Report") covering certain of the Borrower's Oil and Gas Properties
located in or offshore California relating to an evaluation of the Oil and Gas
attributable to certain of the Mortgaged Properties described therein. To the
best knowledge of the Loan Parties, (i) the assumptions stated or used in the
preparation of any Reserve Report are reasonable, (ii) all information furnished
by the Loan Parties to the Independent Engineer for use in the preparation of
any Reserve Report was accurate in all material respects, (iii) there has been
no material adverse change in the amount of the estimated Oil and Gas reserves
shown in any Reserve Report since the date thereof, except for changes which
have occurred as a result of production in the ordinary course of business, and
(iv) each Reserve Report does not, in any case, omit any material statement or
information necessary to cause the same not to be misleading to the Lenders.

        6.12    Gas Imbalances.    Except as disclosed on Schedule 6.12, there
are no gas imbalances, take or pay or other prepayments with respect to any of
the Oil and Gas Properties in excess of $400,000 in the aggregate which would
require the Borrower or its Subsidiaries to deliver Oil and Gas produced from
any of the Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.

        6.13    Taxes.    The Borrower and its Subsidiaries have filed all
federal Tax returns and reports required to be filed, and have paid all federal
Taxes, assessments, fees and other governmental charges levied or imposed upon
them or their Properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP. The Borrower
and its Subsidiaries have filed all state and other non-federal Tax returns and
reports required to be filed, and have paid all state and other non-federal
Taxes, assessments, fees and other governmental charges levied or imposed upon
them or their Properties, income or assets prior to delinquency thereof, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP. To the Loan
Parties' knowledge, there is no proposed Tax assessment against the Borrower or
any Subsidiary that would, if made, reasonably be expected to have a Material
Adverse Effect.

        6.14    Financial Statements and Condition.    

        (a)   The Audited Financial Statements and the Borrower's audited
consolidated financial statements as of and for the year ended December 31, 2006
(i) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein;
(ii) fairly present in all material respects the consolidated financial
condition of the Borrower and its Restricted Subsidiaries, as of the dates
thereof and results of operations for the periods covered thereby; and
(iii) except as specifically disclosed therein or on Schedule 6.14(a), neither
the Borrower nor its Restricted Subsidiaries have any material Indebtedness or
other material liabilities direct or contingent, as of the Closing Date,
including liabilities for Taxes, material commitments or Contingent Obligations.

        (b)   The unaudited pro forma consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as of December 31, 2006 (the "Pro Forma Balance
Sheet"), copies of which have heretofore been furnished to each Lender, has been
prepared giving effect (as if such events had occurred on such date or the
beginning of such period) to (i) the extensions of credit to be made under this
Agreement and (ii) the payment of fees and expenses in connection with the
foregoing. The Pro Forma Balance Sheet has been prepared based on assumptions
that the Loan Parties believe are reasonable as of the date hereof and as of the
Closing Date, and present fairly on a pro forma basis the estimated financial
position and results of operations of the Borrower and its Restricted
Subsidiaries on a consolidated basis as at December 31, 2006 and for the year
then ended, assuming that the events specified in the preceding sentence had
actually occurred at such date or at the beginning of such period.

49

--------------------------------------------------------------------------------





        (c)   During the period from December 31, 2006 to and including the
Closing Date there has been no Disposition by the Borrower or any Subsidiaries
of any material part of its business or Property, other than Dispositions
permitted by Sections 8.2(a), (b), (c), (d), (e) and (f).

        (d)   Since December 31, 2006 through the Closing Date, there has been
no Material Adverse Effect.

        6.15    Environmental Matters.    Each of the Borrower and its
Subsidiaries conducts in the ordinary course of business a review of the effect
of existing Environmental Laws and existing Environmental Claims on its
business, operations and Properties, and such Properties which it is acquiring
or planning to acquire and as a result thereof the Loan Parties have reasonably
concluded that, unless specifically disclosed in Schedule 6.15, such
Environmental Laws and Environmental Claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

        6.16    Regulated Entities.    None of the Borrower, any Subsidiary, any
Person controlling the Borrower or any Subsidiary, is an "investment company"
within the meaning of the Investment Company Act of 1940. None of the Borrower,
any Subsidiary or any Person controlling the Borrower or any Subsidiary, is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, the Interstate Commerce Act, any state public utilities code,
or any other federal or state statute or regulation limiting its ability to
incur Indebtedness.

        6.17    No Burdensome Restrictions.    Except as set forth on
Schedule 6.17, neither the Borrower nor any Subsidiary is a party to or bound by
any Contractual Obligation, or subject to any restriction in any Organization
Document, or any Requirement of Law, which would reasonably be expected to have
a Material Adverse Effect.

        6.18    Copyrights, Patents, Trademarks and Licenses, etc.    The
Borrower and each Subsidiary own or are licensed or otherwise have the right to
use all of the material patents, trademarks, service marks, trade names,
copyrights, contractual franchises, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses, without
material conflict with the rights of any other Person. To the best knowledge of
the Loan Parties, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person. Except as specifically disclosed in Schedule 6.5, no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Loan Parties, threatened, and no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code is pending or,
to the knowledge of the Loan Parties, proposed, which, in either case, would
reasonably be expected to have a Material Adverse Effect.

        6.19    Subsidiaries.    As of the date hereof and as of the Closing
Date, the Borrower has no Subsidiary other than those specifically disclosed in
part (a) of Schedule 6.19 hereto and has no material equity investments in any
other Person other than those specifically disclosed in part (b) of
Schedule 6.19.

        6.20    Insurance.    The Properties of the Borrower and each Subsidiary
are insured with financially sound and reputable insurance companies that are
not Affiliates of the Borrower or any of its Subsidiaries, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Properties in localities where
the Borrower or such Subsidiary operates. Such insurance is primary and not
contributing.

        6.21    Full Disclosure.    None of the representations or warranties
made by the any Loan Party in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of any Loan Party in connection with the Loan
Documents, taken as whole, contains any untrue statement of a material fact
known to any Loan Party or omits any material fact known to

50

--------------------------------------------------------------------------------




any Loan Party required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading as of the time when made or delivered. Each of the representations
and warranties in the Security Agreement (as supplemented by the Schedules set
forth in Exhibit K hereto), the Mortgages, the Guaranty or the Collateral Trust
Agreement is true and correct on and as of the Closing Date as though made on
and as of the Closing Date.

        6.22    Solvency.    The Borrower and its Subsidiaries, taken as a whole
are, and each Loan Party, individually, are, and after giving effect to the
Specified Acquisitions and the incurrence of all Indebtedness and obligations
being incurred in connection herewith and therewith, and all rights of
contribution of such Person against other Loan Parties under the Guaranty, at
law, in equity or otherwise, will be and will continue to be, Solvent.

        6.23    Labor Matters.    Except to the extent such matters do not to
constitute a Material Adverse Effect, (a) no actual or threatened strikes, labor
disputes, slowdowns, walkouts, work stoppages, or other concerted interruptions
of operations that involve any employees employed at any time in connection with
the business activities or operations at the Property of the Borrower or any
Subsidiary exist, (b) hours worked by and payment made to the employees of the
Borrower have not been in violation of the Fair Labor Standards Act or any other
applicable laws pertaining to labor matters, (c) all payments due from the
Borrower or any Subsidiary for employee health and welfare insurance, including,
without limitation, workers compensation insurance, have been paid or accrued as
a liability on its books, and (d) except as set forth in Item 3 of Schedule 6.5,
the business activities and operations of the Borrower and each Subsidiary are
in compliance with the Occupational Safety and Health Act and other applicable
health and safety laws.

        6.24    Downstream Contracts.    The Borrower's and its Subsidiaries'
marketing, gathering, transportation, processing and treating facilities and
equipment, together with any marketing, gathering, transportation, processing
and treating contracts in effect among, inter alia, Company and any other
Person, are, except as set forth on Schedule 6.24, sufficient to market, gather,
transport, process or treat, as applicable, reasonably anticipated volumes of
production of Oil and Gas from the Borrower's and its Subsidiaries' Oil and Gas
Properties. Any such contracts with Affiliates are disclosed on Schedule 6.24
hereto.

        6.25    Derivative Contracts.    Neither the Borrower nor any Subsidiary
is party to any Derivative Contract other than (a) as of the Closing Date, the
Existing Derivative Contracts or (b) after the Closing Date, Derivative
Contracts permitted by Sections 7.15 or 8.10.

        6.26    Ellwood Subsidiary.    Ellwood (a) has not engaged in any
business other than the ownership and operation of common carrier crude oil
pipelines and (b) as a result of Requirements of Law in effect as of the Closing
Date is prevented from duly executing and delivering to the Administrative Agent
and the Lenders a Guaranty (or a joinder thereto) or the Security Agreement (or
a joinder thereto).

        6.27    Senior Notes Indenture.    The Obligations incurred in
connection with the Loan Documents, after giving effect to the transactions and
extensions of credit contemplated hereby, including the Specified Acquisitions
(if any), (a) constitute "Senior Debt," as defined in the Senior Notes Indenture
and (b) constitutes Indebtedness (as defined in the Senior Notes Indenture) that
is permitted to be incurred under the Indenture pursuant to Section 3.3(a) of
the Senior Notes Indenture. The Senior Notes and the Senior Note Subsidiary
Guarantees are secured by the Liens granted under the Security Documents on an
"equal and ratable" basis with the Liens securing the Obligations.

        6.28    Existing Indebtedness.    Other than Permitted Indebtedness,
after giving effect to the transactions contemplated hereby, including the
Specified Acquisitions (if any), no Loan Party has any Indebtedness or
Disqualified Stock outstanding.

51

--------------------------------------------------------------------------------



        6.29    Specified Acquisition Documents.    The documents listed on
Schedule 6.29 constitute all of the material agreements, instruments and
undertakings with respect to the Specified Acquisitions to which the Borrower or
any of its Subsidiaries is bound or by which such Person or any of its property
or assets is bound or affected.

        6.30    Security Documents.    

        (a)   The Security Agreement is effective to create in favor of the
Collateral Trustee, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable security interest in the Collateral described therein
and proceeds and products thereof, to secure the Sharing Obligations (including
the Obligations). In the case of the Pledged Stock described in the Security
Agreement, when any stock certificates representing such Pledged Stock are
delivered to the First Lien Credit Agent, as agent and bailee for the Collateral
Trustee, and in the case of the other Collateral described in the Security
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 6.30(a)-1 (which financing statements may be filed
by the Collateral Trustee) at any time and such other filings as are specified
on Schedule 3 to the Security Agreement have been completed (all of which
filings may be filed by the Collateral Trustee) at any time, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds and products thereof, as security for the Sharing Obligations, in each
case prior and superior in right to any other Person (except Permitted Liens).
Schedule 6.30(a)-2 lists each UCC financing statement that (i) names any Loan
Party as debtor and (ii) remains on file on the Closing Date.

        (b)   Each of the Mortgages is effective to create in favor of the
Collateral Trustee, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable Lien on the Mortgaged Properties described therein and
proceeds and products thereof, to secure the Sharing Obligations (including the
Obligations); and when the Mortgage Amendments are filed in the offices
specified on Schedule 6.30(b) (in the case of Mortgage Amendments to be executed
and delivered on the Closing Date or on the closing date of any Specified
Acquisition (as applicable)) or in the recording office designated by the
Borrower (in the case of any Mortgage to be executed and delivered pursuant to
Section 7.14(b)), each Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties described therein and the proceeds and products thereof, as
security for the Sharing Obligations, in each case prior and superior in right
to any other Person (other than Persons holding Liens or other encumbrances or
rights permitted by the relevant Mortgage);

        (c)   Notwithstanding that the aggregate principal amount of the Loans
hereunder exceeds the aggregate principal amount of "Loans" under the Existing
Term Loan Agreement and any other changes from the Existing Term Loan Agreement
reflected herein, from and after the Effective Date:

        (i)    this Agreement replaces or refinances the Existing Term Loan
Agreement and constitutes the "Credit Agreement" (as defined in each of the
Security Agreement, the Mortgages and the Guaranty) and the "Secured Lien Term
Loan Agreement" (as defined in the Collateral Trust Agreement);

        (ii)   the Obligations constitute the "Secured Lien Term Loan
Obligations" (as defined in the Collateral Trust Agreement); and

        (iii)  the Administrative Agent constitutes the "Second Lien Term Loan
Agent" (as defined in the Collateral Trust Agreement) and the "Administrative
Agent" (as defined in the Security Agreement and the Guaranty) and the
"Collateral Trustee" (as defined in the Mortgages).

52

--------------------------------------------------------------------------------





ARTICLE VII

AFFIRMATIVE COVENANTS

        Each Loan Party covenants and agrees with each Lender that so long as
any Lender shall have any Commitment hereunder, or any Loan or other Obligation
shall remain unpaid or unsatisfied unless the Required Lenders consent in
writing, each Loan Party shall, and shall cause each of its Restricted
Subsidiaries to:

        7.1    Financial Statements.    Maintain for itself and the Restricted
Subsidiaries, on a consolidated basis, a system of accounting established and
administered in accordance with GAAP and deliver to the Administrative Agent who
will make available to each Lender:

        (a)   as soon as available, not later than 90 days after the end of each
fiscal year, a copy of the annual audited consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as at the end of such year, and the
related consolidated statements of operations and retained earnings,
comprehensive income and cash flows for such year, setting forth in each case in
comparative form the figures for the previous fiscal year; the Borrower's
financial statements shall be accompanied by the unqualified opinion (or, if
qualified, of a non-material nature (e.g. FASB changes of accounting principles)
or nothing indicative of going concern or material misrepresentation nature) and
a copy of the management letter of Deloitte & Touche LLP or other nationally
recognized independent public accounting firm acceptable to the Administrative
Agent (the "Independent Auditor"), which report shall state that such
consolidated financial statements present fairly in all material respects the
consolidated financial position of the Borrower and the Restricted Subsidiaries
at the end of such periods and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP; and

        (b)   as soon as available, but not later than 60 days after the close
of each of the first three quarterly periods, a copy of the unaudited
consolidated balance sheet of the Borrower as of the end of such quarter and the
related consolidated statements of operations and retained earnings,
comprehensive income and cash flows for the period commencing on the first day
and ending on the last day of such period, setting forth in each case in
comprehensive form the figures for the comparable period in the previous fiscal
year and certified by a Responsible Officer as fairly presenting in all material
respects, in accordance with GAAP (subject to normal and recurring year-end
audit adjustments), the consolidated financial position of the Borrower and the
Restricted Subsidiaries at the end of such periods and the results of their
operations and their cash flows.

        7.2    Certificates; Other Production and Reserve Information.    In the
case of the Borrower, furnish to the Administrative Agent, who will make
available to each Lender:

        (a)   as soon as available, but not later than 60 days after the close
of each quarter, a Quarterly Status Report in a form reasonably acceptable to
the Administrative Agent, as of the last day of the immediately preceding
quarter;

        (b)   concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and (b), a Compliance Certificate of a
Responsible Officer of the Borrower (i) certifying that no Event of Default or
Default has occurred or, if an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (ii) setting forth a true and
complete list as of the last day of the most recently completed fiscal quarter
of all Hedging Agreements of the Borrower and the Restricted Subsidiaries, the
material terms thereof (including the type, term, effective date, termination
date, notional amounts or volumes and the percentage of the Projected Oil and
Gas Production subject to such Hedging Agreements), the net mark-to-market value
thereof, any new credit support agreements relating thereto not previously
disclosed in writing to the Administrative Agent, any

53

--------------------------------------------------------------------------------






margin required or supplied under any credit support agreement and the
counterparty to each such Hedging Agreement and (iii) in the case of a
certificate delivered with the financial statements required by Section 7.1(a)
above, setting forth the Borrower's calculation of VPP Net Revenue;

        (c)   on or before (i) April 1, effective as of January 1, of each year
during the term of this Agreement, a Reserve Report prepared by Ryder
Scott Co. L.P., Netherland Sewell & Associates, Inc., DeGolyer and MacNaughton
or other independent petroleum engineer acceptable to the Administrative Agent
(the "Independent Engineer") and (ii) October 1, effective as of July 1, of each
year during the term of this Agreement, a Reserve Report prepared by the
Borrower in substantially the same form as the January 1 Reserve Report and
certified by a Responsible Officer as true and correct in all material respects;
and (iii) the day that is 90 days after the Required Lenders request a Reserve
Report, effective as of the date on which the Administrative Agent requests such
report, a Reserve Report prepared by the Borrower in substantially the same form
as the January 1 Reserve Report and certified by a Responsible Officer as true
and correct in all material respects, in each case in form and substance
reasonably acceptable to the Administrative Agent;

        (d)   promptly upon the request of the Administrative Agent, at the
request of any Lender, such copies of all geological, engineering and related
data contained in the Borrower's files or readily accessible to the Borrower
relating to its and its Subsidiaries' Oil and Gas Properties as may reasonably
be requested;

        (e)   on request by the Administrative Agent, based upon the
Administrative Agent's or the Required Lenders' good faith belief that the
Borrower's or its Subsidiaries' title to the Mortgaged Properties or the
Administrative Agent's Lien thereon is subject to claims of third parties, or if
required by regulations to which the Administrative Agent or any of the Lenders
is subject, title and mortgage Lien evidence satisfactory to the Administrative
Agent covering such Mortgaged Property as may be designated by the
Administrative Agent, covering the Borrower's or its Subsidiaries' title thereto
and evidencing that the Obligations are secured by Liens and security interests
as provided in this Agreement and the Security Documents;

        (f)    promptly upon its completion in each fiscal year of the Borrower
commencing with the 2008 fiscal year through and including the 2013 fiscal year,
and not later than the date on which year-end financial information is delivered
to the Administrative Agent pursuant to Section 7.1(a), a copy of the annual
budget of the Borrower and its Subsidiaries on a consolidated basis for such
fiscal year, projecting total Oil and Gas revenue, total revenue, total
operating costs and expenses, Consolidated Net Income, Consolidated Interest
Expense, Consolidated EBITDA and total capital expenditures, by fiscal quarter;

        (g)   simultaneously with transmission thereof, such notices,
certificates, documents and information (other than interest rate elections
relating to the selection of the LIBO Rate (as defined in the First Lien Credit
Agreement) and routine correspondence and other communications) as any Loan
Party may furnish the Indenture Trustee or any holders of Senior Notes, the
First Lien Credit Agent or any First Lien Credit Lender;

        (h)   no later than five Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other modification in respect of any First Lien Credit
Document or Senior Note Debt Document, or any agreements, instruments or other
documents in respect of the termination, replacement or refinancing thereof; and

        (i)    promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

54

--------------------------------------------------------------------------------



        7.3    Notices.    Promptly notify the Administrative Agent and each
Lender in writing:

        (a)   of the occurrence of any Default or Event of Default, and of the
occurrence or existence of any event or circumstance that would reasonably be
expected to become a Default or Event of Default;

        (b)   of any matter that has resulted or may reasonably be expected to
result in a Material Adverse Effect, including (i) material breach or non
performance of, or any default under, a Contractual Obligation of the Borrower
or any Subsidiary or any allegation thereof; (ii) any material dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any material litigation or proceeding affecting the
Borrower or any Subsidiary, including pursuant to any applicable Environmental
Laws;

        (c)   of any material change in accounting policies or financial
reporting practices by the Borrower or any of its consolidated Subsidiaries;

        (d)   of the formation or acquisition of any Subsidiary;

        (e)   of any new plugging bond or performance bond issued for the
account of the Borrower or any of its Subsidiaries if the uninsured portion of
the obligation underlying such bond is greater than or equal to $6,000,000; and

        (f)    any proposed amendment, supplement, waiver or other modification
to, or in respect of, or the proposed termination, replacement or refinancing
of, any of the First Lien Credit Documents or Senior Note Debt Documents.

        Each notice under this Section 7.3 shall be accompanied by a written
statement by a Responsible Officer setting forth details of the occurrence
referred to therein, and stating what action the Borrower or any affected
Subsidiary proposes to take with respect thereto and at what time. Each notice
under Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
foreseeably will be) breached or violated.

        7.4    Preservation of Company Existence, Etc.    

        (a)   Preserve and maintain in full force and effect its legal
existence, and maintain its good standing under the laws of its state or
jurisdiction of formation except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect;

        (b)   Preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect;

        (c)   Use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and

        (d)   Preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non preservation of which would reasonably be
expected to have a Material Adverse Effect.

        7.5    Maintenance of Property.    Maintain and preserve all its
Property which is used or useful in its business in good working order and
condition, ordinary wear and tear excepted and to use the standard of care
typical in the industry in the operation and maintenance of its facilities
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, that nothing in this Section 7.5 shall
prevent the Borrower or any of its Subsidiaries from abandoning any well or

55

--------------------------------------------------------------------------------



forfeiting, surrendering or releasing any lease in the ordinary course of
business which is not materially disadvantageous in any way to the Lenders and
which, in its opinion, is in the best interest of the Borrower, and following
which the Borrower and each of its Subsidiaries is and will hereafter be in
compliance with all obligations hereunder and the other Loan Documents.

        7.6    Insurance.    Maintain, with financially sound and reputable
independent insurers, insurance with respect to its Properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect. Such insurance will be primary and not contributing.

        7.7    Payment of Obligations.    Unless being contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by the Borrower or such Subsidiary, pay and discharge prior to
delinquency, all their respective obligations and liabilities, including:
(a) all Tax liabilities, assessments and governmental charges or levies upon it
or its Properties or assets; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its Property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness; except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

        7.8    Compliance with Laws.    Comply in all material respects with all
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business (including the Federal Fair Labor Standards Act), including with
respect to the transactions contemplated by any Specified Acquisition, except
(a) such as may be contested in good faith or as to which a bona fide dispute
may exist or (b) where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

        7.9    Compliance with ERISA.    (a) Maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other federal or state law; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Code.

        7.10    Inspection of Property and Books and Records.    Maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower and
such Subsidiaries. The Borrower and each Guarantor shall, and shall cause each
of its respective Subsidiaries to, permit representatives and independent
contractors of the Administrative Agent or any Lender to visit and inspect any
of their respective Properties, to examine their respective corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
managers, directors, officers, and independent public accountants, all at the
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, when an Event of Default exists the Administrative
Agent or any Lender may do any of the foregoing at the expense of the Borrower
at any time during normal business hours and without advance notice.

        7.11    Environmental Laws.    Conduct its respective operations and
keep and maintain their respective Properties in compliance with all
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

        7.12    New Subsidiary Guarantors.    (a) Cause each Restricted
Subsidiary with total assets with a book value or fair market value of $100,000
or more (other than a Partially Owned Operating Company and Ellwood (if and so
long as Ellwood constitutes a crude oil common carrier prohibited from
guarantying an affiliate shipper's debt)) to execute and deliver the Guaranty
(or a joinder thereto)

56

--------------------------------------------------------------------------------




to the Administrative Agent and the Security Agreement to the Collateral Trustee
on the date such Restricted Subsidiary is acquired or formed or first has assets
of at least such amount or otherwise first is so obligated to execute and
deliver the Guaranty, (b) pledge to the Collateral Trustee for the benefit of
the Secured Parties all of the outstanding Capital Stock thereof pursuant to a
Security Document satisfactory to the Administrative Agent, to be held by the
First Lien Credit Agent on behalf of itself, for the benefit of the First Lien
Secured Parties, and the Collateral Trustee, for the benefit of the Secured
Parties, and (c) cause such Restricted Subsidiary to execute and deliver such
Security Documents as may be required pursuant to Sections 4.2, 4.5(a) or
7.14(b). Upon the execution and delivery by any Restricted Subsidiary of a
Guaranty, Restricted Subsidiary shall automatically and immediately, and without
any further action on the part of any Person, (i) become a Guarantor for all
purposes of this Agreement and (ii) be deemed to have made the representations
and warranties, as applied to and including such new Restricted Subsidiary from
and after such time, set forth in this Agreement.

        7.13    Use of Proceeds.    Use, or cause to be used, the proceeds of
the Loans only for the following purposes: (i) to repay the loans outstanding
under the Existing Term Loan Agreement; (ii) to repay First Lien Obligations;
(iii) to the extent that a Specified Acquisition has not been consummated prior
to the Closing Date, to pay the purchase price for such Specified Acquisition
(not to exceed $115,000,000 in the aggregate for both Specified Acquisitions);
(iv) to pay the fees and expenses incurred in connection with the transactions
contemplated hereunder and in connection with consummation of the Specified
Acquisitions (not to exceed $10,000,000 in the aggregate); and (v) for working
capital and other general corporate purposes.

        7.14    Further Assurances.    

        (a)   Cause each of the Restricted Subsidiaries to, promptly (and in no
event later than 20 days after becoming aware of the need therefor) cure any
defects in the creation and issuance of the Notes and the execution and delivery
of this Agreement, the Security Documents or any other instruments referred to
or mentioned herein or therein; and at the Borrower's expense, promptly (and in
no event later than 20 days after becoming aware of the need therefor) do all
acts and things, and will execute and file or record, all instruments reasonably
requested by the Administrative Agent, to establish, perfect, maintain and
continue the perfected security interest of the Lenders in or the Lien of the
Lenders on the Mortgaged Properties.

        (b)   (i) Promptly (and in no event later than 10 Business Days after
the need arises) execute and cause each Restricted Subsidiary to execute such
additional Security Documents in form and substance satisfactory to
Administrative Agent, granting to the Collateral Trustee, for the benefit of the
Secured Parties, fully perfected Liens on Oil and Gas Properties that are not
then part of the Mortgaged Properties, subject only to the Liens securing the
Collateral in respect of the First Lien Credit Documents (the "First Liens") and
other Permitted Liens, sufficient to cause the Mortgaged Properties to include
at all times 85% of the PV 10 Value of the Loan Parties' Oil and Gas Properties,
in each case as set forth in the most recent Reserve Report; (ii) furnish to the
Administrative Agent title due diligence in form and substance satisfactory to
the Administrative Agent and will furnish all other documents and information
relating to such Mortgaged Properties as the Administrative Agent may reasonably
request; (iii) pay the costs and expenses of all filings and recordings and all
searches deemed necessary by the Administrative Agent to establish and determine
the validity and the priority of the Liens created or intended to be created by
the Security Documents; and (iv) satisfy all other claims and charges which in
the reasonable opinion of the Administrative Agent might prejudice, impair or
otherwise affect any of the Mortgaged Properties or the Lien thereon of the
Collateral Trustee, for the benefit of the Secured Parties.

        (c)   With respect to any Property acquired after the Closing Date by
the Borrower or any of its Subsidiaries as to which the Collateral Trustee, for
the benefit of the Secured Parties, does not

57

--------------------------------------------------------------------------------






otherwise have fully perfected Liens subject only to the First Liens, promptly
(and in no event later than 20 days after becoming aware of the need therefor)
take all actions necessary or advisable to grant to the Collateral Trustee, for
the benefit of the Secured Parties, fully perfected security interest subject
only to the First Liens and other Permitted Liens in such Property, including
without limitation, the filing of UCC financing statements in such jurisdictions
as may be required by the Security Documents or by law or as may be requested by
the Administrative Agent.

        7.15    Hedging Program.    Enter into and maintain at all times after
the Closing Date during the relevant period, Derivative Contracts for the
purpose of hedging prices on the Oil and Gas thereafter expected to be produced
by the Borrower or any of its Restricted Subsidiaries, which contracts shall
(a) at all times through the third anniversary of the Closing Date cover not
less than 70% of the Borrower's and its Subsidiaries' aggregate Projected Oil
and Gas Production anticipated to be sold in the ordinary course of such
Persons' business during such three-year period, (b) thereafter, roll forward on
a annual basis in order to cover not less than 50% of the Borrower's and its
Subsidiaries' aggregated Projected Oil and Gas Production anticipated to be sold
in the ordinary course of such Person's business during the ensuing four fiscal
quarters and (c) otherwise be in form and substance reasonably acceptable to the
Administrative Agent. As used in this Agreement, the term "Projected Oil and Gas
Production" means the projected production of oil or gas (measured by volume
unit or BTU equivalent, not sales price) for the term of the contracts from Oil
and Gas Properties and interests owned by the Borrower and its Subsidiaries
which have attributable to them Proved Developed Producing Reserves, as such
production is projected in the most recent Reserve Report delivered pursuant to
Section 7.2(c), after deducting projected production from any Oil and Gas
Properties sold or under contract for sale that had been included in such report
and after adding projected production from any Oil and Gas Properties or
Hydrocarbon Interests that had not been reflected in such report but that are
reflected in a separate or supplemental reports prepared on the same basis as
the reports delivered pursuant to Section 7.2(c) above and otherwise are
satisfactory to the Administrative Agent.

ARTICLE VIII

NEGATIVE COVENANTS

        So long as any Lender shall have any Commitment hereunder, or any Loan
or other Obligation shall remain unpaid or unsatisfied:

        8.1    Liens.    The Borrower and each Guarantor shall not, and shall
not permit any of the Restricted Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following:

        (a)   (i) any Lien existing on Property of the Borrower or any
Restricted Subsidiary as of the Closing Date as set forth in Schedule 8.1
securing Indebtedness (other than the First Lien Obligations and the Senior
Notes) outstanding on the Closing Date (and any refinancings thereof permitted
under Section 8.5);

        (b)   any Lien created under any Loan Document;

        (c)   Liens for Taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non payment thereof is permitted by Section 7.7;

        (d)   carriers', warehousemen's, mechanics', landlords', materialmen's,
repairmen's or other similar Liens arising in the ordinary course of business
(whether by law or by contract) which are not delinquent or remain payable
without penalty or which are being contested in good faith and

58

--------------------------------------------------------------------------------






by appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject thereto;

        (e)   Liens consisting of pledges or deposits required in the ordinary
course of business in connection with workers' compensation, unemployment
insurance and other social security legislation;

        (f)    easements, rights of way, restrictions, defects or other
exceptions to title and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount, are
not incurred to secure Indebtedness, and which do not in any case materially
detract from the value of the Property subject thereto or interfere with the
ordinary conduct of the businesses of the Borrower, the Guarantors and their
respective Restricted Subsidiaries;

        (g)   Liens on the Property of the Borrower, any Guarantor or any
Restricted Subsidiary of such Person securing (i) the non-delinquent performance
of bids, trade contracts (other than for borrowed money) or statutory
obligations, (ii) Contingent Obligations on surety and appeal bonds, and
(iii) other non-delinquent obligations of a like nature; in each case, incurred
in the ordinary course of business;

        (h)   Liens arising solely by virtue of any statutory or common law
provision relating to banker's liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution or under any deposit account agreement entered into in
the ordinary course of business; provided, that (i) such deposit account is not
a dedicated cash collateral account and is not subject to restrictions against
access by the Borrower, (ii) the Borrower (or applicable Restricted Subsidiary)
maintains (subject to such right of set off) dominion and control over such
account(s), and (iii) such deposit account is not intended by the Borrower, any
Guarantor or any Restricted Subsidiary to provide cash collateral to the
depository institution;

        (i)    Oil and Gas Liens to secure obligations which are not delinquent
and which do not in any case materially detract from the value of the Oil and
Gas Property subject thereto;

        (j)    Liens on the Collateral securing the First Lien Obligations;
provided, that such Liens are subject to the Intercreditor Agreement;

        (k)   Liens arising out of judgments or awards that do not constitute an
Event of Default under clause (i) of Article IX;

        (l)    Liens not otherwise permitted pursuant to this Section 8.1
securing Permitted Indebtedness to the extent that the aggregate principal
amount of the obligations of the Loan Parties secured thereby does not exceed
$5,000,000 at any one time outstanding; and

        (m)  Liens on the Hastings Properties to secure the Borrower's
obligations under the Denbury Option Agreement.

        8.2    Disposition of Assets.    The Borrower and each Guarantor shall
not, and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, Dispose of any Property (including accounts and notes receivable,
with or without recourse) or permit any GP to effect any GP Equity Transfer or
enter into any agreement to do any of the foregoing, except:

        (a)   the sale of inventory (including Oil and Gas sold as produced)
which is sold in the ordinary course of business on ordinary trade terms;
provided that no contract for the sale of Oil and Gas shall obligate the
Borrower or any of its Restricted Subsidiaries to deliver Oil and Gas at a
future date without receiving full payment therefor within 90 days after
delivery;

59

--------------------------------------------------------------------------------





        (b)   the sale or issuance of any Restricted Subsidiary's Property or
Capital Stock to Borrower or any other Wholly Owned Subsidiary that is a
Guarantor;

        (c)   Dispositions of claims against customers, working interest owners,
other industry partners or any other Person in connection with workouts or
bankruptcy, insolvency or other similar proceedings with respect thereto;

        (d)   Dispositions of funds collected for the beneficial interest of, or
of the interests owned by, royalty, overriding royalty or working interest
owners;

        (e)   Dispositions of obsolete, worn out or surplus equipment in the
ordinary course of business;

        (f)    Dispositions of accounts and notes receivable in the ordinary
course of business consistent with past practices;

        (g)   the Permitted Initial MLP Asset Transfer, any Permitted MLP Equity
Transfer or any Permitted GP Equity Transfer; and

        (h)   any Disposition of interests in Oil and Gas Properties, or of any
Equity Interests in any Person holding Oil and Gas Properties (including without
limitation, (i) any MLP Asset Transfer other than the Permitted Initial MLP
Asset Transfer and (ii) any Denbury Asset Transfer, but excluding the Permitted
Initial MLP Asset Transfer, any MLP Equity Transfer and any GP Equity Transfer)
with respect to which the Permitted Transfer Conditions are satisfied.

        8.3    Consolidations and Mergers.    The Borrower and each Guarantor
shall not, and shall not permit any of the Restricted Subsidiaries to, directly
or indirectly, merge, consolidate with or into, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except:

        (a)   any Guarantor may merge with the Borrower or any Wholly Owned
Subsidiary that is a Guarantor; provided, that the Borrower shall be the
continuing or surviving corporation in the case of a merger involving the
Borrower;

        (b)   any Restricted Subsidiary that is not a Specified Subsidiary may
merge with the Borrower or a Wholly Owned Subsidiary that is a Restricted
Subsidiary; provided, that in the case of a merger involving the Borrower or a
Guarantor, the Borrower or such Guarantor shall be the continuing or surviving
corporation;

        (c)   any Guarantor or other Restricted Subsidiary may make Dispositions
to the Borrower or another Wholly Owned Subsidiary that is a Guarantor and any
Restricted Subsidiary that is not a Specified Subsidiary may make Dispositions
to any other Restricted Subsidiary that is a Wholly Owned Subsidiary; and

        (d)   any merger, consolidation or other Disposition of a Restricted
Subsidiary the purpose and effect of which is to consummate a Disposition
permitted under Section 8.2 that does not involve a merger, consolidation or
Disposition of all or substantially all the assets of the Borrower,

so long as, in each case, immediately before and after giving effect to such
merger, consolidation, or other Disposition, no Default or Event of Default has
occurred or is continuing or would result therefrom.

        8.4    Investments.    The Borrower and each Guarantor shall not, and
shall not permit any of the Restricted Subsidiaries to, directly or indirectly,
make or commit to make any Investment, except for:

        (a)   Investments in Cash Equivalents;

60

--------------------------------------------------------------------------------



        (b)   extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services (other than to
any Unrestricted Subsidiary, Permitted MLP or Permitted GP) in the ordinary
course of business;

        (c)   Investments in any Restricted Subsidiary that is a Wholly Owned
Subsidiary and a Guarantor;

        (d)   Investments in Derivative Contracts permitted under Section 8.10;

        (e)   Investments resulting from transactions specifically permitted
under Section 8.3;

        (f)    Investments with third parties (other than with any Unrestricted
Subsidiary, Permitted MLP or Permitted GP) that are (i) customary in the oil and
gas business, (ii) made in the ordinary course of the Borrower's business, and
(iii) made in the form of or pursuant to operating agreements, processing
agreements, farm-in agreements, farm-out agreements, joint venture agreements,
development agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts and other similar agreements that do not,
in any case, (x) constitute an investment in any state law partnership or other
Person or (y) involve the Disposition of any Mortgaged Property covering Proved
Reserves;

        (g)   advances by the Borrower to any of its full-time employees for
housing loans and for the payment of relocation expenses which do not exceed
$2,000,000 at any time outstanding in the aggregate to all such employees;

        (h)   acquisitions of Hydrocarbon Interests consisting of Proved
Reserves and related assets;

        (i)    provided that there shall not have occurred and be continuing a
Default hereunder, nor would any Default or Event of Default result therefrom,
Investments in Ellwood not to exceed an aggregate amount of $2,000,000 in any
fiscal year;

        (j)    the Specified Acquisitions;

        (k)   solely to the extent resulting from the Permitted Initial MLP
Asset Transfer, a Permitted GP Equity Transfer or a MLP Asset Transfer permitted
under Section 8.2(h), Investments in any Permitted MLP, Permitted GP or
Subsidiary of a Permitted MLP;

        (l)    Permitted GP Maintenance Investments; and

        (m)  in addition to Investments otherwise expressly permitted by this
Section 8.4, provided that there shall not have occurred and be continuing a
Default or Event of Default, nor would any Default of Event of Default result
therefrom, other Investments of the Loan Parties not to exceed $10,000,000 in
the aggregate at any time outstanding.

For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, Permitted MLP or Permitted GP, all outstanding Investments by the
Borrower and the Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Investments in an amount
determined as set forth in the last sentence of the definition of "Investments".
The Borrower shall not make any such designation unless (i) an Investment in
such amount would be permitted at such time, whether pursuant to clauses (k) and
(m) hereof or otherwise pursuant to this Section 8.4, and (ii) such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary, Permitted MLP or
Permitted GP, as applicable.

61

--------------------------------------------------------------------------------



        8.5    Indebtedness.    

        (a)   The Borrower and each Guarantor shall not, and shall not permit
any of the Restricted Subsidiaries to, directly or indirectly, create, incur,
assume, suffer to exist, or otherwise become or remain liable with respect to,
any Indebtedness, except (collectively, "Permitted Indebtedness"):

        (i)    Indebtedness incurred pursuant to this Agreement (including as
New Term Loans);

        (ii)   Indebtedness incurred pursuant to the First Lien Credit
Agreement;

        (iii)  Indebtedness consisting of Contingent Obligations permitted
pursuant to Section 8.8;

        (iv)  Permitted Sub Debt;

        (v)   Indebtedness represented by the Senior Notes and the Senior Notes
Indenture, including any Permitted Senior Notes Refinancing Indebtedness, in an
aggregate principal amount not to exceed $150,000,000;

        (vi)  Indebtedness represented by a Permitted Parent Note;

        (vii) Indebtedness not to exceed at any time outstanding $5,000,000 in
aggregate principal amount; and

        (viii)    in addition to the Indebtedness otherwise permitted under this
Section 8.5(a), Permitted Unsecured Debt, provided the Interest Coverage Ratio
for the four fiscal quarters for which financial statements have been delivered
pursuant to Section 7.1 would have been at least 2.5 to 1.0, determined on a Pro
Forma Basis.

        (b)   The Borrower and each Guarantor shall not permit any MLP GP or
general partner of a MLP GP to, directly or indirectly, create, incur, assume,
suffer to exist, or otherwise become or remain liable with respect to, any
Indebtedness other than Permitted GP Recourse Debt.

        8.6    Transactions with Affiliates.    The Borrower and each Guarantor
shall not, and shall not permit any of the Restricted Subsidiaries to, directly
or indirectly, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of any Loan Party, except in the ordinary course of business
and upon fair and reasonable terms no less favorable to the Borrower or such
Restricted Subsidiary than would be obtained in a comparable arm's length
transaction with a Person not an Affiliate of the Borrower or such Restricted
Subsidiary. The foregoing notwithstanding, Section 8.6 shall not apply to:

        (a)   any MLP Asset Transfer, Permitted MLP Equity Transfer or
Permitted GP Equity Transfer Permitted pursuant to Section 8.2;

        (b)   any services agreement, operating agreement, omnibus agreement or
similar agreement entered into with any Permitted MLP or Permitted GP for the
purpose of providing routine services to such Permitted MLP or Permitted GP;
provided any such agreement (i) is of a type and in a form customarily entered
into by MLPs and (ii) is upon fair and reasonable terms no less favorable to the
Borrower or such Restricted Subsidiary than would be obtained by a MLP in a
comparable transaction with an Affiliate;

        (c)   transactions between or among Loan Parties not involving any other
Affiliate;

        (d)   payments by the Borrower and the Restricted Subsidiaries to each
other pursuant to any tax sharing agreements among the Borrower and the
Restricted Subsidiaries on customary terms to the extent attributable to the
ownership or operation of the Borrower and the Restricted Subsidiaries; and

62

--------------------------------------------------------------------------------



        (e)   the payment of reasonable and customary fees paid to, and
indemnities provided on behalf of, officers, directors, managers, employees or
consultants of the Borrower or any Restricted Subsidiary.

        8.7    Margin Stock.    The Borrower and each Guarantor shall not, and
shall not permit any of its respective Subsidiaries to, directly or indirectly,
suffer or permit any Subsidiary to, use any portion of the proceeds of the Loans
(i) to purchase or carry Margin Stock, (ii) to repay or otherwise refinance
Indebtedness of the Borrower or others incurred to purchase or carry Margin
Stock, (iii) to extend credit for the purpose of purchasing or carrying any
Margin Stock, or (iv) to acquire any security in any transaction that is subject
to Section 13 or 15(d) of the Exchange Act.

        8.8    Contingent Obligations.    The Borrower and each Guarantor shall
not, and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, create, incur, assume or suffer to exist any Contingent Obligations
except:

        (a)   endorsements for collection or deposit in the ordinary course of
business;

        (b)   Derivative Contracts permitted under Section 8.10 hereof;

        (c)   obligations under plugging bonds, performance bonds and fidelity
bonds issued for the account of the Borrower or its Subsidiaries, obligations to
indemnify or make whole any surety and similar agreements incurred in the
ordinary course of business and obligations of the Borrower under the Purchase
and Sale Agreement dated November 4, 1998, as amended by the First Amendment to
Purchase and Sale Agreement dated January 13, 1999, among the Borrower, Ellwood,
Chevron U.S.A., Inc. and Chevron Pipeline Company;

        (d)   this Agreement and each Guaranty;

        (e)   the Real Estate Contingent Obligations;

        (f)    Guaranty Obligations of the Guarantors in respect of (i) the
First Lien Obligations, (ii) the Obligations, (iii) the Senior Note Debt
Documents and (iv) any Permitted Indebtedness incurred pursuant to clauses (d),
(f) or (g) thereof;

        (g)   indemnity obligations of the Borrower under the Purchase and Sale
Agreement dated as of December 3, 2004 among the Borrower and the members of
Marquez Energy, LLC; and

        (h)   obligations of the Borrower's Subsidiaries in respect of "Assumed
Liabilities" as such term is defined in the Purchase and Sale Agreement dated as
of August 20, 2004 among Tri-Union Development Corporation and Tri-Union
Operating Company, as sellers and TexCal Energy, as purchaser.

        8.9    Restricted Payments.    

        (a)   Except as provided in Section 8.9(b), the Borrower and each
Guarantor shall not, and shall not permit any of the Restricted Subsidiaries to,
directly or indirectly, (i) purchase, redeem or otherwise acquire for value any
of its Capital Stock, now or hereafter outstanding from the holders thereof
(other than from such holders that are Loan Parties); (ii) declare or pay any
distribution, dividend or return capital to its members, partners or
stockholders or holders of warrants, rights or options to acquire its membership
interests, partnership interests or shares (other than to such Persons that are
Loan Parties), or make any distribution of assets in cash or in kind to its
members, partners, stockholders or holders of warrants, rights or options to
acquire its membership interests, partnership interests or shares (other than to
such Persons that are Loan Parties); or (iii) make any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Indebtedness (collectively
"Restricted Payments").

63

--------------------------------------------------------------------------------



        (b)   The foregoing Section 8.9(a) notwithstanding, the Borrower may:

        (i)    make regularly scheduled payments of interest in respect of
Permitted Unsecured Debt;

        (ii)   make regularly scheduled payments of interest or optional or,
subject to Section 2.5(d), mandatory prepayments in respect of Indebtedness
under the First Lien Credit Documents;

        (iii)  make regularly scheduled payments of interest, make optional or
mandatory prepayments in respect of, or repurchase, redeem or defease the Senior
Notes; provided, (A) such payments are made in accordance with the terms of the
Senior Notes Indenture and the Intercreditor Agreement, (B) in the case of any
mandatory prepayment, such payment is made only to the extent required by the
Senior Notes Indenture and (C) in the case of any optional prepayment,
repurchase, redemption or defeasance, such prepayment, repurchase, redemption or
defeasance constitutes a Permitted Senior Notes Prepayment;

provided, that in each case, no Default or Event of Default has occurred and is
continuing nor would any Default or Event of Default result therefrom.

        8.10    Derivative Contracts.    The Borrower and each Guarantor shall
not, and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, enter into or in any manner be liable on any Derivative Contract
except:

        (a)   (i)    Derivative Contracts entered into with the purpose and
effect of fixing prices on oil or gas expected to be produced by such Person;
provided, that at all times (A) no such contract shall be for speculative
purposes; (B) as of any date (the "Calculation Date") no such contract, when
aggregated with all Derivative Contracts permitted under this Section (a)(i),
shall cover a notional volume in excess of 80% of the total Projected Oil and
Gas Production to be produced in any month; (C) each such contract (excluding
Derivative Contracts offered by national commodity exchange) shall be with an
Approved Counterparty; and (D) no such contract requires the Borrower to put up
money, assets, letters of credit or other security against the event of its
non-performance prior to actual default by the Borrower in performing its
obligations thereunder, except Liens in favor of the Collateral Trustee for the
benefit of the Secured Parties under the Security Documents or the First Liens.

        (ii)   the Existing Derivative Contracts; provided, no Existing
Derivative Contract may be amended, restated, supplemented or otherwise modified
or extended without the prior written consent of the Administrative Agent; or

        (iii)  Derivative Contracts entered into with the purpose and effect of
fixing interest rates on a principal amount of Indebtedness of the Borrower that
is accruing interest at a variable rate; provided, (A) no such contract shall be
for speculative purposes; (B) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness of the Borrower to be hedged by such contract,
(C) no such contract requires the Borrower to put up money, assets, letters of
credit, or other security against the event of its non-performance prior to
actual default by the Borrower in performing its obligations thereunder, and
(D) each such contract shall be with an Approved Counterparty.

        (b)   In the event the Borrower enters into a Derivative Contract with
any Lender, the Contingent Obligation evidenced under such Derivative Contract
shall not be applied against such Lender's Commitment nor against the Effective
Amount. The benefits of the Security Documents and of the provisions of the Loan
Documents relating to the Collateral shall also extend to and be

64

--------------------------------------------------------------------------------



available on a pro rata basis to each Qualifying Counterparty in respect to all
Obligations with respect to the related Qualifying Derivative Contract.

        8.11    Sale Leasebacks.    The Borrower and each Guarantor shall not,
and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, become liable, directly or by way of any Guaranty Obligation, with
respect to any lease of any Property (whether real, personal or mixed) whether
now owned or hereafter acquired, (a) which the Borrower or such Subsidiary has
sold or transferred (excluding transfers effected by means of dividends of
Property or Capital Stock permitted hereunder) or is to sell or transfer to any
other Person or (b) which the Borrower or such Subsidiary of the Borrower
intends to use for substantially the same purposes as any other Property which
has been or is to be sold or transferred (excluding transfers effected by means
of dividends of Property or Capital Stock permitted hereunder) by the Borrower
or such Subsidiary to any other Person in connection with such lease.

        8.12    Change in Business.    The Borrower and each Guarantor shall
not, and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, engage in any business or activity other than the Principal
Business. The Borrower and each Guarantor shall not permit Ellwood to, directly
or indirectly, engage in any business other than the ownership and operation of
common carrier crude oil pipelines.

        8.13    Accounting Changes.    The Borrower and each Guarantor shall
not, and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly, (a) make any significant change in accounting treatment or reporting
practices, except as required by GAAP and except for the Borrower's anticipated
discontinuance of hedge accounting under FAS 133 for its commodity hedges, or
(b) or change the fiscal year of the Borrower or of any Subsidiary.

        8.14    Certain Contracts; Amendments; Multiemployer ERISA
Plans.    Except for the restrictions expressly set forth in the Loan Documents,
the First Lien Credit Documents and the Senior Notes Indenture, the Borrower and
each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into, create, or otherwise allow
to exist any contract or other consensual restriction on the ability of any
Restricted Subsidiary of the Borrower to: (a) pay dividends or make other
distributions to the Borrower, (b) redeem equity interests held in it by the
Borrower, (c) repay loans and other Indebtedness owing by it to the Borrower, or
(d) transfer any of its assets to the Borrower. The Borrower and each Guarantor
shall not, and shall not permit any of the Restricted Subsidiaries to, directly
or indirectly, enter into any "take-or-pay" contract or other contract or
arrangement for the purchase of goods or services which obligates it to pay for
such goods or service regardless of whether they are delivered or furnished to
it. The Borrower and each Guarantor shall not, and shall not permit any of the
Restricted Subsidiaries to, directly or indirectly, amend or permit any
amendment to any other contract or lease which releases, qualifies, limits,
makes contingent or otherwise detrimentally affects the rights and benefits of
the Administrative Agent or any Lender under or acquired pursuant to any
Security Documents. The Borrower and each Guarantor shall not, and shall not
permit any ERISA Affiliate to, incur any obligation to contribute to any
Multiemployer Plan.

        8.15    Senior Notes and other Permitted Indebtedness.    The Borrower
and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly:

        (a)   amend or modify any of the terms or provisions of the Senior Notes
Indenture, the Senior Notes, Permitted Unsecured Indebtedness or Permitted Sub
Debt if such amendment or modification would have the effect of (i) accelerating
the maturity date of the principal amount thereof, or any scheduled interest
payment thereon; (ii) increasing the principal amount thereof or interest rate
thereon; (iii) causing, or purporting to cause, in the case of the Senior Notes,
the Liens securing the Obligations to cease to be permitted under the Senior
Notes Indenture, (iv) causing, or purporting to cause, the Senior Notes and the
Senior Note Subsidiary Guarantees to be secured (x) at any time prior to the
Senior Note Lien Termination Time, other than on an

65

--------------------------------------------------------------------------------



"equal and ratable" basis with the Liens securing the Obligations, or
(y) thereafter other than as (and only to the extent) required under Section 3.5
of the Senior Note Indenture as in effect on the Closing Date; or (v) requiring
the Borrower to grant any Lien for the benefit of the holders thereof, other
than as (and only to the extent) required under Section 3.5 of the Senior Note
Indenture as in effect on the Closing Date (it being understood in all events
that no Lien which would cause the Borrower to be required to grant any such
Lien may be granted if prohibited by any term of this Agreement);

        (b)   amend or modify any other term or provision of the Senior Notes
Indenture, the Senior Notes, any Permitted Unsecured Indebtedness or any
Permitted Sub Debt if such amendment or modification would be materially adverse
to the Lenders; or

        (c)   prepay, redeem, purchase or defease any Senior Notes (except as
contemplated by, and subject to compliance with, Sections 8.9 and 2.5 hereof).

        8.16    First Lien Credit Documents.    The Borrower and each Guarantor
shall not, and shall not permit any of the Restricted Subsidiaries to,
materially amend, waive or modify any term or provision of any First Lien Credit
Document unless such amendment or modification is permitted by Section 5.3(a) of
the Intercreditor Agreement without the prior written consent of the Required
Lenders or the Administrative Agent and the Trustee under the Indenture (unless
such amendment, waiver or modification would not adversely affect the Lenders).

        8.17    Forward Sales, Production Payments, Etc.    The Borrower and
each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly:

        (a)   enter into any forward sales transaction or agreement with respect
to physical deliveries of Oil and Gas outside the ordinary course of business as
conducted prior to the Closing Date; or

        (b)   sell or convey any production payment, term overriding interest,
net profits interest or any similar interest (except for overriding royalty or
net profits interests granted to employees or consultants of the Borrower or any
Subsidiary in the ordinary course of business in connection with the generation
of prospects or the development of Oil and Gas Properties).

        8.18    Subsidiaries.    The Borrower and each Guarantor shall not, and
shall not permit any of the Restricted Subsidiaries to, directly or indirectly,
permit (a) any Restricted Subsidiary not to be a Wholly Owned Subsidiary, except
(i) any Partially Owned Operating Company that is a result of a MLP Asset
Transfer permitted under Section 8.2, (ii) as a result of any Permitted MLP
Equity Transfer or Permitted GP Equity Transfer or (iii) any Subsidiary
resulting from an Investment permitted under Section 8.4(m), (b) any Subsidiary
Guarantor to issue Equity Interests to any Person other than a Loan Party or
(c) any Restricted Subsidiary that is not a Loan Party to issue Equity Interests
to any Person other than the Borrower or a Restricted Subsidiary.

        8.19    MLP and GP Activities.    The Borrower and each Guarantor shall
not, and shall not permit any of the Restricted Subsidiaries to, directly or
indirectly:

        (a)   cause or permit any MLP Asset Transfer, MLP Equity Transfer or GP
Equity Transfer to result in the related GP, MLP or any MLP Subsidiary being
required to assume the obligations of the Borrower or such Guarantor under the
terms of any Indebtedness of the Borrower or any Guarantor;

        (b)   cause or permit any Equity Interest in a MLP or a GP received by
the Borrower or any Guarantor as a result of any MLP Asset Transfer to be
beneficially owned or held of record by any Person other than the Borrower or a
Guarantor at any time prior to such time as any such Equity Interest is Disposed
of in compliance with Section 8.2;

66

--------------------------------------------------------------------------------



        (c)   cause or permit any Oil and Gas Properties that are transferred to
a Permitted GP not to be promptly, but in any event by the close of business on
such date of such transfer to such Permitted GP, transferred to the
corresponding Permitted MLP or a Subsidiary thereof;

        (d)   cause or permit any Permitted GP, Permitted MLP or Unrestricted
Subsidiary or any Subsidiary of any thereof to create, incur, issue, assume,
guarantee or otherwise become or be directly or indirectly liable with respect
to any Indebtedness pursuant to which the holder of such Indebtedness has
recourse to any of the assets of the Borrower or any Restricted Subsidiary
(excluding, for avoidance of doubt, any Permitted Parent Note); and

        (e)   cause or permit any Permitted GP to hold any assets other than
those specified in clauses (i) through (v) of the definition of "Permitted GP"
or to fail have organizational documents satisfying clause (d) of the definition
of "Permitted GP" or not to comply with the provisions of such documents in
respect of distributions.

ARTICLE IX

EVENTS OF DEFAULT

        9.1    Event of Default.    Any of the following shall constitute an
"Event of Default":

        (a)   Principal Non Payment.    The Borrower fails to pay, when and as
required to be paid herein, any amount of scheduled principal payment of any
Loan, including any mandatory prepayment under Section 2.5 of this Agreement;

        (b)   Interest and Expense Non-Payment.    Any Loan Party fails to pay,
when and as required to be paid herein, any interest due on any Interest Payment
Date, any other payments for fees, expenses, or other amount payable hereunder
or under any other Loan Document within three Business Days after the same
becomes due and payable;

        (c)   Representation or Warranty.    Any written representation or
warranty by any Loan Party made or deemed made herein, in any other Loan
Document, or which is contained in any certificate, document or financial or
other statement by any Loan Party, or any Responsible Officer, furnished at any
time under this Agreement, or in or under any other Loan Document, is incorrect
in any material respect on or as of the date made or deemed made;

        (d)   Specific Defaults.    Any Loan Party fails to perform or observe
any term, covenant or agreement contained in Sections 7.3(a), 7.6, 7.12 or 7.13
or in Article VIII;

        (e)   Other Defaults.    Any Loan Party fails to perform or observe any
other term or covenant contained in this Agreement or any other Loan Document
(including without limitation the Engagement Letter), and such default shall
continue unremedied for a period of 30 days after the earlier of (x) the date
upon which a Responsible Officer knew or reasonably should have known of such
default or (y) the date upon which written notice thereof is given to the
Borrower by the Administrative Agent or any Lender;

        (f)    Cross Default.    (i) Any Loan Party or any Restricted Subsidiary
(x) fails to make any payment of more than $5,000,000 in respect of any
Indebtedness or Contingent Obligation (other than in respect of the First Lien
Credit Agreement) when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure; or (y) fails after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure
to perform or observe any other condition or covenant, or any other event shall
occur or condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation having an aggregate principal amount of
more than

67

--------------------------------------------------------------------------------






$5,000,000 (other than in respect of the First Lien Credit Agreement) if the
effect of such failure, event or condition is to cause, or to permit the holder
or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity, or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded; or (ii) any
Indebtedness or Contingent Obligation of any Loan Party or any Restricted
Subsidiary in excess of $5,000,000 shall be declared due and payable prior to
its stated maturity or cash collateral is demanded in respect of such Contingent
Obligation; or (iii) an "Event of Default" (as defined in the Senior Notes
Indenture as in effect on the Closing Date), or any other or additional "Event
of Default" which may be added to or otherwise be included or exist after the
Closing Date in the Senior Notes Indenture, shall occur and be continuing; or
(iv) a Triggering Event shall occur; or (v) (x) an "Event of Default" (as
defined in the First Lien Credit Agreement), shall have occurred and be
continuing and (y) (A) such "Event of Default" shall continue unremedied for a
period of 45 days after the earlier of (1) the date upon which a Responsible
Officer knew or reasonably should have known of such "Event of Default" or
(2) the date upon which notice of such "Event of Default" is given by the First
Lien Credit Agent or a First Lien Credit Lender to the Borrower, or by the
Borrower to the First Lien Credit Agent or a First Lien Credit Lender or (B) the
acceleration of the maturity of any of the First Lien Loans shall have occurred
as a result of such "Event of Default" or (C) any of the First Lien Commitments
shall have been terminated as a result of such "Event of Default";

        (g)   Insolvency; Voluntary Proceedings.    Any Loan Party or any
Restricted Subsidiary (i) generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) commences any
Insolvency Proceeding with respect to itself; or (iii) takes any action to
effectuate or authorize any of the foregoing;

        (h)   Involuntary Proceedings.    (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Loan Party or any Restricted
Subsidiary, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against all or a substantial part of any Loan
Party's or any Restricted Subsidiary's Properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within 60 days after commencement, filing or levy; (ii) any Loan Party or any
Restricted Subsidiary admits the material allegations of a petition against it
in any Insolvency Proceeding, or an order for relief (or similar order under
non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) any Loan Party
or any Restricted Subsidiary acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business;

        (i)    Monetary Judgments.    One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against any
Loan Party or any Restricted Subsidiary involving in the aggregate a liability
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) as to any single or related series of
transactions, incidents or conditions, of $5,000,000 or more, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of
30 days after the entry thereof;

        (j)    Change of Control.    There occurs any Change of Control;

        (k)   Loss of Permit.    Any Governmental Authority revokes or fails to
renew any material license, permit or franchise of any Loan Party or any
Restricted Subsidiary, or any Loan Party or Restricted Subsidiary for any reason
loses any material license, permit or franchise, or any Loan Party or Restricted
Subsidiary suffers the imposition of any restraining order, escrow, suspension
or

68

--------------------------------------------------------------------------------






impound of funds in connection with any proceeding (judicial or administrative)
with respect to any material license, permit or franchise and, in each case,
such revocation, failure or loss could reasonably be expected to have a Material
Adverse Effect; and such default remains unremedied for a period of 30 days
after the earlier of (i) the date upon which a Responsible Officer knew or
reasonably should have known of such default or (ii) the date upon which written
notice thereof is given to the Borrower by the Administrative Agent;

        (l)    Adverse Change.    There occurs a Material Adverse Effect;

        (m)  Guaranty Default.    A Guaranty is for any reason partially
(including with respect to future advances) or wholly revoked or invalidated, or
otherwise ceases to be in full force and effect, or such Guarantor or any other
Person contests in any manner the validity or enforceability thereof or denies
that it has any further liability or obligation thereunder;

        (n)   Enforceability or Perfection of Loan Documents.    (i) Any Loan
Document shall, at any time after its execution and delivery and for any reason,
cease to be in full force and effect or shall be declared to be null and void,
the validity or enforceability thereof shall be contested by any Person party
thereto (other than the Administrative Agent or any Lender) or any such Person
party thereto (other than the Administrative Agent or any Lender) shall deny
that it has any or further liability or obligation thereunder, or the
Obligations shall be subordinated for any reason (other than by the consent of
the Lenders); or (ii) any Lien created under any Loan Document shall fail to
constitute a fully perfected Lien in a material portion of the Collateral,
subject only to Permitted Liens, and such failure shall continue for at least
30 days after the earlier of (A) the date upon which a Responsible Officer knew
or reasonably should have known of such default or (B) the date upon which
written notice thereof is given to the Borrower by the Administrative Agent;

        (o)   Material Agreements.    Any Loan Party fails to duly observe,
perform or comply with any agreement with any Person or any term or condition of
any instrument, if such failure is not remedied within the applicable period of
grace (if any) provided in such agreement or instrument and the termination of
the instrument or agreement would have a Material Adverse Effect; or

        (p)   ERISA.    Either (i) any "accumulated funding deficiency" (as
defined in Section 412(a) of the Code) in excess of $100,000 exists with respect
to any ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, or (ii) the Borrower or any ERISA Affiliate institutes steps to
terminate any ERISA Plan and the then current value of such ERISA Plan's benefit
liabilities exceeds the then current value of such ERISA Plan's assets available
for the payment of such benefit liabilities by more than $100,000.

        9.2    Remedies.    If any Event of Default occurs and is continuing,
the Administrative Agent shall, at the request of, or may, with the consent of,
the Required Lenders:

        (a)   declare the Commitment, if any, of each Lender to make Loans to be
terminated, or declare all or any part of the unpaid principal of the Loans, all
interest accrued and unpaid thereon and all other amounts payable under the Loan
Documents to be immediately due and payable, whereupon the same shall, without
presentment, demand, protest, notice of intention to accelerate, notice of
acceleration, or any other notice of any kind, all of which are hereby expressly
waived by the Borrower and each Guarantor;

        (b)   give notice thereof to the Collateral Trustee and issue directions
to the Collateral Trustee to commence exercise of any of the Collateral
Trustee's rights and remedies under the Collateral Trust Agreement and the other
Security Documents and otherwise direct the time, method and place of conducting
any proceeding for the exercise of any right or remedy available to the
Collateral Trustee with respect to the Collateral, or of exercising any trust or
power conferred on the Collateral Trustee, or for the taking of any other action
authorized by the instruments comprising the Trust Estate (including the making
of any determinations to be made by the Collateral Trustee thereunder);

69

--------------------------------------------------------------------------------





        (c)   exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

provided, that upon the occurrence of any event specified in Section 9.1(g) or
9.1(h) with respect to the Borrower (in the case of clause (i) of Section 9.1(h)
upon the expiration of the 60-day period mentioned therein), the obligation of
each Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of the
Administrative Agent, or any Lender and without presentment, demand, protest,
notice of intention to accelerate, notice of acceleration or any other notice of
any kind, all of which are hereby expressly waived by the Borrower and each
Guarantor.

        9.3    Rights Not Exclusive.    The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers, privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement now existing or hereafter
arising.

ARTICLE X

THE ADMINISTRATIVE AGENT

        10.1    Appointment and Authorization; Limitation of Agency.    Each
Lender hereby irrevocably (subject to Section 10.9) appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. The duties of the Administrative Agent shall be
administrative and mechanical in nature; notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
the Administrative Agent shall not have any duty or responsibility, except those
expressly set forth herein, nor shall the Administrative Agent, under any
circumstances, have or be deemed to have any fiduciary relationship with any
Person, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.

        10.2    Delegation of Duties.    The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

        10.3    Liability of Administrative Agent.    None of the Administrative
Agent-Related Persons shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (ii) be responsible in any manner to any
of the Lenders for any recital, statement, representation or warranty made by
the Borrower, any Guarantor or any Subsidiary or Affiliate of the Borrower, or
any officer thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness
(other than such Administrative Agent-Related Person's own due execution and
delivery), genuineness, enforceability or sufficiency of this Agreement or any
other Loan Document, or for any failure of the Borrower, any Guarantor or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Administrative Agent-Related Person shall be under any obligation
to any Lender to ascertain or to

70

--------------------------------------------------------------------------------




inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the Properties, books or records of the Borrower or any of the Borrower's
Subsidiaries or Affiliates.

        10.4    Reliance by Administrative Agent.    

        (a)   The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders.

        (b)   For purposes of determining compliance with the conditions
specified in Sections 5.1 and 5.2, each Lender that has made available to the
Administrative Agent its Pro Rata Share of the initial Credit Extension or
subsequent Credit Extension, as the case may be, shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to the Lender as a condition
precedent to such initial Credit Extension or subsequent Credit Extension, as
applicable.

        10.5    Notice of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to Defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a "notice of default." The
Administrative Agent will notify the Lenders of its receipt of any such notice.
Subject to Section 10.4(a), the Administrative Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Lenders
in accordance with Article IX; provided, that unless and until the
Administrative Agent has received any such request, the Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.

        10.6    Credit Decision.    Each Lender acknowledges that no
Administrative Agent-Related Person has made any representation or warranty to
it, and that no act by any Administrative Agent-Related Person hereafter taken,
including any review of the affairs of the Borrower, any Guarantor or their
respective Subsidiaries, shall be deemed to constitute any representation or
warranty by any Administrative Agent-Related Person to any Lender. Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Administrative Agent-Related Person and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, Property,
financial and other condition and creditworthiness of the Borrower, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to

71

--------------------------------------------------------------------------------




the Borrower hereunder. Each Lender also represents that it will, independently
and without reliance upon any Administrative Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, Property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of the Borrower which may come into the possession
of any of the Administrative Agent-Related Persons.

        10.7    Indemnification.    Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent-Related Persons (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligation of the Borrower to do
so), pro rata according to each respective Lender's Pro Rata Share, each
Administrative Agent-Related Person from and against any and all Indemnified
Liabilities INCLUDING SUCH INDEMNIFIED LIABILITIES AS MAY ARISE OR BE CAUSED BY
THE NEGLIGENCE, SOLE, JOINT, CONCURRENT, COMPARATIVE OR OTHERWISE OF SUCH
ADMINISTRATIVE AGENT-RELATED PERSONS; provided, that no Lender shall be liable
for the payment to any Administrative Agent-Related Persons of any portion of
such Indemnified Liabilities to the extent the same arise from (i) the gross
negligence or willful misconduct of any Administrative Agent-Related Person or
(ii) a claim or action asserted by one or more other Administrative
Agent-Related Persons. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out of pocket expenses (including reasonable attorneys' fees and
expenses) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Transaction Document or any document contemplated by or referred to
herein, to the extent that the Administrative Agent is not reimbursed for such
expenses by or on behalf of the Borrower. The undertaking in this Section 10.7
shall survive the payment of all Obligations hereunder and the resignation or
replacement of the Administrative Agent.

        10.8    Administrative Agent in Individual Capacity.    Credit Suisse,
Cayman Islands Branch, and its Affiliates may make loans to, accept deposits
from, acquire or underwrite equity or debt securities of and generally engage in
any kind of banking, investment banking, trust, financial advisory, underwriting
or other business with the Borrower and its Affiliates as though Credit Suisse,
Cayman Islands Branch, was not the Administrative Agent hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, Credit Suisse, Cayman Islands Branch, or its Affiliates may
receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that the Administrative
Agent-Related Persons shall be under no obligation to provide such information
to them. With respect to Obligations held by it, Credit Suisse, Cayman Islands
Branch, shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the Administrative Agent.

        10.9    Successor Administrative Agent.    The Administrative Agent may
resign as Administrative Agent upon 30 days' notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Lenders shall appoint
from among the Lenders a successor administrative agent for the Lenders. If no
successor administrative agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders, a successor administrative agent from among
the Lenders. Upon the acceptance of its appointment as

72

--------------------------------------------------------------------------------




successor administrative agent hereunder, such successor administrative agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term "Administrative Agent" shall mean such
successor administrative agent and the retiring Administrative Agent's
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Article X and Sections 11.4 and
11.5 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
agent has accepted appointment as Administrative Agent by the date which is
30 days following a retiring Administrative Agent's notice of resignation, the
retiring Administrative Agent's resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Lenders appoint a successor
administrative agent as provided for above.

        10.10    Withholding Tax.    

        (a)   Each Lender (or Assignee or Participant) that is not a citizen or
resident of the United States of America, a corporation, partnership or other
entity created or organized in or under the laws of the United States of America
(or any jurisdiction thereof), or any estate or trust that is subject to federal
income taxation regardless of the source of its income (a "Non U.S. Lender")
shall deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of "portfolio interest" a statement substantially in the form of
Exhibit I to the effect that such Lender is eligible for a complete exemption
from withholding of U.S. taxes under Section 871(h) or 881(c) of the Code and a
Form W-8BEN, or any subsequent versions thereof or successors thereto properly
completed and duly executed by such Non U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non U.S. Lender on or before the date it becomes a party to
this Agreement (and in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non U.S. Lender is not legally able to deliver.

        (b)   A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender's reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

        (c)   If any Lender claiming exemption from United States withholding
Tax by filing IRS Form 4224 with the Administrative Agent sells, assigns, grants
a participation in, or otherwise transfers all or part of the Obligations held
by such Lender, such Lender agrees to undertake

73

--------------------------------------------------------------------------------






sole responsibility for complying with the withholding Tax requirements imposed
by Sections 1441 and 1442 of the Code.

        (d)   If any Lender is entitled to a reduction in the applicable
withholding Tax, the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable withholding Tax after
taking into account such reduction. If the forms or other documentation required
by Section a) of this Section are not delivered to the Administrative Agent,
then the Administrative Agent may withhold from any interest payment to such
Lender not providing such forms or other documentation an amount equivalent to
the applicable withholding Tax.

        (e)   If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
Tax ineffective, or for any other reason) such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties and interest, and
including any Taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section (e), together with all costs and
expenses (including Attorney Costs). The obligation of the Lenders under this
Section 10.10(e) shall survive the payment of all Obligations and the
resignation or replacement of the Administrative Agent.

        10.11    Arrangers; Syndication Agent and Co-Documentation
Agents.    Each of the Arrangers, the Syndication Agent and the Co-Documentation
Agents, in their respective capacities as such, shall have no duties or
responsibilities, and shall incur no liability, under this Agreement or the
other Loan Documents.

        10.12    Release of Collateral.    The Administrative Agent is hereby
irrevocably authorized by each of the Lenders to instruct the Collateral Trustee
to effect any release of Liens or guarantee obligations contemplated by
Section 11.26.

ARTICLE XI

MISCELLANEOUS

        11.1    Amendments and Waivers.    No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Borrower, any
Guarantor or any applicable Subsidiary therefrom, shall be effective unless the
same shall be in writing and signed by the Required Lenders (or by the
Administrative Agent at the written request of the Required Lenders) and the
Borrower and acknowledged by the Administrative Agent, and then any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it is given; provided, that no such waiver, amendment,
modification, termination or consent shall do any of the following:

        (a)   increase or extend the Commitment of any Lender, without the
signed written consent of such Lender;

        (b)   postpone the final maturity date of any Loan, postpone or delay
any other date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to any Lender
hereunder or under any other Loan Document (other than any mandatory prepayment
provision (and the dates and amounts thereof, including interest and any related
costs)), without the signed written consent of such Lender;

74

--------------------------------------------------------------------------------



        (c)   reduce the principal of, or the rate of interest specified herein
on any Loan, or (subject to clause (ii) below) any fees or other amounts payable
hereunder to any Lender or under any other Loan Document, without the signed
written consent of such Lender;

        (d)   change the Pro Rata Shares or change in any manner the definition
of "Required Lenders" or the Lenders required to rescind or annul an
acceleration, without the signed written consent of all Lenders;

        (e)   amend this Section 11.1 or Section 9.1, or any provision of this
Agreement which, by its terms, expressly requires the approval or concurrence of
all Lenders, without the signed written consent of all Lenders;

        (f)    release all, substantially all, or any material portion of the
Collateral (except for releases in connection with any Disposition or any
Restricted Subsidiary ceasing to be such in any designation or other transaction
which is permitted hereunder or under any Loan Document) without the signed
written consent of all Lenders;

        (g)   release any Guarantor from any Guaranty (except for releases in
connection with any Disposition or any Restricted Subsidiary ceasing to be such
in any designation or other transaction which is permitted hereunder or under
any Loan Document), without the signed written consent of all Lenders;

        (h)   modify the protections afforded to any SPC pursuant to the
provisions of Section 11.8(d) without the written consent of such SPC; or

        (i)    change the provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to, or
Collateral pledged for the benefit of, Lenders holding Loans of a Series
differently from the rights of Lenders holding Loans of any other Series without
the prior written consent of Lenders having an Aggregate Exposure equal to at
least 50% of the sum of the Aggregate Exposures of all Lender holding Loans of
the Series adversely affected.

provided further, however, that (i) any amendment, modification, termination or
waiver of any of the provisions contained in Article V shall be effective only
if evidenced by a writing signed by or on behalf of the Administrative Agent and
the Required Lenders, (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders or each Lender directly adversely affected thereby,
as the case may be, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document and (iii) notwithstanding
anything in this Section 11.1 to the contrary, any amendment to this Agreement
or any other Loan Document may be effected in accordance with the last sentence
of Section 2.12(b).

        11.2    Notices.    

        (a)   All notices, requests and other communications shall be in writing
and mailed, faxed or delivered, to the address or facsimile number specified for
notices on the signature pages hereof; or, as directed to the Borrower or the
Administrative Agent, to such other address as shall be designated by such party
in a written notice to the other parties, and as directed to any other party, at
such other address as shall be designated by such party in a written notice to
the Borrower and the Administrative Agent.

        (b)   All such notices, requests and communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine, respectively, or if mailed, upon the third Business Day after the date
deposited into the U.S. mail, or if delivered, upon delivery; except that
notices pursuant to Article II or Article IX shall not be effective until
actually received by the Administrative Agent.

75

--------------------------------------------------------------------------------



        (c)   Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Borrower to give such notice and the
Administrative Agent and the Lenders shall not have any liability to the
Borrower or other Person on account of any action taken or not taken by the
Administrative Agent or the Lenders in reliance upon such telephonic or
facsimile notice. The obligation of the Borrower to repay the Loans shall not be
affected in any way or to any extent by any failure by the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in the telephonic or
facsimile notice.

        11.3    No Waiver; Cumulative Remedies.    No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights and remedies
of the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights and remedies than
they would have otherwise have.

        11.4    Costs and Expenses.    The Borrower shall:

        (a)   whether or not the transactions contemplated hereby are
consummated, pay or reimburse the Administrative Agent within five Business Days
after demand for all reasonable costs and expenses incurred by the
Administrative Agent or any other Agent, the Lenders or any of their Affiliates
in connection with the syndications of the extensions of credit hereunder (other
than fees payable to syndicate members) and the development, preparation,
delivery, administration and execution of, and any amendment, supplement, waiver
or modification to (in each case, whether or not consummated), this Agreement,
any Loan Document and any other documents prepared in connection herewith or
therewith, the consummation of the transactions contemplated hereby and thereby,
and the syndication of the credit facilities provided herein, including Attorney
Costs incurred by the any such Person with respect thereto except such costs and
expenses as may be incurred by the assignor Lenders or Assignee under
Section 11.8(a); and

        (b)   pay or reimburse the Administrative Agent, any other Agent and
each Lender within five Business Days after demand for all costs and expenses
(including Attorney Costs) incurred by each of them in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or any other Loan Document during the existence of an Event
of Default or after acceleration of the Loans (including in connection with any
"workout" or restructuring regarding the Loans, and including in any Insolvency
Proceeding or appellate proceeding).

        11.5    Indemnity.    Whether or not the transactions contemplated
hereby are consummated, the Borrower shall indemnify and hold each Agent-Related
Person and each Lender and each of their respective Affiliates, successors and
assignors and its and their respective officers, directors, employees, counsel,
agents, advisors, controlling Persons, members and attorneys in fact (each, an
"Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans, and the termination, resignation or replacement of the
Administrative Agent or replacement of any Lender) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, including any
of

76

--------------------------------------------------------------------------------



the Transaction Documents, or the transactions contemplated hereby, including
the Specified Acquisitions, or any action taken or omitted by any such Person
under or in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement, any
Transaction Document, the Loans or the use of the proceeds thereof, whether or
not any Indemnified Person is a party thereto (all the foregoing, collectively,
the "Indemnified Liabilities"), WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES
ARISE OUT OF OR AS A RESULT OF ANY INDEMNIFIED PARTY'S NEGLIGENCE IN WHOLE OR IN
PART, INCLUDING, WITHOUT LIMITATION, THOSE CLAIMS WHICH RESULT FROM THE SOLE,
JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED PARTY, OR ANY ONE
OR MORE OF THEM; provided, that the Borrower shall have no obligation hereunder
to any Indemnified Person with respect to Indemnified Liabilities (including
without limitation under Section 3.1(d)) to the extent same arise from the gross
negligence or willful misconduct of any Indemnified Person. No Indemnified
Person shall be liable for any damages arising from the use by unauthorized
Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons or for any special, indirect, consequential or
punitive damages in connection with this Agreement. All amounts due under this
Section 11.5 shall be payable not later than thirty (30) days after written
demand therefor. The agreements in Sections 11.4 and 11.5 shall survive payment
of all other Obligations.

        11.6    Setoff; Payments Set Aside.    

        (a)   If an Event of Default shall have occurred and be continuing, and
(i) if the Loans have been accelerated or otherwise become due and payable or
(ii) with the consent of the Administrative Agent, each Lender is hereby
authorized at any time and from time to time, except to the extent prohibited by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Borrower or
any Guarantor against any of and all the Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

        (b)   To the extent that the Borrower makes a payment to the
Administrative Agent or the Lenders, or the Administrative Agent or the Lenders
exercise their right of set-off, and such payment or the proceeds of such
set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, debtor-in-possession, receiver or any
other Person, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent or such
Lender upon demand its Pro Rata Share of any amount so recovered from or repaid
by the Administrative Agent or such Lender.

        11.7    Successors and Assigns.    This Agreement shall become effective
on the Closing Date after it shall have been executed by the Borrower, each
Guarantor and the Administrative Agent and after the Administrative Agent shall
have been notified by each Lender that such Lender has executed it and
thereafter this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender.

77

--------------------------------------------------------------------------------



        11.8    Assignments, Participations, etc.    

        (a)   Each Lender may assign to one or more assignees (each, an
"Assignee") all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent of the Administrative Agent
(not to be unreasonably withheld or delayed); provided, that (i) the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance substantially in the
form of Exhibit J (the "Assignment and Acceptance") with respect to such
assignment is delivered to the Administrative Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds (as
defined below)) shall not, unless consented to by the Administrative Agent, be
less than $1,000,000 (or, if less, the entire remaining amount of such Lender's
Commitment or Loans), (ii) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually) and shall pay to the
Administrative Agent a processing and recordation fee in the amount of $3,500.00
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent), provided, that only one such fee shall be payable in the case of
concurrent assignments to Persons that, after giving effect to such assignments,
will be Related Funds and (iii) the Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an administrative questionnaire in such form
as supplied from time to time by the Administrative Agent (an "Administrative
Questionnaire") and all applicable tax forms. Upon acceptance and recording
pursuant to Section (c), from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender's rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Article III and Section 11.5, as well as to any fees
accrued for its account prior to the effective date specified in such Assignment
and Acceptance and not yet paid). The term "Related Funds" shall mean with
respect to any Lender that is a fund or combined investment vehicle that invests
in bank loans, any other fund that invests in bank loans and is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

        (b)   By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such Assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such Assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 5.1 or delivered pursuant to Section 7.1, the Intercreditor

78

--------------------------------------------------------------------------------






Agreement, the Collateral Trust Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such Assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such Assignee appoints
and authorizes the Administrative Agent and the Collateral Trustee to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the Collateral Trust Agreement, respectively, as are delegated to the
Administrative Agent and the Collateral Trustee, respectively, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto; and (vii) such Assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender and will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement or the
Collateral Trust Agreement. The Administrative Agent shall be entitled to rely,
without any independent investigation, on the representations and warranties and
other statements deemed to be made by the assigning Lender and the Assignee
pursuant to this Section 11.8(b) and shall not incur any liability for relying
thereon.

        (c)   The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it. Upon its receipt of, and
consent to, a duly completed Assignment and Acceptance executed by an assigning
Lender and an Assignee, an Administrative Questionnaire completed in respect of
the Assignee (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section (b) above, if applicable,
and the written consent of the Administrative Agent to such assignment and any
applicable tax forms, the Administrative Agent shall (i) accept such Assignment
and Acceptance and (ii) record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in Section (c). The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender's Loans) at any reasonable time and from time to time upon
reasonable prior notice.

        (d)   Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender") may grant to a special purpose funding vehicle (an
"SPC"), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower on the Closing Date pursuant to this
Agreement; provided, that (i) nothing herein shall constitute a commitment by
any SPC to make any Loan and (ii) if an SPC elects not to exercise such option
or otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior Indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 11.8, any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the

79

--------------------------------------------------------------------------------






Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

        (e)   Within five Business Days after its receipt of notice by the
Administrative Agent that it has received an executed Assignment and Acceptance
and payment of the processing fee, if a Note was issued in respect of the
assigned interests, upon the request of the Administrative Agent by the
Assignee, the Borrower shall execute and deliver to the Administrative Agent a
new Note evidencing such Assignee's assigned Loans and, if the assignor Lender
has retained a portion of its Loans and its Commitment, a replacement Note, upon
the request of the Administrative Agent by the assignor Lender, in the principal
amount equal to the Loans and Commitments, if any, retained by the assignor
Lender (such Note to be in exchange for, but not in payment of, the Note held by
such Lender).

        (f)    Any Lender may at any time sell to one or more commercial banks
or other Persons not Affiliates of the Borrower (a "Participant") participating
interests in any Loans, the Commitment of that Lender, if any, and the other
interests of that Lender (the "Originating Lender") hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender's obligations
under this Agreement shall remain unchanged, the Originating Lender shall remain
a Lender for all purposes hereof and the other Loan Documents to which such
Originating Lender is a party, and the Participant may not become a Lender for
purposes hereof or for any other of the Loan Documents, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the Borrower and the Administrative Agent shall continue to deal solely
and directly with the Originating Lender in connection with the Originating
Lender's rights and obligations under this Agreement and the other Loan
Documents, and (iv) no Lender shall transfer or grant any participating interest
under which the Participant has rights to approve any amendment to, or any
consent or waiver with respect to, this Agreement or any other Loan Document,
except to the extent such amendment, consent or waiver would require unanimous
consent of the Lenders. In the case of any such participation, the Participant
shall not have any rights under this Agreement, or any of the other Loan
Documents (the Participant's rights against the Originating Lender in respect of
such participation being those set forth in the agreement creating or evidencing
such participation with such Lender), and all amounts payable by the Borrower
hereunder shall be determined as if such Lender had not sold such participation;
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement.

        (g)   Each Lender agrees to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information identified
as "confidential" or "secret" by the Borrower and provided to it by the Borrower
or any of its Subsidiaries, or by the Administrative Agent on such Company's or
Subsidiary's behalf, under or in connection with this Agreement or any other
Loan Document, and neither it nor any of its Affiliates shall use any such
information other than in connection with or in enforcement of this Agreement
and the other Loan Documents, except to the extent such information (i) was or
becomes generally available to the public other than as a result of disclosure
by such Lender, or (ii) was or becomes available on a non confidential basis
from a source other than the Borrower, provided, however, that such source is
not bound by a confidentiality agreement with the Borrower known to the Lender;
provided further, however, that any Lender may disclose such information (A) at
the request or pursuant to any requirement of any Governmental Authority to
which such Lender is subject or in connection

80

--------------------------------------------------------------------------------






with an examination of such Lender by any such authority; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable Requirement of Law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(E) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document; (F) to such Lender's
independent auditors and other professional advisors; (G) to any Affiliate of
such Lender, or to any Participant or Assignee, actual or potential, provided
that such Affiliate, Participant or Assignee agrees to keep such information
confidential to the same extent required of the Lenders hereunder, and (H) as to
any Lender, as expressly permitted under the terms of any other document or
agreement regarding confidentiality to which the Borrower is party or is deemed
party with such Lender.

        (h)   Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement and the Notes held by it in
favor of any Federal Reserve Lender in accordance with Regulation A of the FRB
or U.S. Treasury Regulation 31 CFR §203.14, and such Federal Reserve Lender may
enforce such pledge or security interest in any manner permitted under
applicable law. Any Lender may at any time assign all or any portion of its
rights under this Agreement to secure extensions of credit to such Lender or in
support of obligations owed by such Lender; provided, that no such assignment
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

        (i)    Notwithstanding anything to the contrary in Section 11.8(g) or
any other provision of this Agreement or any other Loan Document, any party
hereto or thereto (and each employee, representative, or other agent of such
party) may disclose to any and all Persons, without limitation of any kind, the
Tax treatment and Tax structure of the transactions contemplated herein and
therein and all materials of any kind in each case within the meaning of United
States Treasury Regulation Section 1.6011-4 (including opinions or other Tax
analyses) that are provided to such party relating to such Tax treatment and Tax
structure; provided, that with respect to any document or similar item that in
either case contains information concerning Tax treatment or Tax structure of
the transactions contemplated by this Agreement as well as other information,
this Section 11.8(i) shall only apply to such portions of the document or
similar item that relate to such Tax treatment or Tax structure.

        (j)    If any Lender (such Lender, a "Non-Consenting Lender") has failed
to consent to a proposed amendment, modification, termination, waiver, or
departure from any provision, which pursuant to the terms of Section 11.1 the
consent of such Lender is required, with respect to which the Required Lenders
shall have granted their consent and which will become effective if the Borrower
is able to take the actions referred to in this paragraph (j), then provided no
Event of Default then exists, the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by requiring such Non-Consenting Lender to assign its Loans and its Commitments
to one or more assignees reasonably acceptable to the Administrative Agent,
provided that: (a) all Obligations of the Borrower (other than principal and
interest on the Loans) owing to such Non-Consenting Lender being replaced,
including all Premiums (if any) and other amounts accrued for the account of
such Non-Consenting Lender hereunder, shall be paid in full by the Borrower to
such Non-Consenting Lender concurrently with such assignment and (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the sum of the principal of and interest accrued to the
date of such payment on the outstanding Loans of such Non-Consenting Lender. Any
such payment made to a Non-Consenting Lender shall be deemed to be a prepayment
by the Borrower for the purposes of Section 2.4 hereto. In connection with any
such assignment the Borrower, the Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise

81

--------------------------------------------------------------------------------






comply with the other provisions of this Section 11.8. In connection with any
such replacement, if the replaced Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance reflecting such
replacement within five Business Days of the date on which the replacement
Lender executes and delivers such Assignment and Acceptance to the replaced
Lender, then such replaced Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.

        11.9    Interest.    It is the intention of the parties hereto to comply
with applicable usury laws, if any; accordingly, notwithstanding any provision
to the contrary in this Agreement, the Notes or in any of the other Loan
Documents securing the payment hereof or otherwise relating hereto, in no event
shall this Agreement, the Notes or such other Loan Documents require or permit
the payment, taking, reserving, receiving, collection, or charging of any sums
constituting interest under applicable laws which exceed the Highest Lawful
Rate. If any such excess interest is called for, contracted for, charged, taken,
reserved, or received in connection with the Loans evidenced by the Notes or in
any of the Loan Documents securing the payment thereof or otherwise relating
thereto, or in any communication by the Administrative Agent or the Lenders or
any other Person to the Borrower or any other Person, or in the event all or
part of the principal or interest thereof shall be prepaid or accelerated, so
that under any of such circumstances or under any other circumstance whatsoever
the amount of interest contracted for, charged, taken, reserved, or received on
the amount of principal actually outstanding from time to time under the Notes
or any other Loan Document shall exceed the Highest Lawful Rate, then in any
such event it is agreed as follows: (i) the provisions of this Section 11.9
shall govern and control, (ii) neither any Company nor any other Person now or
hereafter liable for the payment of the Notes shall be obligated to pay the
amount of such interest to the extent such interest is in excess of the Highest
Lawful Rate, (iii) any such excess which is or has been received notwithstanding
this Section 11.9 shall be credited against the then unpaid principal balance of
the Notes or, if the Notes have been or would be paid in full, refunded to the
Borrower, and (iv) the provisions of this Agreement, the Notes and the other
Loan Documents securing the payment thereof and otherwise relating thereto, and
any communication to the Borrower, shall immediately be deemed reformed and such
excess interest reduced, without the necessity of executing any other document,
to the Highest Lawful Rate as now or hereafter construed by courts having
jurisdiction hereof or thereof. Without limiting the foregoing, all calculations
of the rate of the interest contracted for, charged, collected, taken, reserved,
or received in connection with the Notes, this Agreement or any other Loan
Document which are made for the purpose of determining whether such rate exceeds
the Highest Lawful Rate shall be made to the extent permitted by applicable laws
by amortizing, prorating, allocating and spreading during the period of the full
term of the Loans, including all prior and subsequent renewals and extensions,
all interest at any time contracted for, charged, taken, collected, reserved, or
received. The terms of this Section 11.9 shall be deemed to be incorporated in
every document and communication relating to the Notes, the Loans or any other
Loan Document.

        11.10    Indemnity and Subrogation.    In addition to all such rights of
indemnity and subrogation as any Guarantor may have under applicable law, the
Borrower agrees that in the event a payment shall be made by a Guarantor under a
Guaranty in respect of a Credit Extension to the Borrower, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment subject to the provisions of the
Guaranty executed by such Guarantor. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under this Section 11.10
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the indefeasible payment in full
of the Obligations, and no payments may be made in respect of such rights of
indemnity, contribution or subrogation until all the Obligations have been paid
in full and the Commitment shall have expired. No failure on the part of the
Borrower to make the payments required by this Section 11.10 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of the

82

--------------------------------------------------------------------------------




Guarantors with respect to any Guaranty, and each Guarantor shall remain liable
for the full amount of the obligation of the Guarantors under each such Guaranty
in accordance therewith.

        11.11    Automatic Debits of Fees.    With respect to any fee or any
other cost or expense (including Attorney Costs) due and payable to the
Administrative Agent under the Loan Documents, the Borrower hereby irrevocably
authorizes the Administrative Agent, after giving reasonable prior notice to the
Borrower, to debit any deposit account of the Borrower with the Administrative
Agent in an amount such that the aggregate amount debited from all such deposit
accounts does not exceed such fee or other cost or expense. If there are
insufficient funds in such deposit accounts to cover the amount of the fee or
other cost or expense then due, such debits will be reversed (in whole or in
part, in the Administrative Agent's sole discretion) and such amount not debited
shall be deemed to be unpaid. No such debit under this Section 11.11 shall be
deemed a set-off.

        11.12    Notification of Addresses, Lending Offices, Etc.    Each Lender
shall notify the Administrative Agent in writing of any changes in the address
to which notices to the Lender should be directed, of addresses of any Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

        11.13    Counterparts.    This Agreement may be executed in any number
of separate counterparts, no one of which need be signed by all parties; each of
which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument. A fully executed counterpart of this Agreement by facsimile
signatures or delivery of signatures by other electronic imaging means shall be
binding upon the parties hereto.

        11.14    Severability.    The invalidity, illegality or unenforceability
of any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

        11.15    No Third Parties Benefited.    This Agreement is made and
entered into for the sole protection and legal benefit of the Borrower, the
Guarantors, the Lenders, the Administrative Agent, the Administrative
Agent-Related Persons and the Indemnified Persons, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.

        11.16    Governing Law, Jurisdiction.    THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        11.17    Submission To Jurisdiction; Waivers.    Each of the Borrower
and each Guarantor hereby irrevocably and unconditionally, and shall cause each
of their respective Subsidiaries to irrevocably and unconditionally:

        (a)   submit, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto

83

--------------------------------------------------------------------------------



agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower and each Guarantor or
its properties in the courts of any jurisdiction.

        (b)   waive, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

        (c)   consent to service of process in the manner provided for notices
herein. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

        11.18    Entire Agreement.    This Agreement, together with the other
Loan Documents, embodies the entire agreement and understanding among the
Borrower, the Guarantors, the Lenders and the Administrative Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, oral or written, relating to the subject matter hereof and thereof.

        11.19    NO ORAL AGREEMENTS.    THIS WRITTEN TERM LOAN AGREEMENT,
TOGETHER WITH THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH,
REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

        11.20    Accounting Changes.    In the event that any Accounting Change
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrower and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Change with the desired result that the criteria for evaluating
the Borrower's financial condition shall be the same after such Accounting
Change as if such Accounting Change had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. "Accounting Change"
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Accounting Principles
Board or the American Institute of Certified Public Accountants or the Financial
Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the U.S. accounting profession) or, if applicable,
the SEC.

        11.21    WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.    EACH OF THE
BORROWER, EACH GUARANTOR AND EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR
ASSOCIATED THEREWITH, BEFORE OR AFTER MATURITY; (B) WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
SUCH LITIGATION ANY "SPECIAL DAMAGES," AS DEFINED BELOW, (C) CERTIFIES THAT NO
PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY

84

--------------------------------------------------------------------------------




HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(D) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 11.21. AS USED IN THIS SECTION, "SPECIAL DAMAGES" INCLUDES ALL SPECIAL,
CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT
DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY
PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.

        11.22    Intercreditor Agreement; Collateral Trust Agreement.    Each
Lender (a) acknowledges that it has received a copy of the Intercreditor
Agreement, (b) acknowledges and agrees to Credit Suisse acting as the
Administrative Agent and the First Lien Credit Agent, (c) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (d) hereby
agrees that it will be bound by and take no actions contrary to the
Intercreditor Agreement or the Collateral Trust Agreement and (e) hereby
irrevocably authorizes and instructs the Administrative Agent to enter into and
perform the Intercreditor Agreement and to be party to and perform the
Collateral Trust Agreement on its behalf.

        11.23    USA PATRIOT Act.    Each Lender and the Administrative Agent
and the other Security Documents hereby notifies each Loan Party that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with said Act.

        11.24    Acknowledgments.    Each of the Borrower and each Guarantor
hereby acknowledges that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

        (b)   neither the Administrative Agent nor the other Agents nor any
Lender has any fiduciary relationship with or duty to the Borrower or any
Guarantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Administrative Agent, the
other Agents and the Lenders, on one hand, and the Borrower and the Guarantors,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

        (c)   no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent, the other Agents and the Lenders or among the Borrower and
the Guarantors and the Lenders.

        11.25    Survival of Representations and Warranties.    All covenants,
agreements, representations and warranties made by the Borrower and each
Guarantor herein, in the other Loan Documents and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of this Agreement, the consummation of the Specified
Acquisitions and the making of the Loans and other extensions of credit
hereunder by the Lenders, regardless of any investigation made by the Lenders or
on their behalf and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not been terminated. The provisions
of Sections 11.5 and 11.10 and, until the first anniversary of the final
Maturity Date of all Loans, 11.8(g) shall remain operative and in full force and
effect regardless of the expiration of the

85

--------------------------------------------------------------------------------



term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the invalidity or enforceability of any term or provision of this Agreement or
any other Loan Document or any investigation made by or on behalf of the
Administrative Agent or any Lender.

        11.26    Release of Collateral and Guarantee Obligations.    

        (a)   Notwithstanding anything to the contrary contained herein or in
any other Loan Document (other than the Intercreditor Agreement and the
Collateral Trust Agreement), upon request of the Borrower in connection with any
Disposition of Property that is permitted by Section 8.2 (other than a
Disposition to the Borrower or a Restricted Subsidiary) and otherwise made in
compliance with the Loan Documents (but subject to the provisions to the
Intercreditor Agreement and the Collateral Trust Agreement), unless a Triggering
Event has occurred and is continuing at the time of such Disposition, the
Administrative Agent shall (without notice to, or vote or consent of, any Lender
or any Qualifying Counterparty):

        (i)    issue written directions to the Collateral Trustee in accordance
with Section 7.02 of the Collateral Trust Agreement authorizing the Collateral
Trustee to release its security interest in any Collateral being Disposed of in
such Disposition; and

        (ii)   take such actions as shall be required to release any Guarantee
Obligations under any Loan Document of any Person that is no longer a Restricted
Subsidiary following in such Disposition, to the extent necessary to permit
consummation of such Disposition in accordance with the Loan Documents;

provided, that the Borrower shall have delivered to the Administrative Agent and
the Collateral Trustee, at least ten Business Days prior to the date of the
proposed release (or such shorter period agreed to by the Administrative Agent
and the Collateral Trustee), a written request for release identifying the
relevant Collateral being Disposed of in such Disposition and the terms of such
Disposition in reasonable detail, including the date thereof, the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Loan Documents and that the proceeds of such Disposition will be
applied in accordance with this Agreement and the other Loan Documents.

        (b)   Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than obligations in respect of
any Qualifying Derivative Contract) have been paid in full and all Commitments
have terminated or expired, upon request of the Borrower, the Administrative
Agent shall (without notice to, or vote or consent of, any Lender, or any
Qualifying Counterparty) (i) issue written directions to the Collateral Trustee
in accordance with Section 7.02 of the Collateral Trust Agreement authorizing
the Collateral Trustee to release its security interest in all Collateral, and
(ii) take such actions as shall be required to release all guarantee obligations
provided for in any Loan Document, whether or not on the date of such release
there may be outstanding Obligations in respect of the Qualifying Derivative
Contracts. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

        (c)   Notwithstanding anything to the contrary contained herein or in
any other Loan Document (other than the Intercreditor Agreement and the
Collateral Trust Agreement), upon request of the Borrower in connection with any
Restricted Subsidiary becoming a Partially Owned

86

--------------------------------------------------------------------------------






Operating Company or the designation by the Company of any Restricted Subsidiary
as an Unrestricted Subsidiary, Permitted MLP or Permitted GP in accordance with
Section 8.4 and the definition of "Unrestricted Subsidiary", "Permitted MLP" or
"Permitted GP", as applicable, in each case as permitted by and in compliance
with the Loan Documents, but subject to the provisions of the Intercreditor
Agreement and the Collateral Trust Agreement, unless a Triggering Event has
occurred and is continuing, the Administrative Agent shall (without notice to,
or vote or consent of, any Lender or any Qualifying Counterparty) if such
Restricted Subsidiary is a Guarantor:

        (i)    issue written directions to the Collateral Trustee in accordance
with Section 7.02 of the Collateral Trust Agreement authorizing the Collateral
Trustee to release its security interest in any Collateral owned by such
Restricted Subsidiary; and

        (ii)   take such actions as shall be required to release any Guarantee
Obligations of such Restricted Subsidiary under any Loan Document;

provided, that the Borrower shall have delivered to the Administrative Agent and
the Collateral Trustee, at least ten Business Days prior to the date of the
proposed release (or such shorter period agreed to by the Administrative Agent
and the Collateral Trustee), a written request for release identifying the
Restricted Subsidiary ceasing to be a Restricted Subsidiary and the terms of the
relevant transaction in reasonable detail, including the date thereof and any
expenses in connection therewith, together with a certification by the Borrower
stating that such transaction is in compliance with this Agreement and the other
Loan Documents.

        11.27    Replacement/Refinancing; Reaffirmation.    

        (a)   From and after the Closing Date, this Agreement replaces and
refinances in its entirety the Existing Term Loan Agreement; and the Existing
Term Loan Agreement shall thereafter be of no further force and effect except
the provisions of Sections 11.4 and 11.5 and 11.10 and, until the first
anniversary of the Maturity Date of all Loans, Section 11.8(g) shall remain
operative and in full force and effect. Notwithstanding the payment of all
"Loans" under the Existing Term Loan Agreement and any provision of
Section 11.26(b) of the Existing Term Loan Agreement to the contrary, the
Existing Term Loan Agent shall have no obligation to, and shall not, take any
actions to release any security interest or guarantee (including issuing any
directions to the Collateral Trustee to release any Lien) under any "Loan
Document" (as defined in the Existing Term Loan Agreement).

        (b)   Neither this Agreement nor the repayment of any "Loans" under the
Existing Term Loan Agreement with the proceeds of Loans hereunder shall
discharge or release, or change the priority of, any Security Document or any
security interest granted pursuant hereto, it being the intention of the parties
hereto that the Liens granted to the Collateral Trustee under the Security
Documents continue in full force and effect without impairment of the validity,
enforceability, priority or perfection or otherwise in any manner, to secure the
Sharing Obligations (including from and after the Closing Date, the Obligations)
from time to time outstanding.

        (c)   Each of the Borrower and each Guarantor reaffirms the Liens
granted pursuant to the Security Documents to the Collateral Trustee for the
benefit of the Secured Parties, which Liens shall continue in full force and
effect during the term of this Agreement and any renewals or extensions thereof
and shall continue to secure the Sharing Obligations.

        (d)   Each of the Guarantors reaffirms the guaranties made pursuant to
the Guaranty (or a joinder thereto) in favor of the Administrative Agent for the
benefit of the Lender Parties, which guaranties shall continue in full force and
effect during the term of this Agreement and any renewals or extensions thereof
as guaranties of the Obligations.

87

--------------------------------------------------------------------------------



        (e)   From and after the Closing Date, except as the context otherwise
provides, (i) all references to the Existing Term Loan Agreement (or to any
amendment, supplement, modification, amendment and restatement, replacement or
refinancing thereof) in the Loan Documents (other than this Agreement) shall be
deemed to refer to this Agreement as the same may be further amended, restated,
supplemented, modified, replaced or refinanced from time to time pursuant to the
terms of this Agreement and of the Intercreditor Agreement, (ii) all references
to any section (or subsection) of the Existing Term Loan Agreement in any Loan
Document (but not herein) shall be amended to become mutatis mutandis,
references to the corresponding provisions of this Agreement and as the same may
be further amended, restated, supplemented, modified, replaced or refinanced
from time to time pursuant to the terms of this Agreement and of the
Intercreditor Agreement, and (iii) all references to this Agreement herein
(including for purposes of indemnification and reimbursement of fees) shall be
deemed to be references to this Agreement as the same may be further amended,
restated, supplemented, modified, replaced or refinanced from time to time
pursuant to the terms of this Agreement and of the Intercreditor Agreement.

        (f)    This Agreement is limited as written and is not a consent to any
other amendment, restatement, waiver or other modification, whether or not
similar, and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended by this Agreement or any other Loan
Document.

        (g)   Each Loan Party hereby consents to this Agreement and the
transactions contemplated hereby and confirms its respective guarantees, pledges
and grants of security interests, as applicable, under and subject to the terms
of each of the Loan Documents to which it is a party, and agrees that,
notwithstanding the effectiveness of this Agreement, such guarantees, pledges
and grants of security interests, and the terms of each of the Security
Documents to which it is a party, shall continue to be in full force and effect.

        (h)   Each Loan Party, the Administrative Agent, the Existing Term Loan
Agent and the Collateral Trustee acknowledges and agreed to each of the matters
set forth in Section 6.30(c).

[THE REMAINDER OF THIS PAGE IS LEFT BLANK]

88

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.


 
 
COMPANY:
 
 
VENOCO, INC.
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer
 
 
GUARANTORS:
 
 
WHITTIER PIPELINE CORPORATION
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
President
 
 
BMC, LTD., A CALIFORNIA LIMITED PARTNERSHIP
 
 
By:
 
Venoco, Inc., General Partner
 
 
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer
 
 
TEXCAL ENERGY (LP) LLC
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer
 
 
TEXCAL ENERGY (GP) LLC
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer

[Term Loan Agreement Signature Page]

--------------------------------------------------------------------------------




 
 
GUARANTORS:
 
 
TEXCAL ENERGY NORTH CAL L.P.
 
 
By:
 
TEXCAL ENERGY (GP) LLC,
as general partner
 
 
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer
 
 
TEXCAL ENERGY SOUTH CAL L.P.
 
 
By:
 
TEXCAL ENERGY (GP) LLC,
as general partner
 
 
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer
 
 
TEXCAL ENERGY SOUTH TEXAS L.P.
 
 
By:
 
TEXCAL ENERGY (GP) LLC,
as general partner
 
 
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer
 
 
Address for Notice to the Borrower and the
Guarantors:
Principal Place of Business
and Chief Executive Office:
 
 
 
 
370 17th Street, Suite 2950
Denver, Colorado 80202-1370
Attention: Chief Financial Officer
Facsimile No.: (303) 626-8315

[Term Loan Agreement Signature Page]

--------------------------------------------------------------------------------




 
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent and as a Lender
(and, solely for purposes of Section 11.27, as Existing Term Loan Agent and as
Collateral Trustee)
 
 
By:
 
/s/  VANESSA GOMEZ      

--------------------------------------------------------------------------------

Name: Vanessa Gomez
Title: Vice President
 
 
By:
 
/s/  NUPUR KUMAR      

--------------------------------------------------------------------------------

Name: Nupur Kumar
Title: Associate
 
 
Address:
 
Eleven Madison Avenue
New York, NY 10010     Facsimile No.1:   (212) 448-3755     Facsimile No.2:  
(212) 322-0419     Attention:   Vanessa Gomez
 
 
with copy to:
 
 
 
 
Address:
 
Credit Suisse
Transaction Management Group
Eleven Madison Avenue
New York, NY 10010     Facsimile No.:   (212) 743-2375     Attention:   Lillian
Cortes
 
 
Applicable Lending Office
for Base Rate Loans and
LIBO Rate Loans:
 
 
Address:
 
One Madison Avenue
New York, NY 10010     Facsimile No.1:   (212) 538-6851     Facsimile No.2:  
(212) 325-8317     Attention:   Ed Markowski

[Term Loan Agreement Signature Page]

--------------------------------------------------------------------------------




 
 
UBS SECURITIES LLC, as Syndication Agent
 
 
By:
 
/s/  MARY E. EVANS      

--------------------------------------------------------------------------------

Name: Mary E. Evans
Title: Associate Director
 
 
By:
 
/s/  IRJA R. OTSA      

--------------------------------------------------------------------------------

Name: Irja R. Otsa
Title: Associate Director
 
 
Address:
 
677 Washington Blvd.
Stamford, CT 06901     Facsimile No.:   203-719-3888     Attention:   Robert
Arscott
 
 
with a copy to:
 
 
Address:
 
677 Washington Blvd.
Stamford, CT 06901     Facsimile No.:   203-719-3888     Attention:   Marie
Haddad
 
 
BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as Co-Documentation Agent
 
 
By:
 
/s/  JOSEPH A. BLISS      

--------------------------------------------------------------------------------

Joseph A. Bliss
Managing Director
 
 
Address:
 
Bank of Montreal
Houston Agency
700 Louisiana Street
4400 Bank of America Center
Houston, Texas 77002
 
 
Facsimile No.:
 
(713) 223-4007
 
 
Attention:
 
Joseph A. Bliss

[Term Loan Agreement Signature Page]

--------------------------------------------------------------------------------




 
 
LEHMAN COMMERCIAL PAPER INC., as Co- Documentation Agent
 
 
By:
 
/s/  FRANK TURNER      

--------------------------------------------------------------------------------

Name: Frank Turner
Title: Sr. Vice President
 
 
Address:
 
745 7th Avenue, 5th Floor
New York, NY 10019     Facsimile No.:   646-758-1986     Attention:   Frank
Turner
 
 
with a copy to:
 
 
Address:
 
745 7th Avenue, 5th Floor
New York, NY 10019     Facsimile No.:   212-520-0450     Attention:   Cindy Eng

[Term Loan Agreement Signature Page]

--------------------------------------------------------------------------------



FIRST AMENDMENT TO TERM LOAN AGREEMENT

        FIRST AMENDMENT, dated as of November 7, 2007 (this "Amendment"), to
TERM LOAN AGREEMENT, dated as of May 7, 2007 (as heretofore amended, restated or
otherwise modified and in effect on the date hereof, the "Term Loan Agreement"),
among VENOCO, INC., a Delaware corporation (the "Borrower"); each of the
Subsidiaries party hereto, as Guarantors; each of the financial institutions
which is or which may from time to time become a party to this Amendment
(individually, a "Lender" and collectively, the "Lenders"); CREDIT SUISSE,
CAYMAN ISLANDS BRANCH, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the "Administrative
Agent"); UBS SECURITIES LLC, as syndication agent (in such capacity, the
"Syndication Agent"), CREDIT SUISSE SECURITIES (USA) LLC, and UBS
SECURITIES LLC, as joint lead arrangers (in such capacities, the "Arrangers"),
LEHMAN COMMERCIAL PAPER INC. and BANK OF MONTREAL, as co-documentation agents
(in such capacities, "Co-Documentation Agents") and LEHMAN BROTHERS INC. and BMO
CAPITAL MARKETS CORP., as co-arrangers (in such capacity, the "Co-Arrangers").

W I T N E S S E T H:

        WHEREAS, the parties hereto desire to amend the Term Loan Agreement on
the terms and subject to the conditions set forth herein; and

        WHEREAS, the Lenders have agreed to make such amendments solely upon the
terms and conditions provided for in this Amendment;

        NOW, THEREFORE, in consideration of the premises herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

        1.    Defined Terms.    Unless otherwise noted herein, terms defined in
the Term Loan Agreement and used herein shall have the meanings given to them in
the Term Loan Agreement.

        2.    Amendment to Term Loan Agreement.    In reliance on the
representations and warranties set forth in Section 3 below and subject to the
satisfaction of the conditions set forth in Section 4 below, Section 8.10(a)(i)
of the Term Loan Agreement is hereby amended and restated in its entirety to
read as follows:

"(a) (i) Derivative Contracts entered into with the purpose and effect of fixing
prices on oil or gas expected to be produced by such Person; provided, that at
all times (A) no such contract shall be for speculative purposes; (B) as of any
date (the "Calculation Date") no such contract, when aggregated with all
Derivative Contracts permitted under this Section 8.10(a)(i), but excluding
Derivative Contracts described in clause (E) of this Section 8.10(a)(i), shall
cover a notional volume in excess of 80% of the total Projected Oil and Gas
Production to be produced in any month; (C) each such contract (excluding
Derivative Contracts offered by national commodity exchange) shall be with an
Approved Counterparty; (D) no such contract requires the Borrower to put up
money, assets, letters of credit or other security against the event of its
non-performance prior to actual default by the Borrower in performing its
obligations thereunder, except Liens in favor of the Collateral Trustee for the
benefit of the Secured Parties under the Security Documents or the First Liens;
and (E) with respect to Derivative Contracts under which the Borrower's, a
Guarantor's or any of their respective Subsidiaries' only interest is a "put"
right or which is a commodity price hedge by means of a price "floor", there
exists no deferred obligation to pay the related premium or other purchase
price;"

--------------------------------------------------------------------------------





        3.    Representations and Warranties.    To induce the Administrative
Agent and the Lenders to enter into this Amendment, the Borrower and each
Guarantor, jointly and severally, represents and warrants as of the date hereof
to the Administrative Agent and the Lenders that:

        (a)   the execution, delivery and performance by the Loan Parties of
this Amendment (i) has been duly authorized by all requisite corporate and, if
required, partner and/or member action and (ii) will not (A) violate in any
material respect (1) any provision of any material law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any Subsidiary, (2) any
material order of any Governmental Authority or (3) any provision of any
material indenture, agreement or other instrument to which the Borrower or any
Subsidiary is a party or by which any of them or any of their property is or may
be bound, (B) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under, any such indenture, agreement or other instrument or
(C) result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any
Subsidiary (other than any Lien permitted by Section 8.1);

        (b)   no approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority is necessary in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower or any of its Subsidiaries of this Amendment;

        (c)   this Amendment constitutes the legal, valid and binding
obligations of the Borrower and each Guarantor, enforceable against such Person
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles relating to
enforceability;

        (d)   no Default or Event of Default exists or would be reasonably
expected to result from the execution, delivery and performance of this
Amendment; no "Default" or "Event of Default" (as those terms are defined in the
First Lien Credit Agreement or the Senior Notes Indenture) exists under the
First Lien Credit Agreement or the Senior Notes Indenture, respectively; and
neither the Borrower nor any Subsidiary is in default under or with respect to
any other Contractual Obligation in any respect which, individually or together
with all such defaults, would reasonably be expected to have a Material Adverse
Effect; and

        (e)   after giving effect to the amendments herein, each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents are true and correct in all material respects on and as of the
Amendment Effective Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date.

        4.    Conditions to Effectiveness.    This Amendment shall become
effective on and as of the date on which each of the following conditions is
satisfied (the "Amendment Effective Date"):

        (a)   the Administrative Agent shall have received this Amendment, duly
executed and delivered by a duly authorized Responsible Officer of Borrower and
each Guarantor;

        (b)   the Administrative Agent shall have received a Lender Consent
Letter, substantially in the form of Exhibit A, duly executed and delivered by
the Required Lenders; and

        (c)   each of the Loan Parties shall have executed and delivered, or
shall have caused to be executed and delivered, such other items as the
Administrative Agent may reasonably request, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent.

2

--------------------------------------------------------------------------------



        5.    Payment of Fees and Expenses.    The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.

        6.    Confirmation of Loan Documents by Loan Parties.    

        (a)   This Amendment shall constitute a Loan Document, as such term is
defined in the Term Loan Agreement. The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Term Loan
Agreement or the other Loan Documents or for any purpose except as expressly set
forth herein or a consent to any further or future action on the part of any
Loan Party that would require the waiver or consent of the Administrative Agent
or the Lenders.

        (b)   This Amendment is not intended to nor shall it be construed to
create a novation or accord and satisfaction with respect to any of the
Obligations.

        (c)   The Borrower and each Guarantor hereby (i) reaffirms its
obligations under the Term Loan Agreement, the Guarantee and Collateral
Agreement, the other Security Documents hereby and each of the other Loan
Documents to which it is a party, as the same are amended hereby and (ii) agrees
and acknowledges that each such document and all of such obligations thereunder
and the guarantees and grants of security interests made by such party contained
therein are, and shall remain, in full force and effect after giving effect to
the Amendment.

        7.    Counterparts.    This Amendment may be executed in any number of
separate counterparts, no one of which need be signed by all parties; each of
which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument. A fully executed counterpart of this Amendment by facsimile
signatures or delivery of signatures by other electronic imaging means shall be
binding upon the parties hereto.

        8.    Severability.    The invalidity, illegality or unenforceability of
any provision of this Amendment or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Amendment or any instrument or agreement
required hereunder. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

        9.    No Third Parties Benefited.    This Amendment is made and entered
into for the sole protection and legal benefit of the Borrower, the Guarantors,
the Lenders, the Administrative Agent, the Administrative Agent-Related Persons
and the Indemnified Persons, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Amendment
or any of the other Loan Documents.

        10.    Governing Law, Jurisdiction.    THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        11.    Entire Agreement; Ratification.    

        (a)   This Amendment, together with the other Loan Documents, embodies
the entire agreement and understanding among the Borrower, the Guarantors, the
Lenders and the Administrative Agent, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, oral or written,
relating to the subject matter hereof and thereof.

3

--------------------------------------------------------------------------------



        (b)   Except as expressly modified hereby, the Term Loan Agreement and
each other Loan Document are each hereby ratified and confirmed by the parties
hereto and remain in full force and effect in accordance with the respective
terms thereof.

[Signature Page to Follow]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.


 
 
BORROWER:
 
 
VENOCO, INC.
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Name: Timothy M. Marquez
Title: Chief Executive Officer
 
 
GUARANTORS:
 
 
WHITTIER PIPELINE CORPORATION
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Name: Timothy M. Marquez
Title: Chief Executive Officer
 
 
BMC, LTD., A CALIFORNIA LIMITED PARTNERSHIP
 
 
By:
 
Venoco, Inc., as its general partner
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Name: Timothy M. Marquez
Title: Chief Executive Officer
 
 
TEXCAL ENERGY (LP) LLC
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Name: Timothy M. Marquez
Title: Chief Executive Officer
 
 
TEXCAL ENERGY (GP) LLC
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Name: Timothy M. Marquez
Title: Chief Executive Officer
 
 
GUARANTORS:
 
 
TEXCAL ENERGY NORTH CAL L.P.
 
 
By:
 
TEXCAL ENERGY (GP) LLC) as its general partner
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Name: Timothy M. Marquez
Title: Chief Executive Officer

--------------------------------------------------------------------------------




 
 
TEXCAL ENERGY SOUTH CAL L.P.
 
 
By:
 
TEXCAL ENERGY (GP) LLC, as its general partner
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Name: Timothy M. Marquez
Title: Chief Executive Officer
 
 
TEXCAL ENERGY SOUTH TEXAS L.P.
 
 
By:
 
TEXCAL ENERGY (GP) LLC, as its general partner
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Name: Timothy M. Marquez
Title: Chief Executive Officer
 
 
ADMINISTRATIVE AGENT:
 
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent
 
 
By:
 
/s/  VANESSA GOMEZ      

--------------------------------------------------------------------------------

Name: Vanessa Gomez
Title: Vice President
 
 
By:
 
/s/  MORENIKEJI AJAYI      

--------------------------------------------------------------------------------

Name: Morenikeji Ajayi
Title: Associate
 
 
GUARANTORS:
 
 
TEXCAL ENERGY NORTH CAL L.P.
 
 
By:
 
TEXCAL ENERGY (GP) LLC, as its general partner
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Name: Timothy M. Marquez
Title: Chief Executive Officer
 
 
TEXCAL ENERGY SOUTH CAL L.P.
 
 
By:
 
TEXCAL ENERGY (GP) LLC, as its general partner
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Name: Timothy M. Marquez
Title: Chief Executive Officer

--------------------------------------------------------------------------------




 
 
TEXCAL ENERGY SOUTH TEXAS L.P.
 
 
By:
 
TEXCAL ENERGY (GP) LLC, as its general partner
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Name: Timothy M. Marquez
Title: Chief Executive Officer
 
 
ADMINISTRATIVE AGENT:
 
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent
 
 
By:
 
/s/  VANESSA GOMEZ      

--------------------------------------------------------------------------------

Name: Vanessa Gomez
Title: Vice President
 
 
By:
 
/s/  MORENIKEJI AJAYI      

--------------------------------------------------------------------------------

Name: Morenikeji Ajayi
Title: Associate

[Signature Page to Venoco Amendment No. 1 to Term Loan Agreement]

--------------------------------------------------------------------------------





QuickLinks


TERM LOAN AGREEMENT
TABLE OF CONTENTS
